[a102superprioritycredita001.jpg]
EXECUTION VERSION SUPER PRIORITY CREDIT AGREEMENT Dated as of May 22, 2019 among
NOBILIS HEALTH CORP., as Parent, NORTHSTAR HEALTHCARE HOLDINGS, INC., as
Holdings, NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., as the Borrower, THE OTHER
PERSONS PARTY HERETO THAT ARE DESIGNATED AS LOAN PARTIES, BBVA COMPASS, as Super
Priority Agent, and the other Super Priority Lenders party hereto 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita002.jpg]
TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND INTERPRETIVE PROVISIONS
........................................... 1  1.1  DEFINED TERMS
..........................................................................................
1  1.2  RULES OF INTERPRETATION
.................................................................. 18  1.3 
ACCOUNTING TERMS
...............................................................................
19  1.4  ROUNDING
..................................................................................................
20  1.5  TIMES OF DAY; RATES
.............................................................................
20  1.6  [RESERVED]
................................................................................................
20  1.7  CURRENCY EQUIVALENTS GENERALLY
............................................ 20  1.8  [RESERVED]
................................................................................................
20  1.9  PROJECTIONS
.............................................................................................
20  ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
...................................... 20  2.1  CREDIT EXTENSION;
COMMITMENTS.................................................. 20  2.2 
DISBURSEMENTS OF LOAN PROCEEDS FROM THE AGENT CONTROLLED ACCOUNT; REPAYMENTS TO
THE AGENT CONTROLLED ACCOUNT
......................................................................... 21 
2.3  [RESERVED]
................................................................................................
24  2.4  [RESERVED]
................................................................................................
24  2.5  PREPAYMENTS
...........................................................................................
24  2.6  TERMINATION OF COMMITMENTS
....................................................... 27  2.7  REPAYMENT OF
LOANS
........................................................................... 27 
2.8  INTEREST
.....................................................................................................
27  2.9  FEES
..............................................................................................................
29  2.10  COMPUTATION OF INTEREST AND FEES
............................................ 29  2.11  EVIDENCE OF DEBT
..................................................................................
29  2.12  PAYMENTS GENERALLY; SUPER PRIORITY AGENT’S CLAWBACK
........................................................................................................................
29  2.13  SHARING OF PAYMENTS BY SUPER PRIORITY LENDERS ............... 31 
2.14  DEFAULTING LENDERS
........................................................................... 32 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
........................................ 33  3.1  TAXES
...........................................................................................................
33  502181848 v5 1205867.00001 -i-



--------------------------------------------------------------------------------



 
[a102superprioritycredita003.jpg]
3.2  [RESERVED]
................................................................................................
37  3.3  [RESERVED]
................................................................................................
37  3.4  INCREASED COSTS
....................................................................................
38  3.5  [RESERVED]
................................................................................................
39  3.6  MITIGATION OBLIGATIONS; REPLACEMENT OF SUPER PRIORITY
LENDERS......................................................................................................
39  3.7  SURVIVAL
...................................................................................................
40  ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.............................. 40  4.1  CONDITIONS OF INITIAL CREDIT EXTENSIONS
................................ 40  4.2  CONDITIONS TO ALL CREDIT EXTENSIONS
....................................... 44  ARTICLE V REPRESENTATIONS AND
WARRANTIES ...................................................... 45  5.1 
EXISTENCE, QUALIFICATION AND POWER ........................................ 45 
5.2  AUTHORIZATION; NO CONTRAVENTION
............................................ 45  5.3  GOVERNMENTAL
AUTHORIZATION; OTHER CONSENTS ............... 45  5.4  BINDING EFFECT
.......................................................................................
45  5.5  FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT ....... 45  5.6 
LITIGATION
.................................................................................................
45  5.7  NO
DEFAULT...............................................................................................
46  5.8  TITLE TO PROPERTY; REAL PROPERTY MATTERS AND PERMITS 46  5.9 
ENVIRONMENTAL COMPLIANCE
.......................................................... 46  5.10  TAX MATTERS
............................................................................................
46  5.11  ERISA COMPLIANCE
.................................................................................
47  5.12  OWNERSHIP OF LOAN PARTIES AND SUBSIDIARIES ....................... 47 
5.13  INVESTMENT COMPANY ACT; MARGIN STOCK ................................ 47 
5.14  DISCLOSURE
...............................................................................................
47  5.15  COMPLIANCE WITH LAWS
...................................................................... 47  5.16 
INTELLECTUAL PROPERTY MATTERS .................................................
47  5.17  [RESERVED]
................................................................................................
47  5.18  CASUALTY, ETC
.........................................................................................
47  5.19  ANTI-CORRUPTION LAWS AND SANCTIONS
...................................... 47  5.20  LABOR MATTERS
......................................................................................
47  5.21  HEALTHCARE MATTERS
......................................................................... 47 
5.22  REGULATED ENTITIES
.............................................................................
48  502181848 v5 1205867.00001 -ii-



--------------------------------------------------------------------------------



 
[a102superprioritycredita004.jpg]
5.23  DEPOSIT ACCOUNTS AND OTHER ACCOUNTS .................................. 48 
5.24  BONDING
.....................................................................................................
48  5.25  STATUS OF PARENT AND HOLDINGS
................................................... 48  5.26  BROKERS’ FEES;
TRANSACTION FEES ................................................. 49  5.27  USE
OF PROCEEDS
....................................................................................
49  5.28  SWAP CONTRACTS
....................................................................................
49  5.29  BENEFICIAL OWNERSHIP CERTIFICATION
......................................... 49  ARTICLE VI AFFIRMATIVE COVENANTS
.......................................................................... 49 
6.1  FINANCIAL STATEMENTS
....................................................................... 49  6.2 
CERTIFICATES; OTHER INFORMATION ...............................................
50  6.3  NOTICES
.......................................................................................................
51  6.4  PAYMENT OF TAXES AND OTHER OBLIGATIONS ............................ 51 
6.5  PRESERVATION OF EXISTENCE, ETC
................................................... 51  6.6  MAINTENANCE OF
PROPERTY ............................................................... 52 
6.7  MAINTENANCE OF INSURANCE
............................................................ 52  6.8  COMPLIANCE
WITH LAWS ......................................................................
52  6.9  BOOKS AND RECORDS
.............................................................................
52  6.10  INSPECTION RIGHTS
.................................................................................
52  6.11  USE OF PROCEEDS
....................................................................................
52  6.12  ADDITIONAL SUBSIDIARIES AND REAL PROPERTY ........................ 52 
6.13  COMPLIANCE WITH ENVIRONMENTAL LAWS .................................. 54 
6.14  FURTHER ASSURANCES
.......................................................................... 54 
6.15  COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS 54  6.16  COMPLIANCE
WITH TERMS OF LEASEHOLDS; LANDLORD AGREEMENTS
.............................................................................................
54  6.17  MATERIAL CONTRACTS
.......................................................................... 54 
6.18  CASH MANAGEMENT SYSTEMS
............................................................ 54  6.19 
COMPLIANCE WITH HEALTH CARE LAWS ......................................... 55 
6.20  POST-CLOSING OBLIGATIONS
............................................................... 55  6.21  SUPER
PRIORITY AGENT CONSULTANT ............................................. 55 
6.22  BORROWER CONSULTANT
..................................................................... 56  6.23 
ENGAGEMENT OF CHIEF RESTRUCTURING OFFICER...................... 56  6.24 
RETENTION OF INVESTMENT BANKER ...............................................
56  502181848 v5 1205867.00001 -iii-



--------------------------------------------------------------------------------



 
[a102superprioritycredita005.jpg]
6.25  ADDITIONAL COVENANTS OF LOAN PARTIES IN RESPECT OF THE CHIEF RESTRUCTURING
OFFICER AND INVESTMENT BANKER
ENGAGEMENTS..........................................................................................
56  6.26  BUSINESS PLAN
.........................................................................................
56  6.27  CASH FLOW REPORTS
..............................................................................
56  6.28  APPROVED BUDGET
.................................................................................
56  6.29  RECEIVABLES COLLECTION PROCESS
................................................ 56  6.30  ACCOUNTS RECEIVABLE
AGING REPORT .......................................... 56  6.31  ACCOUNTS
RECEIVABLE DATA ............................................................ 57 
6.32  INDEBTEDNESS UPDATES
....................................................................... 57 
6.33  INTERCOMPANY PROMISSORY NOTES
............................................... 57  6.34  RELEASE OF
LIENS....................................................................................
57  6.35  LITIGATION UPDATES
..............................................................................
57  6.36  NHC NETWORK, LLC
.................................................................................
57  6.37  COMMERCIALLY REASONABLE EFFORTS TO CAUSE EXCLUDED SUBSIDIARIES TO
BECOME LOAN PARTIES ....................................... 58  6.38  PROPOSED
TRANSACTIONS
.................................................................... 58  6.39 
ARIZONA VEIN
...........................................................................................
58  6.40  HAMILTON VEIN
........................................................................................
58  6.41  OTHER UPDATES
.......................................................................................
58  6.42  NOTICES OF CHANGES
.............................................................................
58  6.43  CONSENT
.....................................................................................................
58  6.44  LEGAL RETAINER ACCOUNT; FINANCIAL CONSULTANT RETAINER ACCOUNT;
EXPENSES.......................................................... 58  6.45 
ADDITIONAL INFORMATION
.................................................................. 59  6.46 
PAYMENT OF EXPENSES PURSUANT TO THE APPROVED BUDGET
........................................................................................................................
59  6.47  CONTINGENCY PLANS
.............................................................................
59  6.48  TRANSACTION COVENANTS
.................................................................. 60  ARTICLE
VII NEGATIVE COVENANTS
................................................................................
61  7.1  LIENS
............................................................................................................
61  7.2  INDEBTEDNESS
..........................................................................................
62  7.3  INVESTMENTS
............................................................................................
63  7.4  FUNDAMENTAL CHANGES
..................................................................... 64 
502181848 v5 1205867.00001 -iv-



--------------------------------------------------------------------------------



 
[a102superprioritycredita006.jpg]
7.5  DISPOSITIONS
.............................................................................................
65  7.6  RESTRICTED PAYMENTS
......................................................................... 66 
7.7  CHANGE IN NATURE OF BUSINESS
...................................................... 68  7.8  TRANSACTIONS
WITH AFFILIATES ...................................................... 68  7.9 
BURDENSOME AGREEMENTS
................................................................ 68  7.10  USE
OF PROCEEDS
....................................................................................
68  7.11  FINANCIAL COVENANTS
......................................................................... 69 
7.12  CAPITAL EXPENDITURES
........................................................................ 70 
7.13  AMENDMENTS OF ORGANIZATION DOCUMENTS; ADDITIONAL SUBSIDIARIES
............................................................................................
70  7.14  PAYMENTS AND MODIFICATIONS OF SUBORDINATED INDEBTEDNESS
..........................................................................................
70  7.15  HOLDING COMPANY STATUS
................................................................ 70  7.16  OFAC;
PATRIOT ACT
.................................................................................
71  7.17  SALE-LEASEBACKS
..................................................................................
71  7.18  HAZARDOUS MATERIALS
....................................................................... 71 
7.19  AMENDMENTS TO MATERIAL CONTRACTS.......................................
71  7.20  CHANGES IN ACCOUNTING, NAME AND JURISDICTION OF ORGANIZATION
.........................................................................................
71  7.21  CONTINGENT OBLIGATIONS
.................................................................. 71  7.22 
CHIEF RESTRUCTURING OFFICER AND INVESTMENT BANKER
ENGAGEMENTS..........................................................................................
72  7.23  CHANGES TO MATERIAL OPERATIONS
............................................... 72  7.24  MATERIAL AGREEMENTS;
DISPOSITION OF COLLATERAL ........... 72  7.25 
RETAINERS..................................................................................................
73  7.26  ACCOUNTS
..................................................................................................
73  ARTICLE VIII DEFAULT AND REMEDIES
........................................................................... 73 
8.1  EVENTS OF DEFAULT
...............................................................................
73  8.2  REMEDIES UPON EVENT OF DEFAULT
................................................ 76  8.3  APPLICATION OF FUNDS
......................................................................... 76 
ARTICLE IX SUPER PRIORITY AGENT
................................................................................
77  9.1  APPOINTMENT AND AUTHORITY
......................................................... 77  9.2  RIGHTS AS A
SUPER PRIORITY LENDER ............................................. 78  9.3 
EXCULPATORY PROVISIONS
.................................................................. 78  502181848
v5 1205867.00001 -v-



--------------------------------------------------------------------------------



 
[a102superprioritycredita007.jpg]
9.4  RELIANCE BY SUPER PRIORITY AGENT
.............................................. 79  9.5  DELEGATION OF DUTIES
......................................................................... 80 
9.6  RESIGNATION OR REMOVAL OF SUPER PRIORITY AGENT ............ 80  9.7 
NON-RELIANCE ON SUPER PRIORITY AGENT AND OTHER SUPER PRIORITY LENDERS
..................................................................................
81  9.8  NO OTHER DUTIES, ETC
........................................................................... 81 
9.9  SUPER PRIORITY AGENT MAY FILE PROOFS OF CLAIM ................. 81  9.10 
CREDIT BIDDING
.......................................................................................
82  9.11  COLLATERAL AND GUARANTY
MATTERS......................................... 83  ARTICLE X MISCELLANEOUS
..............................................................................................
84  10.1  AMENDMENTS, ETC
..................................................................................
84  10.2  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS ..... 86  10.3  NO
WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT ................ 88  10.4  EXPENSES;
INDEMNITY; DAMAGE WAIVER ...................................... 89  10.5 
PAYMENTS SET ASIDE
.............................................................................
91  10.6  SUCCESSORS AND ASSIGNS
................................................................... 91  10.7 
TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY .... 96  10.8  RIGHT OF SETOFF
......................................................................................
97  10.9  SURVIVAL OF REPRESENTATIONS AND WARRANTIES .................. 97 
10.10  INDEPENDENT EFFECT OF COVENANTS
............................................. 98  10.11  GOVERNING LAW;
JURISDICTION; ETC. .............................................. 98  10.12 
WAIVER OF JURY TRIAL
.......................................................................... 99 
10.13  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
.................................................................................................
99  10.14  NO ADVISORY OR FIDUCIARY RESPONSIBILITY ............................
100  10.15  SEVERABILITY
.........................................................................................
100  10.16  USA PATRIOT ACT
...................................................................................
100  10.17  RELEASE
....................................................................................................
101  10.18  INCONSISTENCIES WITH OTHER DOCUMENTS ...............................
101  10.19  ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
.................................................................... 101 
502181848 v5 1205867.00001 -vi-



--------------------------------------------------------------------------------



 
[a102superprioritycredita008.jpg]
ANNEXES A Commitments and Applicable Percentages B Mortgage Support Documents C
Guarantors D [Reserved] E Core Assets F Intercompany Promissory Notes G
Specified Lien H Litigation I Post-Closing Loan Parties EXHIBITS Form of A Loan
Notice B Promissory Note C Super Priority Compliance Certificate D Assignment
and Assumption E United States Tax Compliance Certificate 502181848 v5
1205867.00001 -vii-



--------------------------------------------------------------------------------



 
[a102superprioritycredita009.jpg]
SUPER PRIORITY CREDIT AGREEMENT This SUPER PRIORITY CREDIT AGREEMENT (this
“Agreement”) is entered into as of May 22, 2019, by and among NORTHSTAR
HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company (the
“Borrower”), NOBILIS HEALTH CORP., a British Columbia corporation (the
“Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a Delaware corporation
(“Holdings”), the other Persons party hereto that are designated as a “Loan
Party”, each lender from time to time party hereto (each a “Super Priority
Lender” and, collectively, the “Super Priority Lenders”) and COMPASS BANK (in
its individual capacity, “Compass Bank”) in its capacity as Super Priority
Agent. The Borrower has requested that the Super Priority Lenders provide a
super priority term loan facility, and the Super Priority Lenders have indicated
their willingness to lend on the terms and subject to the conditions set forth
herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND INTERPRETIVE PROVISIONS 1.1 Defined Terms. As used in this
Agreement (including in any provisions, terms or definitions incorporated herein
by reference or otherwise from the Existing Credit Agreement or Second
Forbearance Agreement), the following terms shall have the meanings set forth
below, provided that (a) to the extent a term has the meaning set forth in
Section 1.1 of the Existing Credit Agreement (as defined below) and incorporates
a capitalized term not otherwise defined herein, such capitalized term shall
have the meaning set forth in the Existing Credit Agreement and (b) to the
extent a term incorporated herein by reference or otherwise from the Existing
Credit Agreement or the Second Forbearance Agreement has the meaning set forth
in Section 1.1 of the Existing Credit Agreement and incorporates a capitalized
term that is defined herein, such capitalized term shall have the meaning set
forth herein (notwithstanding the fact that such term is also defined in the
Existing Credit Agreement): “Acquisition” has the meaning set forth in Section
1.1 of the Existing Credit Agreement. “Administrative Questionnaire” means an
Administrative Questionnaire in substantially the form provided by the Super
Priority Agent to the Super Priority Lenders or any other form approved by the
Super Priority Agent. “Affiliate” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “Agent Controlled Account” means that certain
account ending in 5038 at Compass Bank that is in the name of the Borrower and
subject to a control agreement in 1 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita010.jpg]
form and substance acceptable to the Super Priority Agent (providing for
immediate control over such account). “Agent Party” has the meaning assigned to
such term in Section 10.2(d)(iii). “Aggregate Commitments” means the Commitments
of all the Super Priority Lenders. “Agreement” means this Super Priority Credit
Agreement. “Anti-Corruption Laws” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “Applicable Date” has the meaning set forth in
Section 2.2(a). “Applicable Margin” means fifteen percent (15%) per annum.
“Applicable Percentage” means with respect to any Super Priority Lender at any
time, the percentage (carried out to the ninth decimal place) of the total
outstanding Loans represented by such Super Priority Lender’s outstanding Loans
at such time. The initial Applicable Percentage of each Super Priority Lender is
set forth opposite the name of such Super Priority Lender on Annex A or in the
Assignment and Assumption pursuant to which such Super Priority Lender becomes a
party hereto, as applicable. “Approved Budget” means the most recent Weekly
Budget delivered to the Super Priority Agent pursuant to Section 4.1(c) or
Section 6.28 that has been expressly approved by the Super Priority Agent in
writing as the Approved Budget. “Approved Fund” means any Fund that is
administered or managed by (a) a Super Priority Lender, (b) an Affiliate of a
Super Priority Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Super Priority Lender. “Assets” mean any and all Equity
Interests held directly or indirectly by any Loan Party or any other assets of
any Loan Party, including without limitation, personal or real property
“Assignment and Assumption” means an assignment and assumption entered into by a
Super Priority Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.6(b)), and accepted by the Super
Priority Agent, in substantially the form of Exhibit D or any other form
approved by the Super Priority Agent. “Availability” means, as of any date of
determination the amount on deposit and available for disbursement in the Agent
Controlled Account. “Bail-In Action” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. 2 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita011.jpg]
“Bankruptcy Action” has the meaning set forth in Section 6.47. “Baseline
Financial Statements” means (a) the audited annual consolidated financial
statements of Parent and its Subsidiaries for fiscal years ended December 31,
2016 and December 31, 2017, (b) the most recent interim unaudited consolidated
financial statements of Parent and its Subsidiaries prepared in accordance with
GAAP (subject to year-end adjustments and footnotes) together with a report
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous fiscal year and the corresponding figures
from the most recent projections for the current fiscal year and discussing the
reasons for any significant variations and (c) the most recent business plan
delivered to the Super Priority Agent. “BBVA Compass” means Compass Bank, doing
business as BBVA Compass. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Borrower” has the
meaning assigned to such term in the introductory paragraph hereto. “Borrower
Consultant” has the meaning set forth in Section 6.22. “Borrower Materials” has
the meaning assigned to such term in Section 10.2(d)(i). “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, New York or the
state where the Super Priority Agent’s Office is located. “Capital Expenditures”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement. “Cash
Availability” means the aggregate amount of all cash and Cash Equivalents held
in the Loan Parties’ deposit or other accounts (in each case other than any Cash
Availability Excluded Amounts). “Cash Availability Excluded Amounts” means,
without duplication, (a) cash and Cash Equivalents held in accounts that satisfy
clause (b), clause (d) or clause (e) of the definition of “Excluded Accounts”
and (b) cash and Cash Equivalents held in accounts of any Loan Party (that is
not a wholly owned Subsidiary of the Borrower), to the extent that the
declaration or payment of dividends or similar distributions by such Loan Party
of such cash or Cash Equivalents (i) is not, as of the Closing Date, permitted
by operation of 3 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita012.jpg]
the terms of its Organization Documents or (ii) is not at the time permitted by
any judgment, decree, statute, rule or governmental regulation applicable to
such Loan Party. “Cash Availability Maximum Amount” means $4,400,000. “Cash
Availability Threshold” means $4,400,000. “Cash Equivalents” has the meaning set
forth in Section 1.1 of the Existing Credit Agreement; provided that any
reference to “Lender” therein shall be deemed to be a reference to “Super
Priority Lender”. “Change in Law” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “Change of Control” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement; provided that any reference to
“Administrative Agent” therein shall be deemed to be a reference to both the
“Existing Administrative Agent” and the “Super Priority Agent”. “Chief
Restructuring Officer” has the meaning set forth in Section 6.23. “Claims” has
the meaning set forth in Section 10.17. “Closing Date” means the date of
satisfaction or waiver of all of the conditions in Section 4.1. “Code” means the
Internal Revenue Code of 1986, as amended. “Collateral” means all of the
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Super Priority Agent for the benefit of the
Secured Parties. “Collateral Documents” means, collectively, the Guaranty and
Security Agreement, the Pledge Agreement, the Mortgages and all of the other
mortgages (if any), collateral assignments, account control agreements, landlord
waivers, collateral access agreements, security agreements, pledge agreements or
other similar agreements delivered to the Super Priority Agent that create or
purport to create a Lien in favor of the Super Priority Agent for the benefit of
the Secured Parties. “Commitment” means, as to each Super Priority Lender, its
obligation to make a single Loan to the Borrower pursuant to Section 2.1(a) on
the Closing Date, in a principal amount not to exceed the amount set forth
opposite such Super Priority Lender’s name on Annex A under the caption
“Commitment”. “Connection Income Taxes” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. “Consultant” has the meaning set forth in
Section 6.21. 4 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita013.jpg]
“Contingent Obligation” has the meaning set forth in Section 1.1 of the Existing
Credit Agreement. “Contractual Obligation” has the meaning set forth in Section
1.1 of the Existing Credit Agreement. “Contributing Loan Parties” has the
meaning set forth in Section 6.28. “Core Assets” means the assets identified on
Annex E hereto which Annex may be amended in writing from time to time by the
Loan Parties following notice to and approval by the Super Priority Agent in its
sole discretion. “Credit Exposure” means, as to any Super Priority Lender at any
time, the aggregate principal amount at such time of its outstanding Loans.
“Credit Extension” means a borrowing consisting of simultaneous Loans pursuant
to Section 2.1(a) or otherwise. “Debtor Relief Laws” has the meaning set forth
in Section 1.1 of the Existing Credit Agreement. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means the Applicable Margin plus six percent (6.00%) per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Super Priority Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Super Priority Lender notifies the Super Priority Agent and the Borrower in
writing that such failure is the result of such Super Priority Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Super Priority Agent or any other Super Priority Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower, the Super Priority Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Super Priority Lender’s obligation to fund a Loan hereunder and states
that such position is based on such Super Priority Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Super Priority Agent or the Borrower, to confirm in
writing to the Super Priority Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Super Priority
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Super Priority Agent and the
Borrower), (d) has, or has a 5 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita014.jpg]
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Super Priority Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Super Priority
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Super Priority Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Super Priority Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Super Priority Lender or (e) becomes the subjection of a Bail-In Action.
Any determination by the Super Priority Agent that a Super Priority Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Super Priority Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)), and such
Super Priority Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
Borrower and each other Super Priority Lender. “Determination Date” has the
meaning set forth in Section 7.11. “Disbursement” means (a) any disbursement
from the Agent Controlled Account pursuant to Section 2.2 or otherwise in
accordance with the terms of this Agreement and (b) any amounts not funded to
the Agent Controlled Account and applied pursuant to Section 2.1(a)(i).
“Disbursement Request” has the meaning set forth in Section 2.2(a). “Disclosed
Litigation” has the meaning set forth in Section 5.6. “Disclosure Schedules”
means those schedules referenced herein and in the other Super Priority Loan
Documents separately delivered to the Super Priority Agent and the Super
Priority Lenders on or at any time after the Closing Date. “Disposition” or
“Dispose” each has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “Dollar” and “$” mean lawful money of the United States. “Domestic
Subsidiary” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “EEA Financial Institution” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. 6 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita015.jpg]
“EEA Resolution Authority” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Sections 10.6(b)(iii), (v) and (vi)
(subject to such consents, if any, as may be required under Section
10.6(b)(iii)). “Emergency Disbursement Request” has the meaning set forth in
Section 2.2(d). “Equity Interests” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “ERISA” means the Employee Retirement Income
Security Act of 1974. “ERISA Affiliate” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. “ERISA Event” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement. “Event of Default” has the meaning
assigned to such term in Section 8.1. “Excluded Accounts” means any of the
following accounts solely to the extent such account is maintained with Compass
Bank: (a) any payroll accounts with aggregate amounts on deposit which do not
exceed payroll obligations for the next 30 days, (b) the retention bonus account
with aggregate amounts on deposit which do not exceed the aggregate amount of
retention bonuses specified in the applicable Approved Budget, (c) petty cash
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (d) withholding tax accounts and fiduciary accounts and (e) any
account containing cash collateral for credit card obligations payable to
Compass Bank, to the extent permitted by Section 7.1(r). “Excluded Permitted
Physician Equity Transfer” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Excluded Subsidiary” means, any Subsidiary that is
not wholly owned, directly or indirectly, by Parent, Holdings and/or another
wholly-owned Subsidiary of Parent and/or Holdings, and which is prohibited from
guaranteeing the Obligations by its Organization Documents or an equityholders
(or similar) agreement without the consent of the other equityholders of such
Subsidiary, but in each case only so long as both (a) such limitation is not
entered into in anticipation, or for the primary purpose, of making such
Subsidiary an Excluded Subsidiary and (b) such consent has not been obtained
(with the Parent and Holdings agreeing to use commercially reasonable efforts to
obtain such consent upon request of the Super Priority Agent). “Excluded Taxes”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement,
provided that any reference to “Lender” therein shall be deemed to be a
reference to “Super Priority Lender”. 7 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita016.jpg]
“Existing Administrative Agent” means Compass Bank, in its capacity as
administrative agent under the Existing Credit Agreement, together with its
successors and assigns. “Existing Credit Agreement” means that certain Credit
Agreement dated as of October 28, 2016, by and among the Borrower, Holdings,
Parent, certain other Loan Parties party thereto, the lenders party thereto and
Compass Bank, in its capacity as administrative agent for itself and the lenders
party thereto, as amended by (a) that certain Amendment No. 1 to Credit
Agreement and Waiver, dated as of March 3, 2017, (b) that certain Amendment No.
2 to Credit Agreement dated as of November 15, 2017, (c) that certain Second
Limited Conditional Waiver and Amendment No. 3 to Credit Agreement and (d) the
Second Forbearance Agreement, and as from time to time further amended, amended
and restated, supplemented or otherwise modified. “Existing Lenders” means each
of the lenders party to the Existing Credit Agreement together with each of
their respective successors and assigns. “Existing Loan Subordination Agreement”
has the meaning assigned to such term in Section 4.1(a)(iii). “Extraordinary
Receipt” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “Facility” means the term loan facility established pursuant to
Section 2.1. “FASB ASC” has the meaning set forth in Section 1.1 of the Existing
Credit Agreement. “FATCA” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Federal Funds Rate” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement; provided that any reference to
“Administrative Agent” therein shall be deemed to be a reference to “Super
Priority Agent”. “Federal Reserve Board” has the meaning set forth in Section
1.1 of the Existing Credit Agreement. “Fee Letter” means the letter agreement,
dated as of the Closing Date, between the Borrower and Compass Bank. “Financial
Consultant Retainer Account” means that certain account ending in 6875 at
Compass Bank that is in the name of the Borrower and subject to a control
agreement in form and substance acceptable to the Super Priority Agent
(providing for immediate control over such account). “First Tier Foreign
Subsidiary” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. 8 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita017.jpg]
“Flood Requirement Satisfaction” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement; provided that any reference to “Administrative Agent”
therein shall be deemed to be a reference to “Super Priority Agent” and any
reference to “Lender” therein shall be deemed to be a reference to “Super
Priority Lender”. “Foreign Subsidiary” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. “Foreign Super Priority Lender” means (a) if
the Borrower is a U.S. Person, a Super Priority Lender that is not a U.S. Person
and (b) if the Borrower is not a U.S. Person, a Super Priority Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. “FSHCO” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement. “Fund” has the meaning set forth
in Section 1.1 of the Existing Credit Agreement. “GAAP” has the meaning set
forth in Section 1.1 of the Existing Credit Agreement “Governmental Authority”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement.
“Governmental Payor Program” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Guarantee” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. “Guarantor” means each Person identified on
Annex C attached hereto and any other Person that guarantees any Obligations
from time to time. “Guaranty and Security Agreement” means the Guaranty and
Security Agreement dated as of the Closing Date by the Loan Parties in favor of
the Super Priority Agent for the benefit of the Secured Parties, as supplemented
from time to time by the execution and delivery of joinders and other documents
pursuant to Section 6.12 or otherwise. “Hazardous Materials” has the meaning set
forth in Section 1.1 of the Existing Credit Agreement. “Health Care Laws” has
the meaning set forth in Section 1.1 of the Existing Credit Agreement. “Health
Care Permits” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. 9 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita018.jpg]
“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto. “Indebtedness” has the meaning set forth in Section 1.1 of the Existing
Credit Agreement. “Indemnified Taxes” has the meaning set forth in Section 1.1
of the Existing Credit Agreement; provided that any reference to “Loan Document”
therein shall be deemed to be a reference to “Super Priority Loan Document”.
“Indemnitee” has the meaning assigned to such term in Section 10.4(b).
“Information” has the meaning assigned to such term in Section 10.7.
“Intellectual Property” has the meaning set forth in Section 1.1 of the Existing
Credit Agreement. “Intercompany Promissory Note” has the meaning assigned to
such term in Section 6.33. “Interest Account” means that certain account ending
in 5356 at Compass Bank that is in the name of the Borrower and subject to a
control agreement in form and substance acceptable to the Super Priority Agent
(providing for immediate control over such account). “Interest Payment Date”
means the first Business Day of each calendar month and the Maturity Date.
“Investment” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “IRS” means the United States Internal Revenue Service. “Laws” has
the meaning set forth in Section 1.1 of the Existing Credit Agreement. “Legal
Retainer Account” means that certain account ending in 6213 at Compass Bank that
is in the name of the Borrower and subject to a control agreement in form and
substance acceptable to the Super Priority Agent (providing for immediate
control over such account). “Lending Office” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement; provided that any reference to
“Administrative Agent” therein shall be to be a reference to “Super Priority
Agent” and any reference to “Lender” therein shall be deemed to be a reference
to “Super Priority Lender”. “Lien” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “Loan” has the meaning assigned to such term in
Section 2.1. 10 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita019.jpg]
“Loan Notice” means a notice of a Credit Extension, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the Super
Priority Agent, appropriately completed and signed by the chief financial
officer and Chief Restructuring Officer of the Borrower. “Loan Parties” means,
collectively, the Borrower, Holdings, Parent, and each Guarantor. “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the operations, business, assets, liabilities (actual or
contingent), condition (financial or otherwise) of Parent and its Subsidiaries
taken as a whole, (b) a material impairment of the rights and remedies of the
Super Priority Agent or any Super Priority Lender under any Super Priority Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Super Priority Loan Document to which it is a party or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Super Priority Loan Document to which it is a
party. “Material Contract” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Material Litigation” has the meaning set forth in
Section 6.35. “Material Real Property” means any fee-owned real property of any
Loan Party (or any Subsidiary that is required to become a Loan Party) that has
a fair market value in excess of $500,000, and any leased real property of any
Loan Party (or any Subsidiary that is required to become a Loan Party) the
failure of which to be in effect would have a material adverse effect on the
business, financial condition, or operations in each case of the Parent and its
Subsidiaries on a consolidated basis. “Maturity Date” means the earlier to occur
of (a) July 31, 2019 (or such later date as the Super Priority Agent and the
Super Priority Lenders may agree in writing in their sole discretion) or (b) the
indefeasible payment in full in cash of the Indebtedness under the Existing
Credit Agreement or the indefeasible payment in cash of a discounted amount of
the Indebtedness under the Existing Credit Agreement with the express written
consent of the Existing Administrative Agent and Existing Lenders in full
satisfaction of the Indebtedness under the Existing Credit Agreement; provided
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day. “Maximum Rate” has the meaning set forth in
Section 2.8(e). “Measurement Period” shall mean the one week period immediately
preceding each Determination Date. “Medicaid” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement. 11 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita020.jpg]
“Medicare” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “MIRE Event” means any increase, extension or renewal of any
Commitment, or the addition of any new commitment hereunder. “Mortgage” means
any mortgage, deed of trust, deed to secure debt or equivalent document now or
hereafter encumbering any fee estate or leasehold interest in favor of the Super
Priority Agent for the benefit of the Secured Parties, as security for any of
the Obligations, each of which shall be in form and substance reasonably
satisfactory to the Super Priority Agent. “Mortgage Support Documents” means,
with respect to any real property subject to (or required to be subject to) a
Mortgage, the deliveries and documents described on Annex B. “Multiemployer
Plan” has the meaning set forth in Section 1.1 of the Existing Credit Agreement.
“NDA” has the meaning set forth in Section 6.48(ii). “Necessary Costs and
Expenses” means costs and expenses that cannot be deferred or reduced without
material negative impact to a Loan Party’s or its Subsidiaries’ performance,
value, or saleability. “Net Cash Proceeds” has the meaning set forth in Section
1.1 of the Existing Credit Agreement. “Non-Consenting Lender” means any Super
Priority Lender that does not approve any consent, waiver or amendment that (a)
requires the approval of all Super Priority Lenders or all affected Super
Priority Lenders in accordance with the terms of Section 10.1 and (b) has been
approved by the Required Super Priority Lenders. “Non-Defaulting Lender” means,
at any time, a Super Priority Lender that is not a Defaulting Lender at such
time. “Non-Guarantor Subsidiary” means any Subsidiary of Parent that is not a
Loan Party. “Note” means a promissory note made by the Borrower in favor of a
Super Priority Lender evidencing the Loans of such Super Priority Lender,
substantially in the form of Exhibit B. “Obligations” means all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Super Priority Loan Document or with respect to any Loan, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against 12
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita021.jpg]
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. “Operating
Account” means that certain account ending in 3665 at Compass Bank that is in
the name of the Borrower and subject to a control agreement in form and
substance acceptable to the Super Priority Agent (providing for springing
control over such account). “Ordinary Course of Business” means, in respect of
any transaction involving any Person, the ordinary course of such Person’s
business undertaken by such Person in good faith and not for purposes of evading
any covenant or restriction in any Super Priority Loan Document. “Organization
Documents” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement “Other Connection Taxes” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement; provided that any reference to “Loan Document”
therein shall be a reference to “Super Priority Loan Document”. “Other Taxes”
means all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Super Priority Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6). “Outstanding Amount” means with respect to Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date. “Parent” has the meaning assigned to such term in the introductory
paragraph hereto. “Participant” has the meaning assigned to such term in Section
10.6(d). “Participant Register” has the meaning assigned to such term in Section
10.6(d). “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Plan” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. 13 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita022.jpg]
“Permits” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “Permitted Liens” means Liens permitted pursuant to Section 7.1.
“Permitted Physician Equity Transfers” means any transfer (whether by
Disposition or through the issuance of Equity Interests in a new or existing
Subsidiary) in the Ordinary Course of Business of non-controlling minority
Equity Interests in any Subsidiary of the Borrower to licensed physicians who
are directly involved in the daily operations of such Subsidiary so long as (a)
any Equity Interests transferred are not Equity Interests held by a Loan Party,
(b) after giving effect to such transfer, the Loan Parties do not hold less
Equity Interests in such Subsidiary than they did immediately prior to giving
effect to such transfer and (c) such transfer does not impair any voting,
approval, consent or other rights of the Loan Parties in respect of such
Subsidiary. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. “Platform” means Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system. “Pledge
Agreement” means the Pledge Agreement dated as of the Closing Date by the Loan
Parties in favor of the Super Priority Agent for the benefit of the Secured
Parties, as supplemented from time to time by the execution and delivery of
joinders and other documents pursuant to Section 6.12 or otherwise. “Public
Super Priority Lender” has the meaning assigned to such term in Section
10.2(d)(ii). “Recipient” means (a) the Super Priority Agent, (b) any Super
Priority Lender or (c) any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, as applicable.
“Refinancing Fee” has the meaning assigned to such term in Section 2.5(c).
“Register” has the meaning assigned to such term in Section 10.6(c). “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors, attorneys, attorneys’ financial advisors, and
representatives of such Person and of such Person’s Affiliates. “Releasee” has
the meaning set forth in Section 10.17. “Repayment Amount” has the meaning set
forth in Section 2.2(e). 14 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita023.jpg]
“Repayment Date” has the meaning set forth in Section 2.2(e). “Repayment Notice”
has the meaning set forth in Section 2.2(e). “Required Super Priority Lenders”
means (a) at any time there are two or fewer Super Priority Lenders, each Super
Priority Lender and (b) at any time there are three or more Super Priority
Lenders, at least two Super Priority Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Super Priority
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Super Priority Lenders at any time. “Restricted Payment”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement.
“Right of First Refusal Agreement” means the Right of First Refusal Agreement,
dated as of the Closing Date. “Sanctioned Country” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement. “Sanctioned Person” has the
meaning set forth in Section 1.1 of the Existing Credit Agreement. “Sanctions”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement.
“Second Forbearance Agreement” means that certain Second Limited Conditional
Forbearance Agreement, Consent and Fourth Amendment to Credit Agreement, dated
effective April 30, 2019, by and among Borrower, Parent, Holdings, the Loan
Parties party thereto, Existing Administrative Agent and the Existing Lenders
party thereto. “Secured Parties” means, collectively, the Super Priority Agent,
the Super Priority Lenders, each co-agent or sub-agent appointed by the Super
Priority Agent from time to time pursuant to Section 9.5, and the other Persons
the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents. “Senior Officer” means,
with respect to any Loan Party, the chief financial officer, the Chief
Restructuring Officer, chief accounting officer, treasurer, assistant treasurer
or controller of such Loan Party, any other officer of such Loan Party as
hereafter may be designated by written notice by such Loan Party to the Super
Priority Agent (so long as such officer is reasonably acceptable to the Super
Priority Agent) and, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.1, the secretary, any assistant secretary or
other officer (reasonably acceptable to the Super Priority Agent) of such Loan
Party. Any document delivered hereunder that is signed by a Senior Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party 15 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita024.jpg]
and such Senior Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Specified Lien” has the meaning set forth in Section 6.34.
“SSG” means SSG Advisors, LLC together with its affiliates. “Subordination
Agreement” means each subordination or intercreditor agreement from time to time
entered into pursuant to this Agreement, each as amended, modified, restated or
supplemented from time to time. “Subordinated Indebtedness” means any
Indebtedness of any Loan Party or any Subsidiary of any Loan Party which is
subordinated to the Obligations as to right and time of payment and as to other
rights and remedies thereunder and having such other terms as are, in each case,
reasonably satisfactory to Super Priority Agent and the Required Super Priority
Lenders; provided that each Super Priority Lender shall be deemed to have
approved any such Indebtedness and the terms thereof unless it shall object
thereto by written notice to the Super Priority Agent within two (2) Business
Days after having received notice thereof from the Super Priority Agent
(including, without limitation, by posting such notice to the Platform).
“Subordinated Indebtedness Documents” means all documents governing the
Subordinated Indebtedness, including any notes or note agreements, in each case,
in form and substance satisfactory to Super Priority Agent and the Required
Super Priority Lenders; provided that each Super Priority Lender shall be deemed
to have approved any such Subordinated Indebtedness Documents unless it shall
object thereto by written notice to the Super Priority Agent within two (2)
Business Days after having received notice thereof from the Super Priority Agent
(including, without limitation, by posting such notice to the Platform).
“Subsidiary” has the meaning set forth in Section 1.1 of the Existing Credit
Agreement. “Super Priority Agent” means Compass Bank in its capacity as super
priority agent under any of the Super Priority Loan Documents, or any successor
super priority agent. “Super Priority Agent’s Office” means the Super Priority
Agent’s address as set forth in Section 10.2, or such other address as the Super
Priority Agent hereafter may designate by written notice to the Borrower and the
Super Priority Lenders. “Super Priority Compliance Certificate” has the meaning
set forth in Section 6.2(b). “Super Priority Lender” has the meaning specified
in the introductory paragraph hereto. 16 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita025.jpg]
“Super Priority Loan Documents” means, collectively, this Agreement, the Notes,
the Guaranty and Security Agreement, the Collateral Documents, any Subordination
Agreements, the Fee Letter, the Right of First Refusal Agreement and all
documents delivered to Super Priority Agent and/or any Super Priority Lender in
connection with any of the foregoing. “Swap Contract” has the meaning set forth
in Section 1.1 of the Existing Credit Agreement. “Swap Termination Value” has
the meaning set forth in Section 1.1 of the Existing Credit Agreement; provided
that any reference to “Lender” therein shall be deemed to be a reference to
“Super Priority Lender”. “Taxes” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Termination Date” means the date on which (a) all
Obligations (other than contingent claims that have not been asserted) have been
paid in full in cash, (b) the Aggregate Commitments have been terminated and (c)
the Maturity Date has occurred. “Third Party Payor” has the meaning set forth in
Section 1.1 of the Existing Credit Agreement. “Third Party Payor Authorizations”
has the meaning set forth in Section 1.1 of the Existing Credit Agreement.
“Third Party Payor Programs” has the meaning set forth in Section 1.1 of the
Existing Credit Agreement. “Total Credit Exposure” means, as to any Super
Priority Lender at any time, the unused Commitments and Credit Exposure of such
Super Priority Lender at such time. “Total Outstandings” means the aggregate
Outstanding Amount of all Loans. “UCC” has the meaning set forth in Section 1.1
of the Existing Credit Agreement. “United States” and “U.S.” mean the United
States of America. “U.S. Person” means any Person that is a “United States
person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax Compliance
Certificate” has the meaning assigned to such term in Section 3.1(g)(ii)(B)(3).
“Weekly Budget” has the meaning set forth in Section 6.28. “Withholding Agent”
means Parent and the Super Priority Agent. 17 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita026.jpg]
“Write-Down and Conversion Powers” has the meaning set forth in Section 1.1 of
the Existing Credit Agreement. 1.2 Rules of Interpretation. With reference to
this Agreement and each other Super Priority Loan Document, unless otherwise
specified herein or in such other Super Priority Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Super Priority Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Super Priority Loan
Document, shall be construed to refer to such Super Priority Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Super Priority Loan Document to Articles, Sections, Exhibits, Disclosure
Schedules and Annexes shall be construed to refer to Articles and Sections of,
and Exhibits, Disclosure Schedules and Annexes to, the Super Priority Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law shall, unless
otherwise specified, refer to such Law as amended, modified or supplemented from
time to time and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. (b) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” (c) Article and Section headings herein and in the other Super
Priority Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Super Priority Loan
Document. (d) To the extent provisions, terms or definitions from the Existing
Credit Agreement or the Second Forbearance Agreement are incorporated herein by
reference or otherwise (i) the following defined terms in such provisions shall
be deemed to be replaced as follows: (1) the term “Administrative Agent” shall
be deemed to be replaced with the term “Super Priority Agent”, (2) the term
“Lender” or “Lenders” shall be deemed to be replaced with the term “Super
Priority Lender” or “Super Priority Lenders”, as applicable, (3) the term “Loan
Document” or “Loan Documents” shall be deemed to 18 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita027.jpg]
be replaced with the term “Super Priority Loan Document” or “Super Priority Loan
Documents”, as applicable, and (4) the term “Amendment No. 2 Effective Date”
shall be deemed to be replaced with the term “Closing Date”, (ii) any reference
in any such provision, term or definition to a section in the Existing Credit
Agreement or the Second Forbearance Agreement, as applicable, shall be deemed to
be a reference to the corresponding Section under this Agreement, (iii) any
reference in any such provision, term or definition to the date of the Existing
Credit Agreement or the date of the Second Forbearance Agreement (in each case,
whether as a reference to the “date of this Agreement”, the “date hereof” or
otherwise) shall be a reference to the date of this Agreement and (iv) any
reference in any such provision, term or definition to any “Disclosure Schedule”
shall be a reference to the applicable “Disclosure Schedule” (as defined herein)
and delivered in accordance with this Agreement. To the extent capitalized terms
used in provisions, terms or definitions incorporated herein by reference or
otherwise from the Existing Credit Agreement or the Second Forbearance
Agreement, are not otherwise defined in this Agreement, such capitalized terms
shall be deemed to have the meanings set forth in the Existing Credit Agreement
after giving effect to the modifications provided for in the preceding sentence
of this Section 1.2(d). To the extent capitalized terms used in provisions,
terms or definitions incorporated herein by reference or otherwise from the
Existing Credit Agreement or the Second Forbearance Agreement, are defined in
this Agreement, such capitalized term shall have the meaning set forth herein
(notwithstanding the fact that such terms are also defined in the Existing
Credit Agreement or the Second Forbearance Agreement). 1.3 Accounting Terms. (a)
Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, and in a manner consistent
with that used in preparing the Parent’s financial statements ending December
31, 2017. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Parent and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded. (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any requirement set forth in any Super Priority Loan
Document, and either the Borrower or the Required Super Priority Lenders shall
so request, the Super Priority Agent, the Super Priority Lenders and the
Borrower shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Super Priority Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the Super
Priority Agent and the Super Priority Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting 19 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita028.jpg]
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. 1.4 Rounding. Any
financial ratios required to be maintained pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). 1.5 Times of Day;
Rates. Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable). 1.6
[Reserved]. 1.7 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Super
Priority Loan Documents to be in Dollars shall also include the equivalent of
such amount in any currency other than Dollars, such equivalent amount thereof
in the applicable currency to be determined by the Super Priority Agent at such
time on the basis of the Spot Rate (as defined below) for the purchase of such
currency with Dollars. For purposes of this Section 1.7, the “Spot Rate” for a
currency means the rate determined by the Super Priority Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Super
Priority Agent may obtain such spot rate from another financial institution
designated by the Super Priority Agent if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency. 1.8 [Reserved]. 1.9 Projections. The Secured Parties hereby
acknowledge and agree that references to projections in the Super Priority Loan
Documents are subject to the following terms: projections as to future events
(a) are not to be viewed as facts and the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ significantly from the projected results and
such differences may be material and (b) are not a guarantee of performance. The
Loan Parties agree that all projections supplied to the Secured Parties shall
represent Parent’s best good faith estimate of future financial performance and
are based on assumptions believed by Parent to be fair and reasonable in light
of current market conditions at the time such projections are supplied. ARTICLE
II THE COMMITMENTS AND CREDIT EXTENSIONS 2.1 Credit Extension; Commitments. 20
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita029.jpg]
(a) Subject to the terms and conditions set forth herein, each Super Priority
Lender severally agrees to make a single loan to the Borrower on the Closing
Date (the “Loans”), in each case in an amount equal to such Super Priority
Lender’s Commitment. The proceeds of such Loans shall be applied as follows: (i)
First, to the payment of any fees due and payable to the Super Priority Agent
and the Super Priority Lenders pursuant to the terms of the Fee Letter and any
documented fees and expenses of the Super Priority Agent, its counsel, and its
counsel’s financial advisors (in each case, to the extent due and payable), in
each case to the extent the Borrower has Cash Availability below the Cash
Availability Threshold (or if the payment of such fees and expenses would cause
Cash Availability to drop below the Cash Availability Threshold) on the Closing
Date to pay such fees and expenses (as determined by the Super Priority Agent in
its sole discretion); (ii) Second, to fund the Interest Account with the amount
of interest that will be due and payable on the Loans through July 31, 2019;
(iii) Third, to fund the Legal Retainer Account and Financial Consultant
Retainer Account, each with $150,000; and (iv) Last, the balance, if any, to
fund the Agent Controlled Account. (b) Amounts borrowed under this Section 2.1
and repaid or prepaid may not be reborrowed. (c) Notwithstanding anything to the
contrary in this Agreement, any Super Priority Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Super Priority Agent, and such Super Priority Lender. 2.2
Disbursements of Loan Proceeds from the Agent Controlled Account; Repayments to
the Agent Controlled Account. (a) In the event any Weekly Budget delivered by
the Borrower to the Super Priority Agent forecasts that the Loan Parties’ Cash
Availability will be less than the Cash Availability Threshold as of the Friday
of the week immediately following the date such Weekly Budget was delivered
(each such Friday, the “Applicable Date”) after giving effect to cash receipts
and cash payments forecasted through such Applicable Date, then the Borrower may
submit no later than 3:00 p.m. (Central Time) on the Thursday of the week that
such Weekly Budget is delivered to the Super Priority Agent, an irrevocable
written notice to the Super Priority Agent (a “Disbursement Request”) which
shall specify: (i) the aggregate Cash Availability as of the date of such
Disbursement Request (along with a listing of the amounts of cash and Cash
Equivalents held in each of the Loan Parties’ deposit or other accounts (other
than 21 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita030.jpg]
any Cash Availability Excluded Amounts) as of the date of such Disbursement
Request); (ii) the amount of the requested Disbursement (which shall be an
amount equal to or less than the amount necessary to cause the Loan Parties’
projected Cash Availability as of the Applicable Date, after giving effect to
such Disbursement and cash receipts and cash payments forecasted through such
Applicable Date, to equal the Cash Availability Threshold), rounded up to the
nearest $100.00 increment; (iii) the requested day for the Disbursement (which
shall be a Business Day no earlier than two (2) Business Days after the date
such Disbursement Request is submitted to the Super Priority Agent); (iv) the
corresponding week within the Weekly Budget to which such Disbursement Request
relates; and (v) the Loan Parties’ forecasted total cash sources, total cash
uses, net cash flow and ending cash flow balance as of the Applicable Date. (b)
Upon: (i) the Super Priority Agent’s receipt of a Disbursement Request that the
Super Priority Agent determines meets the requirements of clause (a) above; and
(ii) the Super Priority Agent's determination that (x) the Loan Parties’ cash
disbursements for such subsequent week set forth in the applicable Weekly Budget
are consistent with the Approved Budget (subject to up to a 10% variance from
the Approved Budget) or (y) to the extent the preceding clause (x) is not
applicable, that the Loan Parties’ projected cash disbursements for the
subsequent week are necessary to preserve the value of the Core Assets of the
Loan Parties, then the Super Priority Agent shall within two (2) Business Days
of receiving such Disbursement Request (solely to the extent sufficient funds
are then on deposit in the Agent Controlled Account and are available for
disbursement) internally transfer the amount of such requested Disbursement
(less the amount of any projected cash disbursements that the Super Priority
Agent determines do not satisfy clauses (x) or (y) above) from the Agent
Controlled Account to Borrower's Operating Account. (c) To the extent the Super
Priority Agent objects to any Disbursement (or any portion thereof) requested
pursuant to Section 2.2(a) above, the Super Priority Agent shall notify the
Borrower of such objection and the reason therefor within two (2) Business Days
(or a shorter period if exigent circumstances require such shorter period) after
the receipt of the relevant Disbursement Request. (d) In the event the Borrower
determines that there is an emergency cash shortfall that requires a
Disbursement on an expedited basis outside of the process 22 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita031.jpg]
described in clauses (a) through (c) above, the Borrower may submit an
irrevocable written notice to the Super Priority Agent (an “Emergency
Disbursement Request”) which shall: (i) describe the nature of the emergency
cash shortfall and the negative impact it will have on the value of Core Assets;
(ii) specify the Cash Availability as of the date of such Emergency Disbursement
Request (along with a listing of the amounts of cash and Cash Equivalents held
in each of the Loan Parties’ deposit or other accounts (other than Cash
Availability Excluded Amounts) as of the date of such Emergency Disbursement
Request); (iii) specify the amount of the requested Disbursement needed to
address the applicable cash shortfall emergency; (iv) specify the requested day
for the Disbursement; (v) specify the corresponding week within the Weekly
Budget to which such Emergency Disbursement Request relates; and (vi) specify
the Loan Parties’ forecasted total cash sources, total cash uses, net cash flow
and ending cash flow balance as of the requested date for such Disbursement.
Upon the Super Priority Agent (1) receiving an Emergency Disbursement Request
and such other information as the Super Priority Agent may request (in its sole
discretion) from the Loan Parties and (2) determining, in its sole discretion,
that the requested Disbursement is necessary to preserve the value of the Core
Assets, the Super Priority Agent may, in its sole discretion (to the extent
sufficient funds are then on deposit in the Agent Controlled Account and are
available for disbursement), internally transfer the amount of such requested
Disbursement (or such lesser amount as the Super Priority Agent determines is
appropriate in its sole discretion) from the Agent Controlled Account to
Borrower's Operating Account. (e) In the event any Weekly Budget submitted by
the Borrower to the Super Priority Agent forecasts that the Loan Parties’ Cash
Availability will be greater than the Cash Availability Maximum Amount as of the
Applicable Date of the immediately subsequent week (after giving effect to cash
receipts and cash payments forecasted through such Applicable Date), then the
Borrower shall: (i) no later than 3:00 p.m. (Central Time) on the Thursday of
the week such Weekly Budget is delivered to the Super Priority Agent, deliver to
the Super Priority Agent an irrevocable written notice (a “Repayment Notice”)
which shall specify: (A) the aggregate Cash Availability as of the date of such
Repayment Notice (along with a listing of the amounts of cash and Cash 23
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita032.jpg]
Equivalents held in each of the Loan Parties’ deposit or other accounts (other
than Cash Availability Excluded Amounts) as of the date of such Repayment
Notice); (B) a repayment amount (the “Repayment Amount”) equal to the least of
(x) the amount necessary to cause the Loan Parties’ projected Cash Availability
as of the Applicable Date to equal the Cash Availability Maximum Amount, (y) the
aggregate amount previously transferred from the Agent Controlled Account to the
Operating Account (and not previously returned pursuant to this Section 2.2(e))
and (z) the amount necessary to cause the aggregate amounts held in the Agent
Controlled Account, Interest Account, Financial Consultant Retainer Account and
Legal Retainer Account to equal $7,750,000; (C) the date such repayment will be
made (which shall be a Business Day no later than two (2) Business Days after
the date such Repayment Notice is submitted to the Super Priority Agent) (the
“Repayment Date”); (D) the corresponding week within the Weekly Budget to which
such repayment relates; and (E) the Loan Parties’ forecasted total cash sources,
total cash uses, net cash flow and ending cash flow balance as of the Applicable
Date; and (ii) cause the Repayment Amount to be transferred from the Borrower’s
Operating Account to the Agent Controlled Account on the applicable Repayment
Date; For the avoidance of doubt, any amount transferred from the Borrower’s
Operating Account to the Agent Controlled Account pursuant to this Section
2.2(e) shall not be deemed to be a repayment of the Loans, and interest shall
continue to accrue on such amounts pursuant to Section 2.8. (f) Notwithstanding
the foregoing, aggregate Disbursements (minus any repayments made in accordance
with clause (e) above) shall not exceed (i) prior to May 31, 2019, $4,000,000
and (ii) prior to June 15, 2019, $6,500,000. 2.3 [Reserved]. 2.4 [Reserved]. 2.5
Prepayments. (a) Optional Prepayment of the Loans. The Borrower may, upon notice
to the Super Priority Agent, at any time or from time to time voluntarily prepay
the Loans in whole or in part without premium or penalty (other than the
Refinancing Fee to the extent 24 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita033.jpg]
applicable); provided that (i) such notice must be in a form acceptable to the
Super Priority Agent and be received by the Super Priority Agent not later than
11:00 a.m. one (1) Business Day prior to any date of prepayment, and (ii) any
prepayment shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding or the entire amount on deposit in the Agent
Controlled Account, Interest Account and Operating Account, as applicable. Each
such notice shall specify the date and amount of such prepayment. The Super
Priority Agent will promptly notify each Super Priority Lender of its receipt of
each such notice, and of the amount of such Super Priority Lender’s ratable
portion of such prepayment (based on such Super Priority Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein (including, in the case of full repayment
of Loans, by use of amounts on deposit in the Agent Controlled Account, Interest
Account and Operating Account). Any prepayment shall be accompanied by all
accrued interest on the amount prepaid, together with any Refinancing Fee to the
extent then due and payable. Each prepayment pursuant to this Section 2.5(a)
shall be paid to the Super Priority Lenders in accordance with their respective
Applicable Percentages. (b) Mandatory. (i) [Reserved]. (ii) Dispositions. If any
Loan Party or any Subsidiary thereof Disposes of any property (other than any
Excluded Permitted Physician Equity Transfer) which results in the realization
by such Person of Net Cash Proceeds in excess of $1,000 individually or $5,000
in the aggregate, the Borrower shall make mandatory prepayments in the manner
set forth in subsection (vii) below in an amount equal to 100% of such Net Cash
Proceeds contemporaneous with the receipt thereof. (iii) Extraordinary Receipts.
Upon any Extraordinary Receipt being received by, or paid to or for the account
of, any Loan Party or any Subsidiary thereof (to the extent not otherwise
included in Sections 2.5(b)(ii) or (iv)), the Borrower shall make mandatory
prepayments in the manner set forth in subsection (vii) below in an amount equal
to 100% of all Net Cash Proceeds contemporaneously with the receipt thereof.
(iv) Issuance of Indebtedness. Upon the incurrence or issuance by any Loan Party
or any Subsidiary thereof of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.2), the Borrower shall
make mandatory prepayments in the manner set forth in subsection (vii) below in
an amount equal to 100% of all Net Cash Proceeds received therefrom
contemporaneously with receipt thereof by such Person; provided that the making
of such prepayment shall not cure or waive any Event of Default that might
otherwise result from the incurrence or issuance of any such Indebtedness. 25
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita034.jpg]
(v) [Reserved]. (vi) [Reserved]. (vii) Application of Mandatory Prepayments.
Each prepayment made pursuant to the foregoing provisions of this Section 2.5(b)
shall be applied as follows: (1) First, to the payment of any fees due and
payable to the Super Priority Agent and the Super Priority Lenders pursuant to
the terms of the Fee Letter and any documented fees and expenses of the Super
Priority Agent (to the extent due and payable), its counsel, its counsel’s
financial advisors to the extent the Borrower has insufficient Cash Availability
(in excess of the Cash Availability Threshold) to pay such amounts on the date
of such prepayment (subject to the approval in writing by the Super Priority
Agent in its sole discretion); (2) Second, to fund the Agent Controlled Account
until the total amount on deposit and available for disbursement in such Agent
Controlled Account equals $7,750,000; (3) Third, ratably to the outstanding
Loans, until the Loans have been paid in full; and (4) Last, the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to the
Indebtedness under the Existing Credit Agreement in accordance with the terms
thereof and of the Existing Loan Subordination Agreement in respect thereof.
(viii) Notwithstanding anything to the contrary contained in Section 2.5(b)(ii),
(iii) or (iv), to the extent attributable to a Disposition, Extraordinary
Receipt or incurrence or issuance of Indebtedness by a Non-Guarantor Subsidiary
that is not wholly-owned (directly or indirectly) by a Loan Party, no prepayment
(or a portion thereof) required under Sections 2.5(b)(ii), (iii) or (iv) shall
be made if such prepayment (or portion thereof, or any distribution to permit
such payment), at the time it is required to be made, is subject to material
permissibility restrictions under the Organization Documents in effect prior to
the date of this Agreement, or a Contractual Obligation with the minority owner,
of such Non- Guarantor Subsidiary in effect prior to the date of this Agreement,
provided that the Loan Parties and their Subsidiaries shall make commercially
reasonable efforts with respect to such limitations (including using
commercially reasonable efforts to obtain the consent of the relevant minority
owner) to make such prepayment (or portion thereof) in accordance therewith.
Notwithstanding anything in the preceding sentence to the contrary, in the event
either (x) the limitations or restrictions described therein cease to apply to
any prepayment (or 26 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita035.jpg]
portion thereof) required under Section 2.5(b) or (y) the relevant Non-Guarantor
Subsidiary makes a Restricted Payment or other distribution or payment to a Loan
Party or a Subsidiary that is not subject to such restriction, the Borrower
shall make such required prepayment (giving effect to the relevant baskets and
reinvestment provisions) in full. (c) Refinancing Fee. In the event (i) the
Facility is indefeasibly repaid in cash in full with the proceeds of other
Indebtedness without the express written consent of the Super Priority Agent
that (A) has priority over the liens securing the Existing Credit Agreement and
(B) is not funded by Existing Lenders (or any of them) or (ii) any other
Indebtedness is incurred by any Loan Party without the express written consent
of the Super Priority Agent that (A) has priority over the Facility or the
Indebtedness under the Existing Credit Agreement or (B) is pari passu with the
Indebtedness under the Existing Credit Agreement, then the Super Priority
Lenders shall be entitled to a refinancing fee in an amount equal to 20% of the
Loans made on the Closing Date (the “Refinancing Fee”), which fee shall be
immediately due and payable to the Super Priority Agent for the account of the
Super Priority Lenders upon the consummation of such financing transaction;
provided that notwithstanding the foregoing, no Refinancing Fee shall be due or
payable by any Loan Party if, in connection with any such financing transaction,
the Obligations and the Indebtedness under the Existing Credit Agreement are
indefeasibly repaid in full in cash. 2.6 Termination of Commitments. Any unused
portion of the Aggregate Commitments shall be automatically and permanently
terminated on the funding of the Loans on the Closing Date. 2.7 Repayment of
Loans. The Borrower shall repay to the Super Priority Agent, for the benefit of
the Super Priority Lenders, on the Maturity Date the aggregate principal amount
of all Loans outstanding on such date (including, if applicable, by application
of all amounts on deposit in the Agent Controlled Account and Interest Account).
2.8 Interest. (a) Interest Rate Generally. Subject to the provisions of Section
2.8(b), the Loans shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Applicable Margin. For the avoidance of
doubt, interest will accrue on the full amount of the Loans advanced by the
Super Priority Lenders on the Closing Date (unless any such Loans are repaid,
other than in accordance with Section 2.2(e)). (b) Default Rate. (i) If any
amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. 27 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita036.jpg]
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Super Priority Loan Document is not paid when due whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Super Priority Lenders such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. (iii) Upon the request of the
Required Super Priority Lenders, while any Event of Default exists (other than
as set forth in the foregoing subsections (i) and (ii)), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. (iv) Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. (c) Interest Payment Dates. Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein; provided that, until
the balance of the Interest Account is zero, all payments of interest due
hereunder shall only be required to be made from the Interest Account in
accordance with Section 2.8(d). Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. (d) Payment of
Interest from the Interest Account. Interest payable on the Loans on each
Interest Payment Date shall be paid as follows (provided that, for the avoidance
of doubt, to the extent any interest remains unpaid after giving effect to this
clause (d), such interest will remain an Obligation due and payable by the Loan
Parties): (i) To the extent that the Interest Account has funds available for
disbursement, the Super Priority Agent shall debit the Interest Account on any
Interest Payment Date in an amount up to the lesser of (A) the funds in the
Interest Account that are then available for disbursement and (B) the interest
due and payable on such Interest Payment Date; and (ii) To the extent that any
interest due and payable remains unpaid after giving effect to clause (i) above,
the Super Priority Agent is authorized to debit the Agent Controlled Account on
any Interest Payment Date to pay such unpaid interest; and in each case of
clauses (i) and (ii) above, apply such amount to pay interest due on the Loans
on such Interest Payment Date. (e) Maximum Rate. Notwithstanding anything to the
contrary contained in any Super Priority Loan Document, the interest paid or
agreed to be paid under the Super Priority Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Super Priority Agent or any Super Priority Lender shall receive
interest in an amount that exceeds the Maximum 28 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita037.jpg]
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Super Priority
Agent or a Super Priority Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 2.9 Fees. The
Borrower shall pay to the Super Priority Agent, for its own respective account
and for the account of the Super Priority Lenders, as applicable, fees in the
amounts and at the times specified in the Fee Letter. All of the foregoing fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever. 2.10 Computation of Interest and Fees. All computations of interest
for Loans shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the Super
Priority Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error. 2.11 Evidence of Debt. The
Credit Extensions made by each Super Priority Lender shall be evidenced by one
or more accounts or records maintained by such Super Priority Lender and by the
Super Priority Agent in the Ordinary Course of Business. The accounts or records
maintained by the Super Priority Agent and each Super Priority Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Super Priority Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Super Priority Lender and the
accounts and records of the Super Priority Agent in respect of such matters, the
accounts and records of the Super Priority Agent shall control in the absence of
manifest error. Upon the request of any Super Priority Lender made through the
Super Priority Agent, the Borrower shall execute and deliver to such Super
Priority Lender (through the Super Priority Agent) a Note, which shall evidence
such Super Priority Lender’s Loans in addition to such accounts or records. Each
Super Priority Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto. 2.12
Payments Generally; Super Priority Agent’s Clawback. (a) General. All payments
to be made by the Borrower shall be made free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower 29 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita038.jpg]
hereunder shall be made to the Super Priority Agent, for the account of the
respective Super Priority Lenders to which such payment is owed, at the Super
Priority Agent’s Office in Dollars and in immediately available funds not later
than 2:00 p.m. on the date specified herein. The Super Priority Agent will
promptly distribute to each Super Priority Lender its Applicable Percentage in
respect of the Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Super Priority
Lender’s Lending Office. All payments received by the Super Priority Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (i) Funding by
Super Priority Lenders. If a Super Priority Lender pays its share of the Credit
Extension to the Super Priority Agent, then the amount so paid shall constitute
such Super Priority Lender’s Loan included in such Credit Extension. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Super Priority Lender that shall have failed to make such payment to
the Super Priority Agent. (ii) Payments by Borrower; Presumptions by Super
Priority Agent. Unless the Super Priority Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Super Priority
Agent for the account of the Super Priority Lenders hereunder that the Borrower
will not make such payment, the Super Priority Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Super Priority Lenders, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Super Priority Lenders, severally agrees to repay to the Super
Priority Agent forthwith on demand the amount so distributed to such Super
Priority Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Super Priority Agent, at the greater of the Federal Funds Rate and a rate
determined by the Super Priority Agent in accordance with banking industry rules
on interbank compensation. A notice of the Super Priority Agent to any Super
Priority Lender or the Borrower with respect to any amount owing under this
subsection (a) shall be conclusive, absent manifest error. (b) Failure to
Satisfy Conditions Precedent. If any Super Priority Lender makes available to
the Super Priority Agent funds for any Loan to be made by such Super Priority
Lender as provided in the foregoing provisions of this Article II (so long as
such funds have not been deposited into the Agent Controlled Account, Interest
Account or Operating Account (or otherwise used or made available to the Loan
Parties)), and the Super Priority Agent subsequently determines that the
conditions to the Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the 30 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita039.jpg]
Super Priority Agent shall return such funds (in like funds as received from
such Super Priority Lender) to such Super Priority Lender, without interest. (c)
Obligations of Super Priority Lenders Several. The obligations of the Super
Priority Lenders hereunder to make Loans and to make payments pursuant to
Section 10.4(c) are several and not joint or joint and several. The failure of
any Super Priority Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.4(c) on any date required hereunder shall not
relieve any other Super Priority Lender of its corresponding obligation to do so
on such date, and no Super Priority Lender shall be responsible for the failure
of any other Super Priority Lender to so make its Loan, to purchase its
participation or to make its payment under Section 10.4(c). 2.13 Sharing of
Payments by Super Priority Lenders. If any Super Priority Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Super Priority Lender receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 3.1, 3.4, or 10.4)
greater than its pro rata share thereof as provided herein, then the Super
Priority Lender receiving such greater proportion shall (a) notify the Super
Priority Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Super
Priority Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Super Priority Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them; provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this Section shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Super Priority Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to a Loan Party or any of its Subsidiaries or Affiliates, as to which
the provisions of this Section shall apply. Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Super Priority Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Super
Priority Lender were a direct creditor of such Loan Party in the amount of such
participation. 31 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita040.jpg]
2.14 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Super Priority Lender becomes a
Defaulting Lender, then, until such time as that Super Priority Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.1 and in the definition of “Required Super
Priority Lenders”. (ii) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Super Priority Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Super Priority Agent
from a Defaulting Lender pursuant to Section 10.8 shall be applied at such time
or times as may be determined by the Super Priority Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Super Priority
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Super Priority Agent; third, if so determined by the Super
Priority Agent and the Borrower, to be held in a deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Super Priority Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Super Priority Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fifth, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (B)
such Loans were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Super Priority Lenders pro rata in accordance with the Commitments
on the Closing Date. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Super Priority Lender irrevocably consents hereto. 32 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita041.jpg]
(b) Defaulting Lender Cure. If the Borrower and the Super Priority Agent agree
in writing that a Super Priority Lender is no longer a Defaulting Lender, the
Super Priority Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Super Priority Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Super Priority Lenders or
take such other actions as the Super Priority Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Super
Priority Lenders in accordance with their Applicable Percentages, whereupon such
Super Priority Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Super Priority Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Super Priority Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Super Priority Lender’s having been a
Defaulting Lender. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.1 Taxes.
(a) Defined Terms. For purposes of this Section 3.1, the term “applicable Law”
includes FATCA. (b) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Super Priority Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (c) Payment of Other Taxes by the Loan Parties. The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Law, or at the option of the Super Priority Agent timely reimburse it
for the payment of, any Other Taxes. (d) Indemnification by the Loan Parties.
The Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on 33 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita042.jpg]
or attributable to amounts payable under this Section 3.1) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Super Priority Lender (with a copy to the Super Priority Agent),
or by the Super Priority Agent on its own behalf or on behalf of a Super
Priority Lender, shall be conclusive absent manifest error. (e) Indemnification
by the Super Priority Lenders. Each Super Priority Lender shall severally
indemnify the Super Priority Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Super Priority Lender (but only
to the extent that a Loan Party has not already indemnified the Super Priority
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Super Priority Lender’s
failure to comply with the provisions of Section 10.6(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Super Priority Lender, in each case, that are payable or paid by the
Super Priority Agent in connection with any Super Priority Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Super Priority Lender by the Super Priority Agent
shall be conclusive absent manifest error. Each Super Priority Lender hereby
authorizes the Super Priority Agent to set off and apply any and all amounts at
any time owing to such Super Priority Lender under any Super Priority Loan
Document or otherwise payable by the Super Priority Agent to the Super Priority
Lender from any other source against any amount due to the Super Priority Agent
under this subsection (e). (f) Evidence of Payments. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 3.1, such Loan Party shall deliver to the Super
Priority Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Super Priority Agent. (g) Status of Super Priority Lenders; Tax Documentation.
(i) Any Super Priority Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Super Priority Loan
Document shall deliver to the Borrower and the Super Priority Agent, at the time
or times reasonably requested by the Borrower or the Super Priority Agent, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Super Priority Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Super Priority Lender, if reasonably requested by
the Borrower or the Super Priority Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the 34 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita043.jpg]
Borrower or the Super Priority Agent as will enable the Borrower or the Super
Priority Agent to determine whether or not such Super Priority Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.1(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Super Priority Lender’s reasonable judgment such
completion, execution or submission would subject such Super Priority Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Super Priority Lender. (ii) Without
limiting the generality of the foregoing, in the event that the Borrower is a
U.S. Person, (A) any Super Priority Lender that is a U.S. Person shall deliver
to the Borrower and the Super Priority Agent on or prior to the date on which
such Super Priority Lender becomes a Super Priority Lender under this Agreement
(and from time to time thereafter as prescribed by applicable Law or upon the
reasonable request of the Borrower or the Super Priority Agent), executed copies
of IRS Form W-9 certifying that such Super Priority Lender is exempt from U.S.
Federal backup withholding tax; (B) any Foreign Super Priority Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Super Priority Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Super Priority Lender
becomes a Super Priority Lender under this Agreement (and from time to time
thereafter as prescribed by applicable Law or upon the reasonable request of the
Borrower or the Super Priority Agent), whichever of the following is applicable:
(1) in the case of a Foreign Super Priority Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Super Priority Loan Document, executed copies of
IRS Form W- 8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Super Priority Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI; 35 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita044.jpg]
(3) in the case of a Foreign Super Priority Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Super Priority Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or (4) to the extent a Foreign Super Priority Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W- 8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Super Priority Lender is a
partnership and one or more direct or indirect partners of such Foreign Super
Priority Lender are claiming the portfolio interest exemption, such Foreign
Super Priority Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner; (C) any Foreign Super Priority Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Super Priority
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Super Priority Lender becomes a Super
Priority Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Super Priority Agent), executed copies
of any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Super Priority Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Super Priority
Lender under any Super Priority Loan Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Super Priority Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Super
Priority Lender shall deliver to the Borrower and the Super Priority Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by the Borrower or the Super Priority Agent such documentation
prescribed by applicable Law 36 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita045.jpg]
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Super
Priority Agent as may be necessary for the Borrower and the Super Priority Agent
to comply with their obligations under FATCA and to determine that such Super
Priority Lender has complied with such Super Priority Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Super Priority Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Super Priority Agent in
writing of its legal inability to do so. (h) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.1 (including by the payment of additional amounts pursuant to
this Section 3.1), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 3.1
shall survive the resignation or replacement of the Super Priority Agent or any
assignment of rights by, or the replacement of, a Super Priority Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. 3.2 [Reserved]. 3.3 [Reserved]. 37 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita046.jpg]
3.4 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Super
Priority Lender (except any reserve requirement contemplated by Section 3.4(e));
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Super
Priority Lender any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Super Priority Lender; and the
result of any of the foregoing shall be to increase the cost to such Super
Priority Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Super Priority
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Super Priority Lender or such other
Recipient, the Borrower will pay to such Super Priority Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Super Priority Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Super Priority Lender determines that any Change in Law
affecting such Super Priority Lender or any Lending Office of such Super
Priority Lender or such Super Priority Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Super Priority Lender’s capital or on the
capital of such Super Priority Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Super Priority Lender or
the Loans made by such Super Priority Lender to a level below that which such
Super Priority Lender or such Super Priority Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Super
Priority Lender’s policies and the policies of such Super Priority Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Super Priority Lender, as the case may be, such
additional amount or amounts as will compensate such Super Priority Lender or
such Super Priority Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Super Priority Lender
setting forth the amount or amounts necessary to compensate such Super Priority
Lender 38 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita047.jpg]
or its holding company, as the case may be, as specified in subsections (a) or
(b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Super Priority Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Super Priority Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.4
shall not constitute a waiver of such Super Priority Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Super Priority Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Super Priority Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Super Priority
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). 3.5 [Reserved]. 3.6 Mitigation Obligations;
Replacement of Super Priority Lenders. (a) Designation of a Different Lending
Office. If any Super Priority Lender requests compensation under Section 3.4, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Super Priority Lender or any Governmental Authority for the account of any Super
Priority Lender pursuant to Section 3.1, then such Super Priority Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Super Priority Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.1 or 3.4, as the case may be, in the future and (ii) in each case, would not
subject such Super Priority Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Super Priority Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Super
Priority Lender in connection with any such designation or assignment. (b) If
any Super Priority Lender requests compensation under Section 3.4, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Super Priority Lender or any Governmental Authority for the account of any Super
Priority Lender pursuant to Section 3.1, and in each case, such Super Priority
Lender has declined or is unable to designate a different lending office in
accordance with Section 3.6(a), or if any Super Priority Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Super Priority Lender and the Super Priority
Agent, require such Super Priority Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.1 and 3.4) and
obligations under this 39 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita048.jpg]
Agreement and the related Super Priority Loan Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Super Priority
Lender, if a Super Priority Lender accepts such assignment); provided that: (i)
the Borrower shall have paid to the Super Priority Agent the assignment fee (if
any) specified in Section 10.6(b)(iv); (ii) such Super Priority Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Super Priority Loan Documents from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.4 or payments
required to be made pursuant to Section 3.1, such assignment will result in a
reduction in such compensation or payments thereafter; (iv) such assignment does
not conflict with applicable Law; and (v) in the case of an assignment resulting
from a Super Priority Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Super Priority Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Super Priority
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. 3.7 Survival. All of the Borrower’s
obligations under this Article III shall survive termination of the Commitments,
repayment of all other Obligations hereunder, and resignation of the Super
Priority Agent. ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.1
Conditions of Initial Credit Extensions. The effectiveness of this Agreement and
the obligation of each Super Priority Lender to make its Loan hereunder are
subject to the satisfaction of the following conditions precedent: (a)
Documentation. The Super Priority Agent shall have received, in form and
substance reasonably satisfactory to the Super Priority Agent and each Super
Priority Lender, each of the following, duly executed and acknowledged where
appropriate by all parties thereto: (i) this Agreement, a Note in favor of each
Super Priority Lender requesting a Note, the Guaranty and Security Agreement,
the Pledge Agreement, 40 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita049.jpg]
a Loan Notice, and all other Super Priority Loan Documents required by Super
Priority Agent and Super Priority Lenders; (ii) an amendment of the Existing
Credit Agreement and a reaffirmation and omnibus amendment of certain of the
Loan Documents (as defined in the Existing Credit Agreement); (iii) a
Subordination Agreement in respect of the Indebtedness evidenced by the Existing
Credit Agreement (the “Existing Loan Subordination Agreement”); (iv) a
certificate from the Chief Restructuring Officer of Parent and Borrower
certifying (A) that the representations and warranties of each Loan Party
contained in Article V and of each Loan Party contained in each other Super
Priority Loan Document are true and correct in all material respects (or, in the
case of any such representation and warranty that is subject to materiality or
Material Adverse Effect qualifications, in all respects) on and as of the
Closing Date, (B) that no Default exists as of the Closing Date (other than
ongoing defaults and events of defaults under the Existing Credit Agreement to
the extent such defaults constitute a Default or Event of Default), and no
Default shall occur on the Closing Date as a result of making any Credit
Extension on the Closing Date or from the application of the proceeds thereof
and (C) that there has been no event or circumstance since May 15, 2019 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; (v) a certificate of the Chief
Restructuring Officer of Parent and Borrower (on behalf of each Loan Party)
certifying that (A) attached thereto are true, correct and complete copies of
all consents, licenses and approvals required in connection with the
consummation by such Loan Party of the transactions contemplated hereby and the
execution, delivery and performance by such Loan Party, and the validity against
such Loan Party, of the Super Priority Loan Documents to which it is a party,
and that such consents, licenses and approvals are in full force and effect, (B)
such consent, license or approval is subject to the post-closing requirements of
Section 6.20 or (C) no such consents, licenses or approvals are so required;
(vi) a certificate of a Senior Officer of each Loan Party certifying as to the
incumbency and genuineness of the signature of each officer of such Loan Party
executing Super Priority Loan Documents to which it is a party and certifying
that attached thereto are true, correct and complete copies of (A) the
Organization Documents of such Loan Party (which, in the case of the articles or
certificate of incorporation or formation (or equivalent), shall be certified as
of a recent date by the appropriate Governmental Authority in its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable), (B)
resolutions duly adopted by the board of directors (or other governing body) of
such Loan Party authorizing and approving the transactions contemplated 41
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita050.jpg]
hereunder and the execution, delivery and performance of this Agreement and the
other Super Priority Loan Documents to which it is a party and (C) certificates
as of a recent date of the good standing of such Loan Party under the Laws of
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent requested by the Super Priority Agent, each other
jurisdiction where such Loan Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Loan Party has filed required tax returns and
owes no delinquent taxes; and (vii) favorable opinions of counsel to the Loan
Parties addressed to the Super Priority Agent and the Super Priority Lenders
with respect to the Loan Parties, the Super Priority Loan Documents and such
other matters as the Super Priority Agent shall request (which such opinions
shall expressly permit reliance by permitted successors and assigns of the Super
Priority Agent and the Super Priority Lenders). (b) Personal Property Collateral
Matters. Subject to Section 6.20, the Super Priority Agent shall have received,
in form and substance satisfactory to the Super Priority Agent, each of the
following: (i) all filings and recordations that are necessary to perfect the
security interests of the Super Priority Agent, on behalf of the Secured
Parties, in the personal property Collateral and evidence reasonably
satisfactory to the Super Priority Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens); (ii) (A) original stock certificates or
other certificates evidencing the certificated Equity Interests pledged pursuant
to the Pledge Agreement, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B)
subject to Section 6.20(a), each original promissory note pledged pursuant to
the Guaranty and Security Agreement, together with an undated allonge for each
such promissory note duly executed in blank by the holder thereof; provided that
to the extent any items under this clause (ii) have been delivered to the
Existing Administrative Agent such items shall be deemed to be delivered
hereunder; (iii) such deposit account control agreements and such securities
account control agreements required or requested to be delivered to the Super
Priority Agent on the Closing Date pursuant to the terms of Guaranty and
Security Agreement (other than for any Excluded Account and any account subject
to a control agreement in favor of the Existing Administrative Agent), in each
case duly executed by the appropriate parties; (iv) the results of lien searches
(including as to UCC filings, Intellectual Property filings, judgments, pending
litigation, bankruptcy and tax 42 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita051.jpg]
matters) made against each Loan Party, indicating among other things that the
assets of each Loan Party shall be free and clear of any Lien (except for
Permitted Liens); and (v) evidence that all insurance required to be maintained
pursuant to the Super Priority Loan Documents has been obtained and is in
effect, together with the certificates of insurance and (subject to Section
6.20(d)) endorsements to policies, naming the Super Priority Agent, on behalf of
the Secured Parties, as an additional insured or lender loss payee and
mortgagee, as the case may be, under all insurance policies (including flood
insurance policies sufficient to meet the Flood Requirement Satisfaction with
respect to any owned real property, solely to the extent required under
applicable Law) maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral. (c) Financial Matters. The Super Priority
Agent shall have received (i) an Approved Budget, (ii) the Baseline Financial
Statements and (iii) the unaudited consolidated financial statements of Parent
and its Subsidiaries, giving effect to all transactions contemplated hereunder,
and forecasts prepared by management of Parent, each in form reasonably
satisfactory to the Super Priority Lenders, of balance sheets, income statements
and cash flow statements, with the forecasts being prepared on a quarterly basis
through December 31, 2019. (d) PATRIOT Act, etc. Each Loan Party shall have
provided to the Super Priority Agent and the Super Priority Lenders the
documentation and other information requested by the Super Priority Agent and
the Super Priority Lenders in order to comply with requirements of the PATRIOT
Act, applicable “know your customer”, the Beneficial Ownership Regulation, and
anti-money laundering rules and regulations. (e) Payment of Fees and Expenses.
The Borrower shall have paid, or made arrangements to pay concurrently with the
closing on the Closing Date, (i) to the Super Priority Agent and the Super
Priority Lenders the fees set forth under the Fee Letter, (ii) all fees, charges
and disbursements of counsel to the Super Priority Agent and any financial
advisor to the Super Priority Agent (directly to such counsel or financial
advisor if requested by the Super Priority Agent) to the extent invoiced one
Business Day prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Super
Priority Agent) and (iii) to any other Person such amount as may be due thereto
in connection with the transactions contemplated hereby, including all taxes,
fees and other charges in connection with the execution, delivery, recording,
filing and registration of any of the Super Priority Loan Documents. (f) Funding
by the Super Priority Lenders. Each of the Super Priority Lenders shall have
funded its Loan in an amount equal to such Super Priority Lender’s Commitment in
accordance with Section 2.1(a). 43 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita052.jpg]
(g) Funding Of Legal Retainer Account and Financial Consultant Retainer Account.
The Legal Retainer Account shall be funded with $150,000 and the Financial
Consultant Retainer Account shall be funded with $150,000. (h) List of
Retainers. The Borrower shall have provided the Super Priority Agent with a list
of all retainers in excess of $25,000 paid to professionals for the period of
three months prior to the Closing Date, detailing (x) the party that received
such retainer, (y) the date such retainer was paid and (z) the amount of such
retainer. (i) Collateral Questionnaire. The Loan Parties shall have provided the
Super Priority Agent with a Collateral Questionnaire dated as of the Closing
Date, executed by each of the Loan Parties and certified by the Chief
Restructuring Officer as true and correct in all material respects. (j) Other
Deliverables. The Super Priority Agent shall have received any other information
and deliverables that the Super Priority Agent shall have requested in writing
to the Borrower and Borrower’s counsel as a condition to closing this Agreement,
prior to the Closing Date. Without limiting the generality of the provisions of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Super Priority Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Super Priority
Lender unless the Super Priority Agent shall have received notice from such
Super Priority Lender prior to the proposed Closing Date specifying its
objection thereto. 4.2 Conditions to All Credit Extensions . The obligation of
each Super Priority Lender to make any Loan hereunder are subject to the
satisfaction of the following conditions precedent on the relevant date such
Loan is made: (a) Bring-down of Representations and Warranties. The
representations and warranties of each Loan Party contained in Article V and of
each Loan Party contained in each other Super Priority Loan Document shall be
true and correct in all material respects (or, in the case of any such
representation and warranty that is subject to materiality or Material Adverse
Effect qualifications, in all respects) on and as of the date such Loan is made
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects) as of such earlier date. (b) No Default. Other than ongoing defaults
and events of defaults under the Existing Credit Agreement to the extent such
defaults constitute a Default or an Event of Default, no Default shall exist as
of the date such Loan is made and no Default shall occur on such date as a
result of making such Loan or from the application of the proceeds thereof. 44
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita053.jpg]
The submission by the Borrower of a Loan Notice with respect to the Credit
Extension on the Closing Date shall be deemed to be a representation and
warranty by the Borrower that the conditions set forth in Sections 4.2(a) and
(b) will be satisfied on and as of the relevant date such Loan is made and the
making of such Loan shall be deemed to be a representation and warranty by the
Borrower that the conditions set forth in Sections 4.2(a) and (b) are satisfied
on and as of such date. ARTICLE V REPRESENTATIONS AND WARRANTIES The Loan
Parties, jointly and severally, represent and warrant to the Super Priority
Agent and the Super Priority Lenders, as of the Closing Date, on the date of
each Disbursement Request and (to the extent expressly provided herein or in any
other Super Priority Loan Document) thereafter that: 5.1 Existence,
Qualification and Power. Section 5.1 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.2 Authorization; No
Contravention. Section 5.2 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.3 Governmental
Authorization; Other Consents. Section 5.3 of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis. 5.4 Binding Effect.
Section 5.4 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 5.5 Financial Statements; No Material Adverse
Effect. (a) Section 5.5(a) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. (b) Since May 15, 2019, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect. (c)
Section 5.5(c) of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. (d) Section 5.5(d) of the Existing Credit Agreement
is hereby incorporated herein by reference mutatis mutandis. 5.6 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any Subsidiary thereof or against any of their
respective properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Super Priority Loan Document or the consummation of the
transactions 45 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita054.jpg]
contemplated hereby, (b) except as specifically disclosed in Schedule 5.6 of the
Disclosure Schedules (the “Disclosed Litigation”), would reasonably be expected
to result in monetary judgment(s) or relief, individually or in the aggregate,
in excess of $1,000,000, and there has been no material adverse change in the
status of the Disclosed Litigation, nor any material adverse change in the
financial effect on any Loan Party or any Subsidiary thereof as a result of such
matters or (c) seek an injunction or other equitable relief which would
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement, any other Super Priority
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Loan Party or any Subsidiary of any Loan Party is the subject of an audit or, to
each Loan Party's knowledge, any review or investigation by any Governmental
Authority (excluding the IRS and other taxing authorities) concerning the
violation or possible violation of any Law the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect. 5.7 No
Default. Other than ongoing defaults and events of default under the Existing
Credit Agreement, neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Super Priority Loan Document. 5.8 Title to Property; Real Property
Matters and Permits. Section 5.8 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.9 Environmental Compliance.
Section 5.9 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 5.10 Tax Matters. Except as otherwise set forth in
Schedule 5.10 of the Disclosure Schedules each of the Loan Parties and their
respective Subsidiaries has timely filed all income and all other material tax
returns and reports required to be filed and has timely paid all income and all
material state and other Taxes (in each case whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP; provided that, Hermann Drive Surgical Hospital, LP is
unable to obtain a statement of Franchise Tax Account Status, obtained through
the website of the Office of the Comptroller of Public Accounts of Texas showing
that Hermann Drive Surgical Hospital, LP’s right to transact business in Texas
is “Active”. Except as otherwise set forth in Schedule 5.10 of the Disclosure
Schedules, there is no material tax assessment proposed in writing or other
written claim against, and no material tax audit (except for the tax years 2013
and 2014) with respect to, any Loan Party or any Subsidiary thereof. 46
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita055.jpg]
Neither any Loan Party nor any Subsidiary has participated in a “listed
transaction” within the meaning of Treasury Regulation Section l.6011-4(b)(2).
5.11 ERISA Compliance. Section 5.11 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.12 Ownership of Loan
Parties and Subsidiaries. Section 5.12 of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis. 5.13 Investment
Company Act; Margin Stock. (a) Section 5.13(a) of the Existing Credit Agreement
is hereby incorporated herein by reference mutatis mutandis. (b) Neither the
Borrower nor any Subsidiary is engaged principally or as one of its important
activities in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board) or extending credit
for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Disbursement, not more than 25% of the value
of the assets (either of the Borrower only or of Parent and its Subsidiaries on
a consolidated basis) subject to the provisions of Section 7.1 or Section 7.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Super Priority Lender or any Affiliate of any Super Priority
Lender relating to Indebtedness and within the scope of Section 8.1(e) will be
margin stock. 5.14 Disclosure. Section 5.14 of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis. 5.15 Compliance with
Laws. Section 5.15 of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis. 5.16 Intellectual Property Matters.
Section 5.16 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 5.17 [Reserved]. 5.18 Casualty, Etc. Section 5.18 of
the Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis. 5.19 Anti-Corruption Laws and Sanctions. Section 5.19 of the Existing
Credit Agreement is hereby incorporated herein by reference mutatis mutandis.
5.20 Labor Matters. Section 5.20 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.21 Healthcare Matters.
Section 5.21 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 47 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita056.jpg]
5.22 Regulated Entities. Section 5.22 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.23 Deposit Accounts and
Other Accounts. Section 5.23 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 5.24 Bonding. Section 5.24 of
the Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis. 5.25 Status of Parent and Holdings. (a) Parent does not engage in any
business activities and does not own any Collateral other than (i) ownership of
the Equity Interests of Holdings and other de minimis assets (including
Intellectual Property) associated with its ownership of Holdings, in each case
pledged to the Secured Parties under a Collateral Document and pledged to secure
the Indebtedness under the Existing Credit Agreement, (ii) activities and
contractual rights incidental to maintenance of its corporate existence, (iii)
performance of its obligations under the Super Priority Loan Documents to which
it is a party and the Loan Documents (as defined in the Existing Credit
Agreement) to which it is a party, (iv) as a tenant under the lease for real
property located at 5920 Forest Park Drive, Suite 700, Dallas, Texas 75235, (v)
as a tenant under the lease for real property located at 4120 Southwest Freeway,
Houston, Texas 77027, (vi) as a party to employment contracts of employees of
Parent or the Borrower, (vii) as a party to customary documents in connection
with any permitted issuance of Equity Interests or Indebtedness, (viii) as a
party to joint venture master agreements with respect to joint ventures in place
on the Closing Date (but with respect to which Parent owns no Equity Interests
and has no material obligations or liabilities), (ix) Contingent Obligations
incurred in the Ordinary Course of Business with respect to operating leases,
(x) customary engagements of investment banks, legal counsel, and other service
providers, (xi) as party to customary insurance contracts, and (xii) customary
contractual obligations and indemnities provided in connection with Acquisitions
and other Investments permitted under this Agreement. (b) Holdings does not
engage in any business activities and does not own any Collateral other than (i)
ownership of the Equity Interests of Borrower and other de minimis assets
(including Intellectual Property) associated with its ownership of Borrower, in
each case pledged to the Secured Parties under a Collateral Document, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence, (iii) performance of its obligations under the Super Priority Loan
Documents to which it is a party and the Loan Documents (as defined in the
Existing Credit Agreement) to which it is a party, (iv) as a party to employment
contracts of employees of Holdings or the Borrower, (v) Contingent Obligations
incurred in the Ordinary Course of Business with respect to operating leases,
(vi) customary engagements of investment banks, legal counsel, and other service
providers, (vii) as party to customary insurance contracts, and (viii) customary
contractual obligations and indemnities provided in connection with Acquisitions
and other Investments permitted under this Agreement. 48 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita057.jpg]
5.26 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 5.26 of
the Disclosure Schedules, except for fees payable to the Existing Administrative
Agent and Existing Lenders, and except the fees payable to the Super Priority
Agent and the Super Priority Lenders, none of the Loan Parties or any of their
respective Subsidiaries has any obligation to any Person as of the Closing Date
in respect of any finder’s, broker’s or investment banker’s fee in connection
with the transactions contemplated hereby. 5.27 Use of Proceeds. Section 5.27 of
the Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis. 5.28 Swap Contracts. Section 5.28 of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis. 5.29 Beneficial
Ownership Certification. As of the Closing Date, the information included in the
Beneficial Ownership Certifications for each Loan Party is true and correct in
all respects. ARTICLE VI AFFIRMATIVE COVENANTS At all times from and after the
Closing Date and prior to the Termination Date each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.1, 6.2, 6.3 and
6.11) cause each Subsidiary to: 6.1 Financial Statements. Deliver to the Super
Priority Agent: (a) as soon as available after the end of each fiscal year, a
consolidated balance sheet of Parent and each of its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, such consolidated statements to
be audited and accompanied by a report and opinion of an independent certified
public accountant, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and certified by the chief executive
officer, chief financial officer, chief accounting officer, treasurer or
controller of Parent to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of Parent; (b) as soon as practicable and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year, an
unaudited consolidated balance sheet of (i) Parent and each its Subsidiaries as
at the end of such fiscal quarter and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (subject only to normal year-end audit adjustments and the absence of
footnotes), such consolidated 49 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita058.jpg]
statements to be certified by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes, and to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent and
its Subsidiaries; (c) Section 6.1(c) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (d) [Reserved]; and (e)
Section 6.1(e) of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. As to any information contained in materials
furnished pursuant to Section 6.2(f), the Borrower shall not be separately
required to furnish such information under Sections 6.1(a) or (b) or Section
6.2(a), but the foregoing shall not be in derogation of the obligation of the
Borrower to furnish the information and materials described in Sections 6.1(a)
and (b) or Section 6.2(a) at the times specified therein. 6.2 Certificates;
Other Information. Deliver to the Super Priority Agent by electronic
transmission which shall forward to each Super Priority Lender, in form and
detail reasonably satisfactory to the Super Priority Agent: (a) concurrently
with the delivery of the financial statements referred to in Sections 6.1(a) and
(b), a copy of management’s discussion and analysis with respect to such
financial statements; (b) on each Determination Date a certificate in
substantially the form of Exhibit C (the “Super Priority Compliance
Certificate”) attaching (i) reports to the Super Priority Agent evidencing
compliance with the financial covenants contained in Section 7.11 and (ii) a
comparison of the actual results of the Loan Parties during the most recent
Measurement Period against each line item in the most recent Approved Budget, in
each case certified by the chief financial officer and Chief Restructuring
Officer of the Borrower as true, correct and complete in all material respects;
(c) Section 6.2(c) of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis; (d) promptly after the furnishing thereof,
a copy of any statement or report relating to an “event of default” furnished to
or by any holder of Indebtedness of any Loan Party or any Subsidiary thereof in
excess of $1,000,000 pursuant to the terms of any indenture, loan or credit or
similar agreement, other than the Existing Credit Agreement; and 50 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita059.jpg]
(e) Sections 6.2(e) through 6.2(k) of the Existing Credit Agreement are hereby
incorporated herein by reference mutatis mutandis. Documents required to be
delivered pursuant to Section 6.1 or Section 6.2 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website located at
http://investors.nobilishealth.com/investors/overview/default.aspx or (ii) on
which such documents are posted on Parent’s behalf on an Internet or intranet
website, if any, to which each Super Priority Lender and the Super Priority
Agent have access (whether a commercial, third-party website or whether
sponsored by the Super Priority Agent); provided that (x) the Borrower shall
deliver paper copies of such documents to the Super Priority Agent or any Super
Priority Lender upon its request to the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Super
Priority Agent or such Super Priority Lender and (ii) the Borrower shall notify
the Super Priority Agent and each Super Priority Lender (by facsimile or e-mail)
of the posting of any such documents and provide to the Super Priority Agent by
e-mail electronic versions (i.e., soft copies) of such documents. The Super
Priority Agent shall have no obligation to request the delivery of, or to
maintain paper copies of, the documents referred to above and, in any event,
shall have no responsibility to monitor compliance by the Borrower with any such
request by a Super Priority Lender for delivery, and each Super Priority Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. 6.3 Notices. Section 6.3 of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis. Each
notice pursuant to this Section 6.3 (other than Sections 6.3(e), (f), (g), (h)
or (i)) shall be accompanied by a statement of the Chief Restructuring Officer
of the Borrower setting forth the details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Super
Priority Loan Document that have been breached. 6.4 Payment of Taxes and Other
Obligations. (a) Pay and discharge as the same shall become due and payable all
income and other material Tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets (other than Tax liabilities,
assessments and governmental charges or levies set forth in Schedule 5.10 of the
Disclosure Schedules, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
Lien in favor of Secured Parties) and adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP trade
practices and (b) timely file all income and other material tax returns required
to be filed. 6.5 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction 51 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita060.jpg]
of its organization, except in a transaction permitted by the terms of this
Agreement (provided that Hermann Drive Surgical Hospital, LP is unable to obtain
a statement of Franchise Tax Account Status, obtained through the website of the
Office of the Comptroller of Public Accounts of Texas showing that Hermann Drive
Surgical Hospital, LP’s right to transact business in Texas is “Active”), (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect. 6.6
Maintenance of Property. Section 6.6 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.7 Maintenance of Insurance.
Section 6.7 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 6.8 Compliance with Laws. Section 6.8 of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis. 6.9 Books and Records. Section 6.9 of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis. 6.10 Inspection
Rights. Permit representatives and independent contractors of the Super Priority
Agent and any financial advisor to the Super Priority Agent’s counsel, to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
(unless an Event of Default has occurred and is continuing, so long as a
representative of the Loan Parties is present) independent public accountants,
all at the expense of the Loan Parties and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the such Loan Party; provided that that such access may not
unreasonably interfere with patient care at a Loan Party or a Loan Party’s
Subsidiary’s facility or would reasonably result in the violation of patient
privacy at a Loan Party or a Loan Party’s Subsidiary’s facility. Any Super
Priority Lender may accompany the Super Priority Agent or its representatives or
contractors in connection with any inspection at such Super Priority Lender’s
expense. 6.11 Use of Proceeds. Use the proceeds of the Loans in accordance with
Sections 2.1(a), 2.2, 2.8(d) and 6.44. 6.12 Additional Subsidiaries and Real
Property. (a) Additional Domestic Subsidiaries. Promptly following the date any
Person (other than an Excluded Subsidiary) becomes a Domestic Subsidiary
(whether by creation, acquisition or otherwise) and in any event within five (5)
Business Days after such date (as such time period may be extended by the Super
Priority Agent in its sole discretion), (i) cause such Person to (A) become a
Guarantor by delivering to the Super 52 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita061.jpg]
Priority Agent a duly executed joinder to the Guarantee or such other
document(s) as the Super Priority Agent shall deem appropriate for such purpose,
(B) grant a security interest in all of its tangible and intangible personal
property now owned or hereafter acquired (subject to any exceptions specified in
the applicable Collateral Document and other exceptions to be agreed at such
time) by such Person by delivering to the Super Priority Agent a duly executed
joinder to each of the Guaranty and Security Agreement and the Pledge Agreement
or such other document(s) as the Super Priority Agent shall deem appropriate for
such purpose, (C) deliver to the Super Priority Agent such opinions, documents
and certificates referred to in Section 4.1 as may be reasonably requested by
the Super Priority Agent and (D) deliver to the Super Priority Agent such other
documents as may be reasonably requested by the Super Priority Agent in
connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Super Priority Agent and (ii) cause each Loan Party owning
Equity Interests in such Subsidiary to deliver to the Super Priority Agent (A) a
duly executed joinder or supplement to the Pledge Agreement pledging (or
evidencing a prior pledge of) 100% of the total Equity Interests owned by a Loan
Party in such Subsidiary or such other document(s) as the Super Priority Agent
shall reasonably deem appropriate for such purpose, together with all original
certificates (or equivalent document) evidencing such Equity Interests (if any)
and appropriate undated stock or other transfer powers for each such certificate
duly executed in blank by the registered owner thereof, if applicable, (B) such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Super Priority Agent and (C) such other documents as
may be reasonably requested by the Super Priority Agent in connection with the
foregoing, all in form, content and scope reasonably satisfactory to the Super
Priority Agent. (b) Additional Foreign Subsidiaries. Promptly following the date
any Person (other than an Excluded Subsidiary) becomes a First Tier Foreign
Subsidiary (whether by creation, acquisition or otherwise) and in any event
within five (5) Business Days after such date (as such time period may be
extended by the Super Priority Agent in its sole discretion), cause each Loan
Party owning Equity Interests in such Subsidiary to deliver to the Super
Priority Agent (i) a duly executed joinder or supplement to the Pledge Agreement
pledging (or evidencing a prior pledge of) 66% of the total outstanding voting
Equity Interests owned by such Loan Party (and 100% of the non-voting Equity
Interests owned by such Loan Party) in such Subsidiary or such other document(s)
as the Super Priority Agent shall reasonably deem appropriate for such purpose,
together with all original certificates (or equivalent document) evidencing such
Equity Interests (if any) and appropriate undated stock or other transfer powers
for each such certificate duly executed in blank by the registered owner thereof
(or such other documents consistent with the practices of any relevant foreign
jurisdiction), if applicable, (ii) such opinions, documents and certificates
referred to in Section 4.1 as may be reasonably requested by the Super Priority
Agent and (iii) such other documents as may be reasonably requested by the Super
Priority Agent in connection with the foregoing, all in form, content and scope
reasonably satisfactory to the Super Priority Agent. (c) Real Property
Collateral. Promptly following the date any real property of any Loan Party
becomes Material Real Property (whether by acquisition or otherwise), notify the
Super Priority Agent in writing thereof and, if requested by the Super Priority
53 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita062.jpg]
Agent in its sole discretion, within five (5) Business Days after such request
(as such time period may be extended by the Super Priority Agent in its sole
discretion), cause to be delivered to the Super Priority Agent a Mortgage and
such Mortgage Support Documents as the Super Priority Agent may request in
connection with granting and perfecting a first priority Lien (subject to
Permitted Liens) on such Material Real Property in favor of the Super Priority
Agent for the benefit of the Secured Parties, securing the Obligations, all in
form, content and scope reasonably satisfactory to the Super Priority Agent;
provided that (i) the Super Priority Agent shall promptly notify each Super
Priority Lender of any Material Real Property, (ii) in no event shall a Mortgage
be provided prior to each Super Priority Lender confirming compliance with the
Flood Requirement Satisfaction and (iii) at any time there is Material Real
Property that is subject to a Mortgage, no MIRE Event shall be consummated prior
to each Super Priority Lender confirming compliance with the Flood Requirement
Satisfaction; provided further that the Loan Parties shall only be required to
use commercially reasonable efforts to cause a landlord to provide a leasehold
mortgage, estoppel letters, non-disturbance agreements, similar agreements and
Mortgage Support Documents, for leased real property. 6.13 Compliance with
Environmental Laws. Section 6.13 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.14 Further Assurances.
Section 6.14 of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis. 6.15 Compliance with Anti-Corruption Laws and
Sanctions. Section 6.15 of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis. 6.16 Compliance with Terms of Leaseholds;
Landlord Agreements. To the extent relating to any Core Asset, make all payments
and otherwise perform all obligations in respect of all leases of real property
to which any Loan Party or any Subsidiary is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled and notify the Super
Priority Agent of any default by any party with respect to such leases and
cooperate with the Super Priority Agent in all respects to cure any such
default. Unless otherwise agreed by Super Priority Agent with respect to any
such location, each Loan Party shall use commercially reasonable efforts to
obtain a landlord agreement or bailee or mortgagee waivers, as applicable, from
the lessor of material leased property, bailee in possession of any Collateral
or mortgagee of any owned property with respect to each location where any
Collateral with a value in excess of $1,000,000 is stored or located, which
agreement shall be reasonably satisfactory in form and substance to Super
Priority Agent. 6.17 Material Contracts. Section 6.17 of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis. 6.18 Cash
Management Systems. Each Loan Party shall use commercially reasonable efforts to
enter into, and cause each depository, securities intermediary or 54 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita063.jpg]
commodities intermediary to enter into, control agreements with respect to each
of its deposit, securities, commodity or similar accounts maintained by such
Person (other than any Excluded Accounts). Each Loan Party shall promptly notify
the Super Priority Agent of the existence of any account with respect to which
the provisions of the foregoing sentence would apply (whether such account is
newly created or acquired, or otherwise ceases to be an excluded type of
account). 6.19 Compliance with Health Care Laws. Section 6.19 of the Existing
Credit Agreement is hereby incorporated herein by reference mutatis mutandis.
6.20 Post-Closing Obligations. Each Loan Party shall, and shall cause each of
its Subsidiaries to, deliver to the Super Priority Agent or comply with each of
the following within the time periods set forth below (subject to any extensions
or waivers as may be granted by the Super Priority Agent in its sole
discretion): (a) Intercompany Promissory Notes. At the request of the Super
Priority Agent, the Loan Parties shall use commercially reasonable efforts to
provide the Super Priority Agent with originals of replacement notes in respect
of each of the Intercompany Promissory Notes along with executed allonges for
each such Intercompany Promissory Note, each in form and substance acceptable to
the Super Priority Agent. (b) Perfection of Security Interest. With respect to
each of the Subsidiaries set forth on Annex I, use commercially reasonable
efforts to obtain third party consents necessary to cause such Subsidiaries to
become Loan Parties under this Agreement and upon obtaining such consent
promptly cause such subsidiary to execute joinders to this Agreement, the
Guaranty and Security Agreement and the other applicable Super Priority Loan
Documents. (c) Investment Report. By no later than June 5, 2019 (or such later
date as the Super Priority Agent may agree to in writing in its sole
discretion), the Borrower shall provide the Super Priority Agent with a report
listing all Investments of the Loan Parties as of the Closing Date that are in
excess of $50,000 and the Chief Restructuring Officer shall certify to the Super
Priority Agent that such report is true and correct in all material respects.
(d) Insurance Endorsements. By no later than May 24, 2019 (or such later date as
the Super Priority Agent may agree to in writing in its sole discretion), the
Borrower shall provide the Super Priority Agent with endorsements to policies,
naming the Super Priority Agent, on behalf of the Secured Parties, as an
additional insured or lender loss payee and mortgagee, as the case may be, under
all insurance policies (including flood insurance policies sufficient to meet
the Flood Requirement Satisfaction with respect to any owned real property,
solely to the extent required under applicable Law) maintained with respect to
the assets and properties of the Loan Parties that constitutes Collateral. 6.21
Super Priority Agent Consultant. Section 5(a) of the Second Forbearance
Agreement is hereby incorporated herein by reference mutatis mutandis. 55
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita064.jpg]
6.22 Borrower Consultant. Section 5(b) of the Second Forbearance Agreement is
hereby incorporated herein by reference mutatis mutandis. 6.23 Engagement of
Chief Restructuring Officer. Section 5(c) of the Second Forbearance Agreement is
hereby incorporated herein by reference mutatis mutandis. 6.24 Retention of
Investment Banker. Section 5(d) of the Second Forbearance Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.25 Additional Covenants of
Loan Parties in respect of the Chief Restructuring Officer and Investment Banker
Engagements. Section 5(e) of the Second Forbearance Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.26 Business Plan. Section
5(f) of the Second Forbearance Agreement is hereby incorporated herein by
reference mutatis mutandis. 6.27 Cash Flow Reports. Section 5(g) of the Second
Forbearance Agreement is hereby incorporated herein by reference mutatis
mutandis. 6.28 Approved Budget. The Loan Parties shall prepare and deliver to
the Super Priority Agent no later than 4:00 pm Central Time on each Wednesday
(or such later date as may be agreed to by the Super Priority Agent in writing
in its sole discretion) (a) an updated rolling cash flow forecast for the
succeeding 13 weeks, in each case, for Holdings, Parent, Borrower, its
Subsidiaries, and other parties whose cash flows contribute to the Borrower’s
revenues (the “Contributing Loan Parties”) in each case showing projected daily
cash receipts, cash disbursements to fund Necessary Costs and Expenses that are
critical to (i) operate and maintain the overall operational value of the Loan
Parties' Assets and (ii) maintain the Core Assets, and (b) other financial
information required by the Super Priority Agent, including, without limitation
(A) payables by facility and/or subsidiary, (B) receivables by facility and/or
subsidiary, (C) cash at each subsidiary and (D) major vendors by facility and/or
subsidiary (the information described in the foregoing clauses (a) and (b), the
“Weekly Budget”) and (c) a certificate of the chief financial officer of the
Borrower to the effect that such Weekly Budget reflects the Borrower’s good
faith projection of such weekly cash receipts and disbursements and ending
balance of available cash (as of the last Business Day of each week) for the
Borrower, its Subsidiaries and the Contributing Loan Parties on a consolidated
basis. Such Weekly Budget shall separate the costs and expenses critical to
maintain the Core Assets from the costs and expenses to operate and maintain the
value of the Loan Parties' Assets. 6.29 Receivables Collection Process. Section
5(j) of the Second Forbearance Agreement is hereby incorporated herein by
reference mutatis mutandis. 6.30 Accounts Receivable Aging Report. No later than
4:00 pm Central Time on June 15, 2019 (or such later date as may be agreed to by
the Super Priority Agent in writing in its sole discretion) and on the 15th
calendar day of each month thereafter (or such later date as may be agreed to by
the Super Priority Agent in writing in its sole discretion), the Borrower shall
provide the Super Priority Agent with the most current 56 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita065.jpg]
available accounts receivable aging report with respect to itself and its
Subsidiaries which shall be based on the last accounting policy and methodology
approved by the Super Priority Agent in its sole discretion and shall provide
detailed information by facility, insurance payment source (separating
in-network claims from out-of-network claims), and, to the extent such
information can be reasonably compiled within the aging report using the
resources of the Loan Parties and the Borrower Consultant, Loan Party, in form
and substance reasonably acceptable to the Super Priority Agent. 6.31 Accounts
Receivable Data. Section 5(l) of the Second Forbearance Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.32 Indebtedness Updates.
Section 5(m) of the Second Forbearance Agreement is hereby incorporated herein
by reference mutatis mutandis. 6.33 Intercompany Promissory Notes. The Loan
Parties hereby represent that no amounts are outstanding as of the Closing Date
under any of the intercompany promissory notes described on Annex F hereto (the
“Intercompany Promissory Notes”). The Loan Parties shall provide the Super
Priority Agent with prompt written notice (not to exceed one Business Day after
the occurrence thereof) of any amounts advanced or becoming outstanding under
any of the Intercompany Promissory Notes or under any replacement note issued in
respect thereof. 6.34 Release of Liens. The Loan Parties shall use commercially
reasonable efforts to cause the lien listed on Annex G hereto (the “Specified
Lien”) to be released. The Loan Parties shall provide the Super Priority Agent
with written notice not later than five (5) Business Days after any Loan Party’s
knowledge of (a) any change in the status of the Specified Lien or (b) the
increase of the amount of indebtedness secured by the Specified Lien. 6.35
Litigation Updates. The Loan Parties shall provide the Super Priority Agent
every two (2) weeks with updates in writing, in form and substance reasonably
acceptable to the Super Priority Agent, as to the status of the litigation
described on Annex H hereto and any other litigation that would reasonably be
expected to result in monetary judgment(s) or relief, individually or in the
aggregate, in excess of $1,000,000 or seeks an injunction or other equitable
relief which would reasonably be expected to have a Material Adverse Effect
(collectively, the “Material Litigation”), including updates as to the status of
any stays, appeals, judgments, and the issuance of bonds in connection with the
appeal of such Material Litigation, along with copies of all material pleadings,
orders, and judgements that any Loan Party or any of its officers, managers, or
directors have received and documentation evidencing the issuance of any such
bonds and the stay of such Material Litigation, with the next such update to be
delivered on May 22, 2019, no later than 4:00 pm Central Time (or such later
date as the Super Priority Agent may agree to in writing in its sole
discretion). 6.36 NHC Network, LLC. The Loan Parties shall use commercially
reasonable efforts to obtain the consent of Elite Ambulatory Surgery Centers,
LLC in a manner that will not be detrimental to the business operations of NHC
Network, LLC, to have NHC 57 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita066.jpg]
Network, LLC joined as a Loan Party and will provide the Super Priority Agent
with updates as to the status of such efforts with the next such update to be
delivered on May 22, 2019, no later than 4:00 pm Central Time (or such later
date as the Super Priority Agent may agree to in writing in its sole
discretion). 6.37 Commercially Reasonable Efforts to Cause Excluded Subsidiaries
to Become Loan Parties. The Loan Parties shall provide the Super Priority Agent
every two (2) weeks with (a) updates in writing, in form and substance
reasonably acceptable to the Super Priority Agent, as to the status of efforts
to obtain the obtain the consent of the third-party equityholders of each
Excluded Subsidiary that is a Subsidiary of a Loan Party (including, without
limitation, Elite Sinus Spine and Ortho, LLC, Houston Metro Ortho and Spine
Surgery Center, LLC, Elite Center for Minimally Invasive Surgery, LLC, Elite
Hospital Management, Athelite Holdings, LLC, and Medical Ambulatory Surgical
Suites, L.P.), in each case that is necessary to permit such Excluded Subsidiary
to become a Guarantor, together with (b) any documentation supporting whom they
have contacted, the responses they have received and a proposed timeline of when
they anticipate obtaining such Third Party Consents, the next such update to be
delivered May 22, 2019, no later than 4:00 pm Central Time (or such later date
as the Super Priority Agent may agree to in writing in its sole discretion).
6.38 Proposed Transactions. Section 5(s) of the Second Forbearance Agreement is
hereby incorporated herein by reference mutatis mutandis. 6.39 Arizona Vein.
Section 5(t) of the Second Forbearance Agreement is hereby incorporated herein
by reference mutatis mutandis. 6.40 Hamilton Vein. Section 5(u) of the Second
Forbearance Agreement is hereby incorporated herein by reference mutatis
mutandis. 6.41 Other Updates. The Loan Parties shall provide the Super Priority
Agent every two (2) weeks (or such later date as may be agreed to in writing by
the Super Priority Agent in its sole discretion) with updates in writing in
respect of each of the following, with the next such update to be delivered May
22, 2019, no later than 4:00 pm Central Time (or such later date as the Super
Priority Agent may agree to in writing in its sole discretion): (a) divestiture
or facility closure plans, by facility (including wind-down cost projection
details and any related wind-down plan, as applicable), other than with respect
to divestitures plans that are otherwise addressed in Section 6.39 and Section
6.40 and (b) details of any staffing or key personnel retention plans. 6.42
Notices of Changes. Section 5(w) of the Second Forbearance Agreement is hereby
incorporated herein by reference mutatis mutandis. 6.43 Consent. Section 5(y) of
the Second Forbearance Agreement is hereby incorporated herein by reference
mutatis mutandis. 6.44 Legal Retainer Account; Financial Consultant Retainer
Account; Expenses. 58 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita067.jpg]
(a) If the balance of the Legal Retainer Account falls below $50,000 then the
Loan Parties will deposit additional amounts into such account on the earlier of
(i) three (3) Business Days from the date of notice of such deficiency and (ii)
the date of the next Disbursement, such deposit to cause such account to have a
balance of no less than $150,000; provided that if the Loan Parties fail to make
such deposit, the Super Priority Agent is authorized, in its sole discretion, to
transfer such amount from the Agent Controlled Account. (b) If the balance of
Financial Consultant Retainer Account falls below $50,000 then the Loan Parties
will deposit additional amounts into such account on the earlier of (i) three
(3) Business Days from the date of notice of such deficiency and (ii) the date
of the next Disbursement, such deposit to cause such account to have a balance
of no less than $150,000; provided that if the Loan Parties fail to make such
deposit, the Super Priority Agent is authorized, in its sole discretion, to
transfer such amount from the Agent Controlled Account. (c) The Loan Parties
shall promptly (and in any event no later than five (5) Business Days after
presentation of a demand invoice to such Loan Party in respect thereof) pay all
reasonable and documented expenses of the Super Priority Agent and Compass Bank
in its capacity as Super Priority Lender incurred or accrued, including the
reasonable and documented legal fees and expenses of counsel for the Super
Priority Agent and all reasonable and documented fees and expenses of Berkeley
Research Group, LLC in its capacity as Consultant, for which demand invoices
have been delivered to the Borrower (which demand invoices will be submitted to
the Loan Parties every two weeks); provided that if the Loan Parties do not make
any such payment within such period, the Super Priority Agent is authorized in
its sole discretion to (i) pay such amount from the Agent Controlled Account and
(ii) solely to the extent sufficient funds are not available after giving effect
to the foregoing clause (i), (x) debit unpaid legal fees and expenses of counsel
for the Super Priority Agent from the Legal Retainer Account and (y) debit
unpaid fees and expenses of Berkeley Research Group, LLC from the Financial
Consultant Retainer Account. 6.45 Additional Information. Section 5(bb) of the
Second Forbearance Agreement is hereby incorporated herein by reference mutatis
mutandis. 6.46 Payment of Expenses Pursuant to the Approved Budget. The Loan
Parties will provide the Super Priority Agent with such evidence of payment of
costs and expenses consistent with the Approved Budget as the Super Priority
Agent may require in its sole discretion. 6.47 Contingency Plans. Each of the
Loan Parties agrees to reasonably confer with the Super Priority Agent and its
counsel to prepare for a possible consensual filing of the Loan Parties under
the Bankruptcy Code of the United States with a view toward avoiding the
disruption of the Loan Parties’ operations, minimizing costs and ensuring the
orderly transition of the Loan Parties assets from any such proceedings. If the
Loan Parties conclude that such a filing or filings are appropriate, the Loan
Parties shall provide to Super Priority Agent and its counsel at least ten (10)
calendar days prior to the 59 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita068.jpg]
commencement by any Loan Party of a voluntary case under any Debtor Relief Laws
or of the filing of one or more petitions seeking to take advantage of any
Debtor Relief Laws (any such action, a “Bankruptcy Action”) (unless a shorter
period of time is necessary due to exigent circumstances as determined in good
faith by the Loan Parties) (a) written notice of the commencement by any Loan
Party of a Bankruptcy Action and (b) all proposed pleadings to be filed in the
first days of any such Bankruptcy Action, including, as applicable, all material
first-day pleadings, interim and final financing and cash collateral motions and
orders, bid procedures and sale motions and orders, in each case in an effort to
reach agreement on the form and substance of drafts thereof. The Loan Parties
shall also reasonably confer with the Super Priority Agent and its counsel
regarding a disclosure statement, plan of reorganization and other documentation
expected to be filed in connection with any filings in connection with any
Bankruptcy Action or otherwise under the Bankruptcy Code of the United States.
6.48 Transaction Covenants. (a) The Loan Parties shall continue the process to
seek a refinance or sale of the Assets free and clear of all liens, with the
refinance amount/purchase price to be paid at closing in cash resulting in the
full and indefeasible payment in cash of all of the Obligations and either (x)
the full and indefeasible payment in cash of all of the obligations under the
Existing Credit Agreement or (y) a discounted payment in cash of all of the
obligations under the Existing Credit Agreement that is expressly consented to
in writing by the Existing Administrative Agent and the Existing Lenders; (b)
The Loan Parties shall continue to (i) maintain and update a virtual data room
under the administration of SSG (including, without limitation, providing
updated projections and such other information as may be reasonably required by
SSG), (ii) identify lenders, investors, strategic and financial buyers for the
Loan Parties' Assets and (iii) contact such prospective lenders, investors and
purchasers to have them execute a non-disclosure agreement (“NDA”) and register
for access to the data room; (c) The Loan Parties shall use their best efforts
to set up a competitive auction or other refinance or sales process for the
Assets acceptable to the Super Priority Agent; (d) On or before April 24, 2019
(or such later date as may be agreed to by the Super Priority Agent in writing
in its sole discretion), (x) the Loan Parties shall disclose to the Super
Priority Agent the identities of those parties that have executed an NDA and
registered for access to the data room, and (y) the Loan Parties shall deliver
to those prospective lenders, investors and purchasers who have executed an NDA,
a cover letter and confidential offering memorandum soliciting from such
prospective lenders, investors and purchasers offers to refinance or acquire the
Loan Parties’ Assets pursuant to a refinance or purchase transaction, which
would provide at closing for the full and indefeasible payment in cash of all of
the Obligations and either (i) the full and indefeasible payment in cash of all
of the obligations under the Existing Credit Agreement or (ii) a discounted
payment in cash of all of the obligations under the Existing Credit Agreement
that is expressly consented to in writing by the Existing Administrative Agent
and the Existing Lenders; 60 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita069.jpg]
(e) By May 23, 2019 at 5:00 p.m. (Central Time) (or such later date as expressly
agreed by the Super Priority Agent in writing in its sole discretion), all bids
(in the form of term sheets executed by the applicable bidder) to refinance or
acquire some or all of the Loan Parties’ Assets must be submitted to the Loan
Parties; (f) On or before June 7, 2019 (or such later date as expressly agreed
by the Super Priority Agent in writing in its sole discretion), the Loan Parties
(with the written consent of the Super Priority Agent and Super Priority
Lenders) shall determine which bid(s) they will proceed with and the process for
(i) the Loan Parties’ refinancing of the Obligations and the obligations under
the Existing Credit Agreement or (ii) the sale of the Assets; and (g) On or
before June 14, 2019 (or such later date as expressly agreed by the Super
Priority Agent in writing in its sole discretion), following obtaining the
written consent of the Super Priority Agent, the Super Priority Lenders, the
Existing Administrative Agent and the Existing Lenders, the Loan Parties shall
close the refinance or sale transaction(s) with respect to the Assets; provided,
however, to the extent that SSG and the Loan Parties have secured a binding
contract from a purchaser of the Assets and such contract is acceptable to the
Super Priority Agent as evidenced by a written consent thereto, then the June
14, 2019 deadline shall be extended by the Super Priority Agent for as much as
an additional thirty (30) days to accommodate the closing of the sale; provided,
further that (i) the Loan Parties have sufficient liquidity to maintain their
operations for such additional period; and (ii) the Existing Administrative
Agent and the Existing Lenders have agreed in writing to continue to forbear
from the exercise of remedies during such additional period in accordance with
the terms of the Existing Credit Agreement. ARTICLE VII NEGATIVE COVENANTS At
all times from the Closing Date and prior to the Termination Date, no Loan Party
shall, nor shall it permit any wholly owned Subsidiary or non-wholly owned
Subsidiary (solely to the extent any Loan Party has the ability to control or
stop such action by such non-wholly owned Subsidiary), to, directly or
indirectly, and solely in the case of Section 7.15, Parent and Holdings shall
not: 7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except: (a) Sections 7.1(a) through 7.1(r) of the Existing Credit Agreement are
hereby incorporated herein by reference mutatis mutandis as Sections 7.1(a)
through 7.1(r) hereto; (s) Liens securing Indebtedness incurred under the
Existing Credit Agreement to the extent subject to the Existing Loan
Subordination Agreement; (t) Liens resulting from the non-payment of Tax
liabilities, assessments and governmental charges or levies set forth in
Schedule 5.10 of the Disclosure Schedules; 61 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita070.jpg]
(u) Liens on Assets that are not Core Assets; provided that the Loan Parties
provide the Super Priority Agent with notice of such Liens securing obligations
in excess of $1,000,000 within three (3) Business Days of any Senior Officer of
any Loan Party becoming aware of such Liens; and (v) other Liens securing
liabilities in an aggregate amount not to exceed $250,000 at any time
outstanding so long as the fair market value of the assets securing such
liabilities does not materially exceed the aggregate amount of such liabilities
(measured at the time of incurrence thereof). 7.2 Indebtedness. Create, incur,
assume or suffer to exist any Indebtedness, except: (a) Section 7.2(a) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (b) Section 7.2(b) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (c) Indebtedness in respect
of Capitalized Leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.1(i); provided that the aggregate amount of all such Indebtedness at
any one time outstanding shall not exceed $20,000,000; (d) Section 7.2(d) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (e) Section 7.2(e) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (f) Section 7.2(f) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (g) Subordinated Indebtedness so long as such Indebtedness is subject
to a Subordination Agreement in form and substance acceptable to the Super
Priority Agent and the Required Super Priority Lenders (including, without
limitation, any Indebtedness under the Existing Credit Agreement to the extent
subject to the Existing Loan Subordination Agreement) ; provided that each Super
Priority Lender shall be deemed to have approved any such Subordination
Agreement unless it shall object thereto by written notice to the Super Priority
Agent within two (2) Business Days after having received notice thereof from the
Super Priority Agent (including, without limitation, by posting such notice to
the Platform); (h) Section 7.2(h) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (i) Section 7.2(i) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; 62 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita071.jpg]
(j) Section 7.2(j) of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis; (k) Section 7.2(k) of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis; (l)
Indebtedness in respect of trade accounts payable that are more than 90 days
past due in an aggregate amount not to exceed $20,000,000; and (m) other
unsecured Indebtedness in an aggregate principal amount not to exceed $2,500,000
at any time one outstanding. 7.3 Investments. Make or hold any Investments,
except: (a) Investments in existence as of the Closing Date; (b) Investments
expressly permitted pursuant to the terms of the Approved Budget; (c) other
Investments expressly approved in writing by the Super Priority Agent in its
sole discretion and the Required Super Priority Lenders in their sole
discretion; provided that each Super Priority Lender shall be deemed to have
approved in writing any such Investments unless it shall object thereto by
written notice to the Super Priority Agent within two (2) Business Days after
having received notice thereof from the Super Priority Agent (including, without
limitation, by posting such notice to the Platform); (d) Investments held in the
form of cash or items that qualified as Cash Equivalents at the time of the
making of such Investments; (e) (i) Investments made after the Closing Date by
any Loan Party in any other wholly-owned Loan Party (but, in the case of
Investments made in Holdings or the Parent, only if otherwise permitted under
this Agreement and in accordance with the Approved Budget), (ii) Investments
made after the Closing Date by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary (provided that, to the extent the Loan Parties have
control over such Non-Guarantor Subsidiary or the power to prevent such
Investment, the Loan Parties shall not approve such Investment without the
express prior written consent of the Super Priority Agent), (iii) Investments
made after the Closing Date by any Non-Guarantor Subsidiary in any Loan Party;
provided further that solely for purposes of determining the amount of
Investments outstanding as of any date, (x) the aggregate amount of capital
contributions made in a Person shall be reduced by the aggregate amount of
distributions or dividends paid by such Person to the owner of its Equity
Interests since the date the initial capital contributions were made and (y) the
aggregate amount of credit extensions made to a Person shall be reduced by the
amount of principal repayments made on such credit extensions; (f) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the Ordinary 63 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita072.jpg]
Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; (g) Guarantees permitted
by Section 7.2; (h) Investments received as the non-cash portion of
consideration received in connection with transactions permitted pursuant to
Section 7.5(i); (i) Investments acquired in connection with the settlement of
delinquent accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers; provided that
Investments permitted under this clause (i) shall not exceed $1,000,000 in the
aggregate; (j) Investments comprised of Contingent Obligations permitted by
Section 7.21; (k) Investments consisting of non-cash loans made by Parent or
Holdings to officers, directors and employees of a Loan Party or a wholly-owned
Subsidiary which are used by such Persons to purchase Equity Interests of Parent
or Holdings, respectively; (l) Investments in Swap Contracts permitted under
Section 7.2; and (m) other Investments not exceeding $250,000 in the aggregate
at any time; provided that before and immediately after giving effect to such
Investment, no Event of Default has occurred and is continuing. 7.4 Fundamental
Changes. Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that: (a) Section 7.4(a) of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis; (b)
Section 7.4(b) of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis; (c) any Non-Guarantor Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
a Loan Party (other than Holdings or Parent), another Non-Guarantor Subsidiary
(if the Loan Parties have control over such Non-Guarantor Subsidiary or the
power to prevent such Disposition, subject to the prior written consent of the
Super Priority Agent in its sole discretion and the Required Super Priority
Lenders in their sole discretion; provided that each Super Priority Lender shall
be deemed to have consented in writing to any such Disposition and the terms
thereof unless it shall object thereto by written notice to the Super Priority
Agent within two (2) Business Days after having received notice thereof from the
Super Priority Agent (including, without limitation, by posting such notice to
the Platform)), or any Person (if 64 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita073.jpg]
the Loan Parties have control over such Non-Guarantor Subsidiary or the power to
prevent such Disposition, subject to the prior written consent of the Super
Priority Agent in its sole discretion and the Required Super Priority Lenders in
their sole discretion; provided that each Super Priority Lender shall be deemed
to have consented in writing to any such Disposition and the terms thereof
unless it shall object thereto by written notice to the Super Priority Agent
within two (2) Business Days after having received notice thereof from the Super
Priority Agent (including, without limitation, by posting such notice to the
Platform)) any Equity Interests of which are held by any Loan Party or any
Subsidiary of any Loan Party; provided that the amount paid by any Loan Party or
other Non-Guarantor Subsidiary (if the Loan Parties have control over such
Non-Guarantor Subsidiary or the power to dictate the amount paid by such
Non-Guarantor Subsidiary), in connection with such Disposition shall not exceed
the fair market value of the assets purchased in such Disposition as determined
by the board of directors (or other equivalent governing body) of such Loan
Party in good faith; (d) Section 7.4(d) of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis; and (e) any Subsidiary
that is inactive and has assets of less than $5,000 (or a lesser amount approved
in writing by the Super Priority Agent in its sole discretion) may dissolve or
be dissolved by the owner of its Equity Interests. 7.5 Dispositions. Make any
Disposition, except: (a) Section 7.5(a) of the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis; (b) Section 7.5(b) of
the Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (c) Section 7.5(c) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (d) Section 7.5(d) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (e) subject to the prior written consent of the Super Priority Agent
in its sole discretion, the write-off, discount, sale or other disposition of
defaulted or past-due receivables and similar obligations in the Ordinary Course
of Business and not undertaken as part of an accounts receivable financing
transaction; (f) Section 7.5(f) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (g) Dispositions of property
by (i) any Loan Party to any other Loan Party (other than Parent or Holdings),
(ii) any Non-Guarantor Subsidiary to any Loan Party (other than Parent or
Holdings); provided that (x) if the Loan Parties control such Non- Guarantor
Subsidiary or have the power to prevent such Disposition, the Super Priority 65
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita074.jpg]
Agent in its sole discretion and the Required Super Priority Lenders in their
sole discretion have provided their respective prior written consent; provided
that each Super Priority Lender shall be deemed to have consented in writing to
any such Disposition and the terms thereof unless it shall object thereto by
written notice to the Super Priority Agent within two (2) Business Days after
having received notice thereof from the Super Priority Agent (including, without
limitation, by posting such notice to the Platform), and (y) the amount paid by
any Loan Party in connection with such Disposition shall not exceed the fair
market value of the assets purchased in such Disposition as determined by the
board of directors (or other equivalent governing body), or by an officer or
director, of such Loan Party in good faith and (iii) subject to the prior
written consent of the Super Priority Agent in its sole discretion and the
Required Super Priority Lenders in their sole discretion (if the Loan Parties
control such Non-Guarantor Subsidiary or have the power to prevent such
transaction), any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
or any Person any Equity Interests of which are held by a Loan Party or any
Subsidiary of any Loan Party; provided that each Super Priority Lender shall be
deemed to have consented in writing to any such Disposition and the terms
thereof unless it shall object thereto by written notice to the Super Priority
Agent within two (2) Business Days after having received notice thereof from the
Super Priority Agent (including, without limitation, by posting such notice to
the Platform); (h) Section 7.5(h) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (i) Dispositions not
otherwise permitted under this Section 7.5; provided that (i) the aggregate fair
market value of assets Disposed of in reliance on this clause shall not exceed
$5,000 individually or $25,000 in the aggregate, (ii) such Disposition shall be
for fair market value as determined in good faith by an officer or director of
such Person, and (iii) the Net Cash Proceeds of such Disposition shall be
applied in accordance with Section 2.5(b)(ii); (j) Subject to the prior written
consent of the Super Priority Agent in its sole discretion and the Required
Super Priority Lenders in their sole discretion, other Dispositions not
otherwise permitted under this Section 7.5; provided that the Net Cash Proceeds
of such Disposition shall be applied in accordance with Section 2.5(b)(ii);
provided further that each Super Priority Lender shall be deemed to have
consented in writing to any such Disposition and the terms thereof unless it
shall object thereto by written notice to the Super Priority Agent within two
(2) Business Days after having received notice thereof from the Super Priority
Agent (including, without limitation, by posting such notice to the Platform);
and (k) Permitted Physician Equity Transfers, so long as the Net Cash Proceeds
thereof shall be applied in accordance with Section 2.5(b)(ii). 7.6 Restricted
Payments. Declare or make, directly or indirectly, any Restricted Payment,
except that: 66 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita075.jpg]
(a) (i) any wholly-owned Subsidiary of the Borrower may declare and make
Restricted Payments to the Borrower or any other Subsidiary of the Borrower that
owns a direct Equity Interest in such wholly-owned Subsidiary and (ii) any
non-wholly-owned Subsidiary of the Borrower may declare and make Restricted
Payments to any Loan Party, any Subsidiary that is not a Loan Party and/or any
other Person (other than a Subsidiary) that owns a direct Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made; (b)
Section 7.6(b) of the Existing Credit Agreement is hereby incorporated herein by
reference mutatis mutandis; (c) Section 7.6(c) of the Existing Credit Agreement
is hereby incorporated herein by reference mutatis mutandis; (d) [Reserved]; (e)
To the extent permitted under the Approved Budget, the Borrower may declare and
pay cash dividends to Holdings not to exceed an amount necessary to permit each
of Holdings and Parent to pay (i) reasonable and customary corporate and
operating expenses (including reasonable out-of-pocket expenses for legal,
administrative and accounting services provided by third parties), (ii)
compensation, benefits and other amounts payable to officers and employees in
connection with their employment in the Ordinary Course of Business and
consistent with past practices, (iii) fees, cost and expenses of board members
consistent with past practices and (iv) franchise fees or similar taxes and fees
required to maintain its corporate existence; (f) To the extent permitted under
the Approved Budget, Holdings may declare and pay cash dividends to Parent not
to exceed an amount necessary to permit Parent to pay (i) reasonable and
customary corporate and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties), (ii) compensation, benefits and other amounts payable to officers and
employees in connection with their employment in the Ordinary Course of Business
and consistent with past practices, (iii) fees, cost and expenses of board
members consistent with past practices and (iv) franchise fees or similar taxes
and fees required to maintain its corporate existence; (g) Section 7.6(g) of the
Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis; (h) the payment of reasonable compensation consistent with past
practices to officers and employees for actual services rendered to the Loan
Parties and their Subsidiaries in the Ordinary Course of Business; and (i) the
payment of ordinary course directors’ fees consistent with past practices
(excluding compensation in the form of the Parent’s Equity Interests) and
reimbursement of reasonable and documented actual out-of-pocket expenses
incurred in connection with attending board of director meetings. 67 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita076.jpg]
7.7 Change in Nature of Business. Section 7.7 of the Existing Credit Agreement
is hereby incorporated herein by reference mutatis mutandis. 7.8 Transactions
with Affiliates. Enter into any transaction of any kind with any Affiliate of
any Loan Party, whether or not in the Ordinary Course of Business, other than on
fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate
(other than any transaction expressly prohibited by this Agreement); provided
that the foregoing restriction shall not apply to (i) transactions between or
among the Loan Parties and (ii) any transaction expressly permitted in this
Agreement. 7.9 Burdensome Agreements. Except for any agreement in effect (a) on
the Closing Date and set forth on Schedule 7.9 of the Disclosure Schedules, (b)
at the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary or (c) in
connection with the Disposition of a Subsidiary permitted hereunder (subject to
the consent of the Super Priority Agent and the Required Super Priority Lenders
for any Dispositions requiring the consent of the Super Priority Agent and the
Required Super Priority Lenders under Section 7.5; provided that each Super
Priority Lender shall be deemed to have consented to any such Disposition and
the terms thereof unless it shall object thereto by written notice to the Super
Priority Agent within two (2) Business Days after having received notice thereof
from the Super Priority Agent (including, without limitation, by posting such
notice to the Platform)) enter into or permit to exist any Contractual
Obligation (other than any Super Priority Loan Document or any Loan Document (as
defined in the Existing Credit Agreement)) that (i) limits the ability (A) of
any Subsidiary to make Restricted Payments to the Borrower or any other Loan
Party or to otherwise transfer property to or invest in the Borrower or any
other Loan Party, (B) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (C) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided that this clause (C)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.2(c) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness or (ii) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
7.10 Use of Proceeds. (a) Use the proceeds of the Credit Extension or any
Disbursement, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. (b) Use the proceeds of the
Credit Extension or Disbursement, whether directly or indirectly, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) in furtherance of an offer, 68 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita077.jpg]
payment, promise to pay or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto or (iv) in any manner that is contrary to the
uses allowed pursuant to the Approved Budget (subject to the permitted 10%
variance). (c) Use the proceeds of the Credit Extension or Disbursement to pay
any fees of any investment bankers other than (i) regular scheduled monthly fees
payable to SSG pursuant to its engagement letter (as expressly approved prior to
the Closing Date by the Super Priority Agent) and (ii) as otherwise expressly
approved in writing by the Super Priority Agent in its sole discretion. 7.11
Financial Covenants. (a) Fail to be in compliance with any of the following
financial covenants tested on the Friday of each week (or if such day is not a
Business Day, the immediately preceding Business Day) (each such date, a
“Determination Date”): (i) During each Measurement Period, the aggregate amount
of the Loan Parties’ actual cash expenses and other disbursements during such
Measurement Period shall not be more than 110% of the projected cash expenses
and other disbursements for such Measurement Period as set forth in the Approved
Budget; (ii) During each Measurement Period, the aggregate amount of Loan
Parties’ actual cash receipts during such Measurement Period shall not be less
than 90% of the projected cash receipts for such Measurement Period as set forth
in the Approved Budget; (iii) During each Measurement Period, the Loan Parties’
actual surgical cases performed during such Measurement Period shall not be less
than 90% of the projected surgical cases for such Measurement Period as set
forth in the Approved Budget; (iv) During each Measurement Period, the Loan
Parties’ outstanding Disbursements as of the end of such Measurement Period
shall not be more than 110% of the projected amount of such Disbursements as of
such date as set forth in the Approved Budget; and (v) The Loan Parties shall
maintain Cash Availability as required in accordance with the Approved Budget.
The financial covenant calculations set forth in clauses (i) though (v) above
shall exclude (a) fees and expenses paid to (x) the Loan Parties’ professionals
(including attorneys and financial advisors) in connection with any
restructuring, (y) the Super Priority Agent’s professionals (including attorneys
and attorney’s 69 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita078.jpg]
financial advisors) and (z) the Existing Administrative Agent’s professionals
(including attorneys and attorney’s financial advisors) and (b) all debt service
payable to the Existing Lenders or Super Priority Lenders. 7.12 Capital
Expenditures. Make or become legally obligated to make any Capital Expenditure,
except for Capital Expenditures in the Ordinary Course of Business and included
in the Approved Budget (except as otherwise expressly approved in writing by the
Super Priority Agent and the Required Super Priority Lenders; provided that each
Super Priority Lender shall be deemed to have approved in writing any such
Capital Expenditure unless it shall object thereto by written notice to the
Super Priority Agent within two (2) Business Days after having received notice
thereof from the Super Priority Agent (including, without limitation, by posting
such notice to the Platform)). 7.13 Amendments of Organization Documents;
Additional Subsidiaries. (a) Amend any of its Organization Documents in any
manner materially adverse to the rights or interests of the Super Priority Agent
or any Super Priority Lender. (b) Take any action or fail to take any action
which causes any Loan Party to have any subsidiaries (whether by creation,
acquisition or otherwise) other than subsidiaries listed on Schedule 7.13 hereof
(except as otherwise expressly approved in writing by the Super Priority Agent
and the Required Super Priority Lenders; provided that each Super Priority
Lender shall be deemed to have approved in writing such subsidiaries, unless it
shall object thereto by written notice to the Super Priority Agent within two
(2) Business Days after having received notice thereof from the Super Priority
Agent (including, without limitation, by posting such notice to the Platform)).
7.14 Payments and Modifications of Subordinated Indebtedness. Section 7.14 of
the Existing Credit Agreement is hereby incorporated herein by reference mutatis
mutandis. 7.15 Holding Company Status. (a) In the case of Holdings, engage in
any business or activity other than (i) the ownership of all outstanding Equity
Interests in the Borrower, (ii) as a tenant under the lease for real property
located at 5920 Forest Park Drive, Suite 700, Dallas, Texas 75235 (iii)
maintaining its corporate existence, (iv) participating in tax, accounting and
other administrative activities (including being a party to employment contracts
of employees of Holdings or the Borrower) as the parent of the consolidated
group of companies, including the Loan Parties, (v) the execution and delivery
of the Super Priority Loan Documents to which it is a party and the Loan
Documents (as defined in the Existing Credit Agreement) to which it is a party,
the performance of its obligations thereunder and the activities expressly
permitted thereby, (vi) incurring Contingent Obligations in the Ordinary Course
of Business with respect to operating leases, (vii) entering into customary
engagements with investment banks, legal counsel, and other service providers,
(viii) as party to customary insurance contracts, (ix) as party to customary
contractual obligations and indemnities provided in connection with 70 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita079.jpg]
Acquisitions and other Investments permitted under this Agreement and (x)
activities incidental to the businesses or activities described in the foregoing
clauses (i) through (ix). (b) In the case of Parent, engage in any business or
activity other than (i) the ownership of all outstanding Equity Interests in
Holdings, (ii) maintaining its corporate existence, (iii) participating in tax,
accounting and other administrative activities (including being a party to
employment contracts of employees of Parent or the Borrower) as the parent of
the consolidated group of companies, including the Loan Parties, (iv) the
execution and delivery of the Super Priority Loan Documents to which it is a
party and the Loan Documents (as defined in the Existing Credit Agreement) to
which it is a party, the performance of its obligations thereunder and the
activities expressly permitted thereby, (v) incurring Contingent Obligations in
the Ordinary Course of Business with respect to operating leases, (vi) entering
into customary engagements with investment banks, legal counsel, and other
service providers, (vii) as party to customary insurance contracts, (viii) as
party to customary contractual obligations and indemnities provided in
connection with Acquisitions and other Investments permitted under this
Agreement and (ix) activities incidental to the businesses or activities
described in the foregoing clauses (i) through (viii) (which shall expressly
include (x) being a party to customary documents in connection with any
permitted issuance of Equity Interests or Indebtedness and (y) being a party to
joint venture master agreements with respect to joint ventures in place on the
Closing Date (but with respect to which Parent owns no Equity Interests and has
no material obligations or liabilities)). 7.16 OFAC; Patriot Act. Section 7.16
of the Existing Credit Agreement is hereby incorporated herein by reference
mutatis mutandis. 7.17 Sale-Leasebacks. Section 7.17 of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis. 7.18
Hazardous Materials. Section 7.18 of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis. 7.19 Amendments to Material
Contracts. Section 7.19 of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis. 7.20 Changes in Accounting, Name and
Jurisdiction of Organization. (a) Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, (b) change the
fiscal year or method for determining fiscal quarters of any Loan Party or of
any consolidated Subsidiary of any Loan Party, (c) change its name as it appears
in official filings in its jurisdiction of organization without the express
prior written consent of the Super Priority Agent or (d) change its jurisdiction
of organization without the express prior written consent of the Super Priority
Agent. 7.21 Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligations except in respect of the Obligations and except: 71
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita080.jpg]
(a) Section 7.21(a) of the Existing Credit Agreement is hereby incorporated
herein by reference mutatis mutandis; (b) Section 7.21(b) of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis; (c)
Section 7.21(c) of the Existing Credit Agreement is hereby incorporated herein
by reference mutatis mutandis; (d) Section 7.21(d) of the Existing Credit
Agreement is hereby incorporated herein by reference mutatis mutandis; (e)
Section 7.21(e) of the Existing Credit Agreement is hereby incorporated herein
by reference mutatis mutandis; (f) Contingent Obligations arising under letters
of credit issued pursuant to the Existing Credit Agreement; (g) Section 7.21(g)
of the Existing Credit Agreement is hereby incorporated herein by reference
mutatis mutandis; (h) Section 7.21(h) of the Existing Credit Agreement is hereby
incorporated herein by reference mutatis mutandis; (i) other Contingent
Obligations not exceeding $250,000 in the aggregate at any time outstanding; and
(j) Contingent Obligations arising under Guarantees other than those described
in clause (g) in an aggregate amount not to exceed $250,000. 7.22 Chief
Restructuring Officer and Investment Banker Engagements. No Loan Party shall (a)
alter the duties or responsibilities of the Chief Restructuring Officer or SSG
without the prior written consent of the Super Priority Agent and the Required
Super Priority Lenders; provided that each Super Priority Lender shall be deemed
to have consented in writing to such alterations, unless it shall object thereto
by written notice to the Super Priority Agent within two (2) Business Days after
having received notice thereof from the Super Priority Agent (including, without
limitation, by posting such notice to the Platform); or (b) interfere directly
or indirectly with the Chief Restructuring Officer’s or SSG’s performance of its
services. 7.23 Changes to Material Operations. Section 5(x) of the Second
Forbearance Agreement is hereby incorporated herein by reference mutatis
mutandis. 7.24 Material Agreements; Disposition of Collateral. Section 5(ff) of
the Second Forbearance Agreement is hereby incorporated herein by reference
mutatis mutandis. 72 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita081.jpg]
7.25 Retainers. The Loan Parties shall not use any cash to pay retainers to
professionals in excess of $10,000 (other than those professionals listed on
Schedule 7.25 of the Disclosure Schedules), without the express prior written
consent of the Super Priority Agent. 7.26 Accounts. The Loan Parties (a) shall
not open any new accounts without the consent of the Super Priority Agent and
(b) will not direct any receivables, cash collections or other payments received
by any Loan Party to any account other than an account that is subject to a
deposit account control agreement in favor of the Existing Administrative Agent
or Super Priority Agent. ARTICLE VIII DEFAULT AND REMEDIES 8.1 Events of
Default. Each of the following shall constitute an Event of Default: (a)
Non-Payment. Any Loan Party fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or (ii) pay within three days after
the same becomes due, any interest on any Loan, or any fee due hereunder or
(iii) pay within five calendar days after the same becomes due, any other amount
payable hereunder or under any other Super Priority Loan Document. (b) Specific
Covenants. The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Sections 2.2(e), 6.1, 6.2, 6.3, 6.5, 6.10, 6.11,
6.12, 6.14, Sections 6.21 through 6.48, or Article VII. (c) Other Defaults. Any
Loan Party fails to perform or observe any covenant or agreement (other than
those specified in Section 8.1(a) or (b)) contained in any Super Priority Loan
Document on its part to be performed or observed and such failure continues for
10 Business Days. (d) Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party in this Agreement, in any other Super Priority Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect (or, in the case of any such
representation, warranty, certification or statement of fact that is subject to
materiality or Material Adverse Effect qualifications, in any respect) when made
or deemed made. (e) Cross-Default. Other than with respect to existing defaults
and events of default under the Existing Credit Agreement on the Closing Date,
(i) any Loan Party or any Subsidiary thereof (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 or (B) fails to observe or 73 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita082.jpg]
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in either case the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $1,000,000. (f) Voluntary Bankruptcy Proceeding.
Any Loan Party or any Subsidiary thereof shall (i) commence a voluntary case
under any Debtor Relief Laws, (ii) file a petition seeking to take advantage of
any Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign, (v) admit in writing its inability or
fails generally to pay its debts as they become due or (vi) make a general
assignment for the benefit of creditors. (g) Involuntary Bankruptcy Proceeding.
A case or other proceeding shall be commenced against any Loan Party or any
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Loan Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of 45 consecutive days, or an order granting the relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such Federal bankruptcy Laws) shall be entered. (h) Judgments. There is
entered against any Loan Party or any Subsidiary thereof one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $1,000,000 (to the extent not covered by
independent third-party insurance, that has been notified of the potential claim
and does not dispute coverage) and either (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect. 74 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita083.jpg]
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $1,000,000 or (ii) any Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $1,000,000. (j) Invalidity of Super Priority Loan Documents.
(i) Any provision of any Super Priority Loan Document, the Existing Credit
Agreement or any Loan Document (as defined in the Existing Credit Agreement), at
any time after its execution and delivery and for any reason other than as
expressly permitted thereunder, ceases to be in full force and effect, (ii) any
Loan Party or any other Subsidiary contests in any manner the validity or
enforceability of any provision of any Super Priority Loan Document, the
Existing Credit Agreement or any Loan Document (as defined in the Existing
Credit Agreement) or (iii) any Loan Party denies that it has any or further
liability or obligation under any provision of any Super Priority Loan Document,
the Existing Credit Agreement or any Loan Document (as defined in the Existing
Credit Agreement), or purports to revoke, terminate or rescind any provision of
any Super Priority Loan Document, the Existing Credit Agreement or any Loan
Document (as defined in the Existing Credit Agreement), in each case except in
accordance with its terms. (k) Change of Control. There occurs any Change of
Control. (l) Collateral Documents. Any Collateral Document or any Collateral
Document (as defined in the Existing Credit Agreement) after delivery thereof
(whether pursuant to Section 4.1, Section 6.12 or otherwise under the Super
Priority Loan Documents) shall for any reason (other than pursuant to the terms
thereof or as expressly permitted thereby) cease to create a valid and perfected
lien with the priority contemplated by the Collateral Documents or any
Collateral Document (as defined in the Existing Credit Agreement) on and
security interest in the Collateral purported to be covered thereby or any Loan
Party shall so assert such invalidity or lack of perfection or priority, except
to the extent that any such loss of perfection or priority results from the
failure of the Super Priority Agent or the Existing Administrative Agent (i) to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents, (ii) to file Uniform
Commercial Code continuation statements or (iii) do such other acts as are
necessary to continue such perfection (so long as the Loan Parties are in
compliance with Section 6.14). (m) Subordination. (i) Any subordination
provision of the Subordinated Indebtedness Documents ceases to be in full force
and effect or (ii) any Loan Party or any other Person contests in any manner (A)
the validity or enforceability of any such provision, (B) that such provisions
exist for the benefit of the Super Priority Agent and the other Secured Parties
or (C) that all payments of principal of or premium and interest on the
applicable Subordinated Indebtedness, or realized from the liquidation of any
property of any Loan Party, shall be subject to any of such provisions. 75
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita084.jpg]
(n) Material Contracts. Any default or breach by any Loan Party or any
Subsidiary of any Loan Party occurs and is continuing under any Material
Contract that results in the termination of such Material Contract unless the
Borrower or a Loan Party enters into another contract providing similar services
within 30 days after termination. (o) Healthcare Matters. There shall occur any
final and non-appealable revocation, suspension, termination, rescission,
non-renewal or forfeiture or any similar final administrative action with
respect to one or more Health Care Permits, Third Party Payor Programs,
Governmental Payor Programs, or Third Party Payor Authorizations, to the extent
that the Loan Parties and their Subsidiaries derived revenues (individually or
in the aggregate) from such Health Care Permits, Third Party Payor Programs,
Governmental Payor Programs and/or Third Party Payor Authorizations, in an
aggregate amount in excess of $1,000,000 for the most recently completed period
of four consecutive fiscal quarters of Parent prior to such revocation,
suspension, termination, rescission, non-renewal, forfeiture or administrative
action, as applicable. 8.2 Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Super Priority Agent may in its
discretion, or at the request of the Required Super Priority Lenders shall, take
any or all of the following actions: (a) declare the commitment of each Super
Priority Lender to make Loans to be terminated, whereupon such commitments and
obligation shall be terminated; (b) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Super Priority Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; and (c) exercise on behalf of itself and the Super Priority Lenders
all rights and remedies available to it and the Super Priority Lenders under the
Super Priority Loan Documents in law or at equity; provided that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the obligation of
each Super Priority Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Super Priority Agent or any Super Priority Lender.
8.3 Application of Funds. After the exercise of remedies provided for in Section
8.2 (or after the Loans have automatically become immediately due and payable as
set forth in the proviso to Section 8.2), any amounts received on account of the
Obligations shall be applied by the Super Priority Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the 76 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita085.jpg]
Super Priority Agent and amounts payable under Article III) payable to the Super
Priority Agent in its capacity as such; Second, to payment of that portion of
the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Super Priority Lenders under the Super
Priority Loan Documents (including fees, charges and disbursements of counsel to
the respective Super Priority Lenders and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and other
Obligations arising under the Super Priority Loan Documents, ratably among the
Super Priority Lenders in proportion to the respective amounts described in this
clause Third payable to them; Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and payment obligations
then owing, in each case ratably among the Super Priority Lenders in proportion
to the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Indebtedness under the Existing Credit Agreement in
accordance with the terms thereof and of the Existing Loan Subordination
Agreement including, after all Obligations (as defined in the Existing Credit
Agreement) have been indefeasibly paid in full, to the Borrower or as otherwise
required by applicable law (in accordance with the terms with the Existing
Credit Agreement and the Existing Loan Subordination Agreement). ARTICLE IX
SUPER PRIORITY AGENT 9.1 Appointment and Authority. (a) Each of the Super
Priority Lenders hereby irrevocably appoints Compass Bank to act on its behalf
as the Super Priority Agent hereunder and under the other Super Priority Loan
Documents and authorizes the Super Priority Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Super Priority Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Super Priority Agent and the Super Priority Lenders, and neither
any Loan Party nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Super Priority Loan Documents (or any
other similar term) with reference to the Super Priority Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. 77 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita086.jpg]
(b) The Super Priority Agent shall also act as the “collateral agent” under the
Super Priority Loan Documents, and each of the Super Priority Lenders hereby
irrevocably appoints and authorizes the Super Priority Agent to act as the agent
of such Super Priority Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Super Priority Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Super Priority Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Super Priority Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.4(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Super Priority Loan Documents) as if set forth in full herein
with respect thereto. 9.2 Rights as a Super Priority Lender. The Person serving
as the Super Priority Agent hereunder shall have the same rights and powers in
its capacity as a Super Priority Lender as any other Super Priority Lender and
may exercise the same as though it were not the Super Priority Agent, and the
term “Super Priority Lender” or “Super Priority Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Super Priority Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Super
Priority Agent hereunder and without any duty to account therefor to the Super
Priority Lenders. 9.3 Exculpatory Provisions. (a) The Super Priority Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Super Priority Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Super Priority Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Super Priority Loan Documents that the Super
Priority Agent is required to exercise as directed in writing by the Required
Super Priority Lenders (or such other number or percentage of the Super Priority
Lenders as shall be expressly provided for herein or in the other Super Priority
Loan Documents); provided that the Super Priority Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Super Priority Agent to liability or that is contrary to any Super Priority
Loan Document or applicable Law, including for the avoidance of doubt any action
that 78 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita087.jpg]
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (iii) shall not, except as
expressly set forth herein and in the other Super Priority Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent or any of its Subsidiaries or Affiliates that is
communicated to or obtained by the Person serving as the Super Priority Agent or
any of its Affiliates in any capacity. (b) The Super Priority Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Super Priority Lenders (or such other number or
percentage of the Super Priority Lenders as shall be necessary, or as the Super
Priority Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Super Priority
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Super Priority Agent in writing
by the Borrower or a Super Priority Lender. (c) The Super Priority Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in, or in connection with, this
Agreement or any other Super Priority Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Super Priority Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Super
Priority Agent. 9.4 Reliance by Super Priority Agent. The Super Priority Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Super Priority
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Super Priority Lender, the Super Priority Agent may presume
that such condition is satisfactory to such Super Priority Lender unless the
Super Priority Agent shall have received notice to the contrary from such Super
Priority Lender prior to the making of such Loan. The Super Priority Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and 79 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita088.jpg]
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. 9.5 Delegation of
Duties. The Super Priority Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Super Priority Loan
Document by or through any one or more sub-agents appointed by the Super
Priority Agent. The Super Priority Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub- agent and to the Related Parties of the Super Priority
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for in this
Agreement as well as activities as Super Priority Agent. The Super Priority
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Super Priority Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 9.6 Resignation or Removal of Super Priority Agent. (a) The Super
Priority Agent may at any time give notice of its resignation to the Super
Priority Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Super Priority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Super Priority Lenders and shall have accepted such appointment
within 30 days after the resigning Super Priority Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Super
Priority Lenders) (the “Resignation Effective Date”), then the resigning Super
Priority Agent may (but shall not be obligated to), on behalf of the Super
Priority Lenders, appoint a successor Super Priority Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Super Priority Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Super Priority Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Super Priority Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Super Priority Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Super Priority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Super
Priority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed Super
Priority Agent shall be discharged from its duties and obligations hereunder and
under the other Super Priority Loan 80 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita089.jpg]
Documents (except that in the case of any collateral security held by the Super
Priority Agent on behalf of the Super Priority Lenders under any of the Super
Priority Loan Documents, the retiring or removed Super Priority Agent shall
continue to hold such collateral security until such time as a successor Super
Priority Agent is appointed) and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Super Priority Agent, all payments,
communications and determinations provided to be made by, to or through the
Super Priority Agent shall instead be made by or to each Super Priority Lender
directly, until such time, if any, as the Required Super Priority Lenders
appoint a successor Super Priority Agent as provided for above. Upon the
acceptance of a successor’s appointment as Super Priority Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Super Priority Agent (other
than as provided in Section 3.1(i) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Super Priority Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Super Priority Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Super Priority Loan Documents. The fees payable by the Borrower to a successor
Super Priority Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Super Priority Agent’s resignation or removal hereunder and
under the other Super Priority Loan Documents, the provisions of this Article
and Section 10.4 shall continue in effect for the benefit of such retiring or
removed Super Priority Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Super Priority Agent was acting as Super Priority
Agent. 9.7 Non-Reliance on Super Priority Agent and Other Super Priority
Lenders. Each Super Priority Lender acknowledges that it has, independently and
without reliance upon the Super Priority Agent or any other Super Priority
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Super Priority Lender also
acknowledges that it will, independently and without reliance upon the Super
Priority Agent or any other Super Priority Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Super Priority Loan
Document or any related agreement or any document furnished hereunder or
thereunder. 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the arranger(s), bookrunner(s), syndication agent(s) or
documentation agent(s), to the extent applicable, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Super Priority Loan Documents, except in its capacity, as
applicable, as the Super Priority Agent, a Super Priority Lender hereunder. 9.9
Super Priority Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
81 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita090.jpg]
to any Loan Party, the Super Priority Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Super Priority Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Super Priority Lenders and the Super Priority
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Super Priority Lenders and the Super Priority
Agent and their respective agents and counsel and all other amounts due the
Super Priority Lenders and the Super Priority Agent under Sections 2.9 and 10.4)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Super Priority Lender to make such payments to the Super
Priority Agent and, in the event that the Super Priority Agent shall consent to
the making of such payments directly to the Super Priority Lenders, to pay to
the Super Priority Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Super Priority Agent and its agents
and counsel, and any other amounts due the Super Priority Agent under Sections
2.9 and 10.4. 9.10 Credit Bidding. (a) The Super Priority Agent, on behalf of
the Secured Parties, shall have the right, at the direction of the Required
Super Priority Lenders, to credit bid and purchase for the benefit of the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Super Priority Agent or otherwise under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Super Priority Agent or otherwise
(whether by judicial action or otherwise) in accordance with applicable Law.
Such credit bid or purchase may be completed through one or more acquisition
vehicles formed by the Super Priority Agent to make such credit bid or purchase
and, in connection therewith, the Super Priority Agent is authorized, on behalf
of the Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Obligations to any
such acquisition vehicle in exchange for Equity Interests and/or debt issued by
the applicable acquisition vehicle (which shall be deemed to be held for the
ratable account of the applicable Secured Parties on the basis of the
Obligations so assigned by each Secured Party); provided that any actions by the
Super Priority Agent with respect to such acquisition vehicle, including any
disposition of the assets of Equity 82 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita091.jpg]
Interests thereof, shall be governed, directly or indirectly, by the vote of the
Required Super Priority Lenders, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions of the
Required Super Priority Lenders in Section 10.1. (b) Each Super Priority Lender
hereby agrees, on behalf of itself and each of its Affiliates that is a Secured
Party, that, except as otherwise provided in any Super Priority Loan Document or
with the written consent of the Super Priority Agent and the Required Super
Priority Lenders, it will not take any enforcement action, accelerate
obligations under any of the Super Priority Loan Documents, or exercise any
right that it might otherwise have under applicable Law to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral. 9.11
Collateral and Guaranty Matters. (a) The Super Priority Lenders irrevocably
authorize the Super Priority Agent, at its option and in its discretion, to: (i)
release any Lien on any property granted to or held by the Super Priority Agent
under any Super Priority Loan Document (A) upon the occurrence of the
Termination Date, (B) that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Super
Priority Loan Document to a Person that is not a Loan Party or (C) subject to
Section 10.1, if approved, authorized or ratified in writing by the Required
Super Priority Lenders; (ii) subordinate any Lien on any property granted to or
held by the Super Priority Agent under any Super Priority Loan Document to the
holder of any Lien on such property that is permitted by Section 7.1(i); and
(iii) release any Guarantor from its obligations under any Super Priority Loan
Document if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Super Priority Loan Documents. Upon request by the Super
Priority Agent at any time, the Required Super Priority Lenders will confirm in
writing the Super Priority Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty and Security Agreement pursuant to this
Section 9.11. (b) The Super Priority Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Super Priority Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Super Priority
Agent be responsible or liable to the Super Priority Lenders for any failure to
monitor or maintain any portion of the Collateral. 83 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita092.jpg]
ARTICLE X MISCELLANEOUS 10.1 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Super Priority Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Super Priority Agent, the
Required Super Priority Lenders (or by the Super Priority Agent with the consent
of the Required Super Priority Lenders) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Super Priority Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall: (a) waive any condition set forth in Section 4.1 or, in
the case of the initial Credit Extension, Section 4.2, without the written
consent of each Super Priority Lender; (b) extend or increase the Commitment of
any Super Priority Lender (or reinstate any Commitment terminated pursuant to
Section 8.2), without the written consent of such Super Priority Lender; (c)
postpone any date fixed by this Agreement or any other Super Priority Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Super Priority Lenders (or any of
them) hereunder or under such other Super Priority Loan Document, without the
written consent of each Super Priority Lender entitled to such payment; (d)
reduce the principal of, or the rate of interest specified herein on, any Loan,
or (subject to clause (iv) of the second proviso to this Section 10.1) any fees
or other amounts payable hereunder or under any other Super Priority Loan
Document, without the written consent of each Super Priority Lender entitled to
such amount; provided that only the consent of the Required Super Priority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate; (e) change
(i) Section 2.13 or 8.3 or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Sections 2.5(b) without the written consent of each
Super Priority Lender materially and adversely affected thereby; (f) change any
provision of this Section 10.1 or the definition of “Required Super Priority
Lenders” or any other provision hereof specifying the number or percentage of
Super Priority Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Super Priority Lender; (g) release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Super Priority Lender, except to the extent
such release is permitted pursuant to Section 9.11 (in which case such 84
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita093.jpg]
release may be made by the Super Priority Agent acting alone or at the direction
of the Required Super Priority Lenders); (h) release (A) any Guarantor from its
Guarantee without the written consent of each Super Priority Lender, except to
the extent such release is permitted pursuant to Section 9.11 (in which case
such release may be made by the Super Priority Agent acting alone or at the
direction of the Required Super Priority Lenders) or (B) the Borrower from its
obligations as the Borrower hereunder without the written consent of each Super
Priority Lender; or (i) change Section 4(b) of the Existing Loan Subordination
Agreement, without the written consent of the Super Priority Agent and each
Super Priority Lender that is an Existing Lender; provided further that (i) no
amendment, waiver or consent shall, unless in writing and signed by the Super
Priority Agent in addition to the Super Priority Lenders required above, affect
the rights or duties of the Super Priority Agent under this Agreement or any
other Super Priority Loan Document, (ii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) the Super Priority Agent and the Borrower shall be
permitted to amend any provision of the Super Priority Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Super Priority Loan Document) if the Super Priority Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision and (iv) the
Super Priority Agent and the Borrower shall be permitted, for a period for five
(5) Business Days after the Closing Days (or such long period as the Super
Priority Agent may agree in writing in its sole discretion), to amend any
provision of any Disclosure Schedule (and such amendment shall become effective
without any further action or consent of any other party to any Super Priority
Loan Document) if the Super Priority Agent and the Borrower shall have jointly
identified any error or omission in any such Disclosure Schedule. Each party’s
obligations under Section 10.1(i) shall survive the termination of the Super
Priority Loan Documents and the indefeasible payment in full in cash of the
Obligations. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Super Priority Lenders or each affected Super
Priority Lender may be effected with the consent of the applicable Super
Priority Lenders other than Defaulting Lenders), except that (x) the Commitment
of any Defaulting Lender may not be increased or extended without the consent of
such Super Priority Lender and (y) any waiver, amendment or modification
requiring the consent of all Super Priority Lenders or each affected Super
Priority Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Super Priority Lenders
shall require the consent of such Defaulting Lender. 85 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita094.jpg]
10.2 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower,
Holdings, or Parent at the address indicated on its respective signature page;
(ii) if to any other Loan Party, care of Borrower at the address indicated on
its signature page; (iii) if to the Super Priority Agent, at the address
indicated on its signature page; and (iv) if to a Super Priority Lender, to it
at its address (or facsimile number) set forth in its Administrative
Questionnaire for deliveries of documentation that may contain material
non-public information. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b). (b) Electronic Communications. Notices and
other communications to the Super Priority Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved in writing by the Super Priority
Agent; provided that the foregoing shall not apply to notices to any Super
Priority Lender pursuant to Article II if such Super Priority Lender has
notified the Super Priority Agent that it is incapable of receiving notices
under Article II by electronic communication. The Super Priority Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Super Priority Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and 86 502181848
v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita095.jpg]
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
e-mail address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both of the foregoing clauses (i) and (ii), if such
notice, e-mail or other communication is not sent during the normal business
hours of the recipient, such notice, e-mail or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient. (c) Change of Address, Etc. Each Loan Party, the Super Priority Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other Super
Priority Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower, the Super
Priority Agent. (d) Platform. (i) The Borrower hereby acknowledges that the
Super Priority Agent may, but shall not be obligated to, make any materials
provided by, or on behalf of, any Loan Party hereunder or under any other Super
Priority Loan Document (collectively, the “Borrower Materials”) available to the
Super Priority Lenders by posting the Borrower Materials on the Platform. (ii)
The Borrower hereby acknowledges that certain of the Super Priority Lenders may
be “public-side” Super Priority Lenders (i.e., Super Priority Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Super Priority Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Super Priority
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Super
Priority Agent and the Super Priority Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Super Priority Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” (iii) The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Borrower
Materials 87 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita096.jpg]
or the Platform and expressly disclaim liability for errors or omissions in the
Borrower Materials. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non- infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform. In no event shall the Super Priority Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any other Loan Party, any Super Priority Lender or any other Person for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any other Loan Party’s or any Agent Party’s transmission of
communications through the Platform. (e) Private Side Designation. Each Public
Super Priority Lender agrees to cause at least one individual at, or on behalf
of, such Public Super Priority Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Super Priority Lender or its
delegate, in accordance with such Public Super Priority Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Loan Party or
its securities for purposes of United States Federal or state securities Laws.
10.3 No Waiver; Cumulative Remedies; Enforcement. (a) No failure by any Super
Priority Lender or the Super Priority Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege under this
Agreement or any other Super Priority Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement or any other Super Priority Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
under this Agreement and each other Super Priority Loan Document are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
Law. (b) Notwithstanding anything to the contrary contained in this Agreement or
any other Super Priority Loan Document, the authority to enforce rights and
remedies under this Agreement and the other Super Priority Loan Documents
against the Loan Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Super Priority Agent in accordance
with Section 8.2 for the benefit of all the Super Priority Lenders; provided
that the foregoing shall not prohibit (i) the Super Priority Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Super Priority Agent) under this Agreement and the
other Super Priority Loan Documents, (ii) any Super Priority Lender from
exercising setoff rights in accordance with Section 10.8 (subject to the terms
of Section 2.13) or (iii) any 88 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita097.jpg]
Super Priority Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided further that if at any time
there is no Person acting as Super Priority Agent under this Agreement and the
other Super Priority Loan Documents, then (x) the Required Super Priority
Lenders shall have the rights otherwise ascribed to the Super Priority Agent
pursuant to Section 8.2 and (y) in addition to the matters set forth in clauses
(i), (ii) and (iii) of the preceding proviso and subject to Section 2.13, any
Super Priority Lender may, with the consent of the Required Super Priority
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Super Priority Lenders. 10.4 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Loan Parties, jointly and severally, shall pay (i)
all reasonable out-of-pocket expenses incurred by the Super Priority Agent and
its Affiliates (including the fees, charges and disbursements of counsel for the
Super Priority Agent and of such counsel’s financial advisor), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Super Priority Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Super Priority Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the Super
Priority Agent or any Super Priority Lender (including the fees, charges and
disbursements of any counsel for the Super Priority Agent or any Super Priority
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Super Priority Agent or any Super Priority Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Super Priority Loan Documents, including its
rights under this Section or (B) in connection with Loans made, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. (b) Indemnification by the Borrower. THE
LOAN PARTIES, JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE SUPER PRIORITY AGENT
(AND ANY SUB-AGENT THEREOF), EACH SUPER PRIORITY LENDER AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE
BORROWER OR ANY OTHER LOAN PARTY, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH 89
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita098.jpg]
INDEMNITEE) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER SUPER PRIORITY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED
BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER SUPER PRIORITY LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN
PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. THIS SECTION 10.4(B) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. (c) Reimbursement by Super
Priority Lenders. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under subsections (a) or (b) of this
Section to be paid by it to the Super Priority Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Super Priority Lender
severally agrees to pay to the Super Priority Agent (or any such sub-agent) or
such Related Party, as the case may be, such Super Priority Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Super Priority Lender’s share of the
Total Credit Exposure at such time, or if the Total Credit Exposure has been
reduced to zero, then based on such Super Priority Lender’s share of the Total
Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such Super
Priority Lender); and provided that, the 90 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita099.jpg]
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Super
Priority Agent (or any such sub-agent), in its capacity as such, or against any
Related Party of any of the foregoing acting for the Super Priority Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Super Priority Lenders under this subsection (c) are subject to the provisions
of Section 2.12(c). (d) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable Law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Super Priority Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Super Priority Loan Documents or the
transactions contemplated hereby or thereby. (e) Payments. All amounts due under
this Section shall be payable not later than 10 Business Days after demand
therefor. (f) Survival. Each party’s obligations under this Section shall
survive the termination of the Super Priority Loan Documents and payment of the
obligations hereunder. 10.5 Payments Set Aside. To the extent that any payment
by or on behalf of the Borrower is made to the Super Priority Agent or any Super
Priority Lender, or the Super Priority Agent or any Super Priority Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Super Priority Agent or such Super Priority Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred and (b)
each Super Priority Lender severally agrees to pay to the Super Priority Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Super Priority Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Super Priority Lenders under clause (b) of the preceding sentence shall
survive the indefeasible payment in full in cash of the Obligations and the
termination of this Agreement. 10.6 Successors and Assigns. 91 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita100.jpg]
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Super Priority Agent and each Super Priority Lender, and
no Super Priority Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Super Priority Agent and the Super Priority Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) Assignments by
Super Priority Lenders. Any Super Priority Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions: (i) Minimum
Amounts. (A) in the case of (1) an assignment of the entire remaining amount of
the assigning Super Priority Lender’s Commitment and/or the Loans at the time
owing to it (in each case with respect to any Facility), (2) contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section in the aggregate or (3) in the case of an assignment to a Super
Priority Lender, an Affiliate of a Super Priority Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Super Priority Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Super Priority Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000, unless the Super Priority Agent otherwise consents (each
such consent not to be unreasonably conditioned, withheld, or delayed). 92
502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita101.jpg]
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Super Priority Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned. (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by clause (b)(i)(B) of this Section
and, in addition, the consent of the Super Priority Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments to a
Person that is not a Super Priority Lender, an Affiliate of such Super Priority
Lender or an Approved Fund with respect to such Super Priority Lender. (iv)
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Super Priority Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Super Priority Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Super Priority Lender, shall deliver to the Super Priority Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Super Priority Lender hereunder, would constitute a
Defaulting Lender or a Subsidiary thereof. (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person). (vii) Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Super Priority Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Super Priority Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Super Priority Agent or any other Super Priority Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
93 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita102.jpg]
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Super Priority Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Super Priority
Lender under this Agreement, and the assigning Super Priority Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Super Priority Lender’s
rights and obligations under this Agreement, such Super Priority Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.1, 3.4, and 10.4 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Super Priority Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Super Priority Lender of rights or
obligations under this Agreement that does not comply with this subsection (b)
shall be treated for purposes of this Agreement as a sale by such Super Priority
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section (other than a proposed assignment to the Borrower
or any of its Subsidiaries or Affiliates or to a natural Person, which, in each
case, shall be null and void). (c) Register. The Super Priority Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Super Priority
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Super Priority Lenders, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Super
Priority Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Super Priority Agent and the Super Priority Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Super Priority Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Super
Priority Lender (but only to the extent of the entries therein that are directly
applicable to such Super Priority Lender), at any reasonable time and from time
to time upon reasonable prior notice. (d) Participations. Any Super Priority
Lender may at any time, without the consent of, or notice to, the Borrower or
the Super Priority Agent, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Super Priority Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); 94 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita103.jpg]
provided that (i) such Super Priority Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Super Priority Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Super Priority Agent and the Super Priority Lenders
shall continue to deal solely and directly with such Super Priority Lender in
connection with such Super Priority Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Super Priority Lender shall be
responsible for the indemnity under Section 10.4(c) with respect to any payments
made by such Super Priority Lender to its Participant(s). Any agreement or
instrument pursuant to which a Super Priority Lender sells such a participation
shall provide that such Super Priority Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Super Priority Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.1 that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, and 3.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.1(g) (it being understood that the documentation required under
Section 3.1(g) shall be delivered to the Super Priority Lender who sells the
participation)) to the same extent as if it were a Super Priority Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.6 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.1 or
3.4, with respect to any participation, than the Super Priority Lender from whom
it acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Super Priority Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Super Priority
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Super Priority Lender. Each Super Priority Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Super
Priority Loan Documents (the “Participant Register”); provided that no Super
Priority Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Super Priority Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Super Priority Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice 95 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita104.jpg]
to the contrary. For the avoidance of doubt, the Super Priority Agent (in its
capacity as Super Priority Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Super Priority Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Super Priority Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Super Priority Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Super Priority
Lender as a party hereto. 10.7 Treatment of Certain Information;
Confidentiality. Each of the Super Priority Agent and the Super Priority Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Law or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Super Priority Loan Document or any action or proceeding
relating to this Agreement or any other Super Priority Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Super
Priority Agent, any Super Priority Lender or any of their respective Affiliates
on a non-confidential basis from a source other than the Borrower. In addition,
the Super Priority Agent and the Super Priority Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Super Priority Agent and the Super Priority Lenders in
connection with the administration of this Agreement, the other Super Priority
Loan Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from any Loan Party or any of their respective
Subsidiaries relating to any Loan Party or any of their respective Subsidiaries
or any of their respective businesses, other than any such 96 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita105.jpg]
information that is available to the Super Priority Agent or any Super Priority
Lender on a non-confidential basis prior to disclosure by such Loan Party or
such Subsidiary; provided that, in the case of information received from any
Loan Party or any of their respective Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 10.8 Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Super Priority Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Super Priority Agent, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Super Priority Lender or any such Affiliate to or for the
credit or the account of a Loan Party against any and all of the obligations of
such Loan Party now or hereafter existing under this Agreement or any other
Super Priority Loan Document to such Super Priority Lender or their respective
Affiliates, irrespective of whether or not such Super Priority Lender or such
Affiliate shall have made any demand under this Agreement or any other Super
Priority Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Super Priority Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Super Priority Agent for
further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Super Priority Agent
and the Super Priority Lenders and (y) the Defaulting Lender shall provide
promptly to the Super Priority Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Super Priority Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Super Priority Lender or their
respective Affiliates may have. Each Super Priority Lender agrees to notify the
Borrower and the Super Priority Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 10.8, if at any time any Super Priority Lender or any of their
respective Affiliates maintains one or more deposit accounts for any Loan Party
into which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein. 10.9 Survival of Representations and
Warranties. All representations and warranties made hereunder and in any other
Super Priority Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and 97 502181848 v5
1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita106.jpg]
warranties have been or will be relied upon by the Super Priority Agent and each
Super Priority Lender, regardless of any investigation made by the Super
Priority Agent or any Super Priority Lender or on their behalf and
notwithstanding that the Super Priority Agent or any Super Priority Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied. 10.10 Independent
Effect of Covenants. The Borrower expressly acknowledges and agrees that each
covenant contained in Articles VI or VII shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VI or VII, if
before or after giving effect to such transaction or act the Borrower shall or
would be in breach of any other covenant contained in Articles VI or VII. 10.11
Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement and the
other Super Priority Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Super Priority Loan Document
(except, as to any other Super Priority Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York. (b)
Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Super Priority Agent, any Super Priority Lender or any
Related Party of the foregoing in any way relating to this Agreement or any
other Super Priority Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York county and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement or in any other Super Priority Loan Document shall affect any right
that the Super Priority Agent, any Super Priority Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Super
Priority Loan Document against any Loan Party or its properties in the courts of
any jurisdiction. (c) Waiver of Venue. Each Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Super
Priority Loan Document in any court 98 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita107.jpg]
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. (d) Service of Process. Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
10.2. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by applicable Law. 10.12 WAIVER OF
JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER SUPER PRIORITY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER SUPER PRIORITY LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 10.13 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Super Priority
Loan Documents, and any separate letter agreements with respect to fees payable
to the Super Priority Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Super Priority Agent and when the Super
Priority Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (e.g. “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. (b) Electronic Execution of
Assignments. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
99 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita108.jpg]
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act. 10.14 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Super Priority Agent and the Super
Priority Lenders are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Super Priority
Agent and the Super Priority Lenders, on the other hand, (ii) each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each of the Loan Parties is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement and by the other
Super Priority Loan Documents, (b) (i) the Super Priority Agent and the Super
Priority Lenders each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Super Priority Agent nor any Super Priority Lender has any obligation to any
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this Agreement and in the other Super Priority Loan Documents and (c) the Super
Priority Agent, the Super Priority Lenders, and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and neither the
Super Priority Agent nor any Super Priority Lender has any obligation to
disclose any of such interests to any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the Super
Priority Agent and the Super Priority Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 10.15 Severability. If any provision of this
Agreement or the other Super Priority Loan Documents is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Super Priority Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
10.16 USA PATRIOT Act. Each Super Priority Lender that is subject to the PATRIOT
Act and the Super Priority Agent (for itself and not on behalf of any Super
Priority Lender) hereby notifies the Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies each 100 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita109.jpg]
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Super Priority Lender or the Super
Priority Agent, as applicable, to identify each Loan Party in accordance with
the PATRIOT Act. The Borrower shall, promptly following a request by the Super
Priority Agent or any Super Priority Lender, provide all documentation and other
information that the Super Priority Agent or such Super Priority Lender requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act. 10.17 Release. Each of the Parent, Holdings, the Borrower, on behalf of
itself and its Subsidiaries, successors, assigns and other legal
representatives, hereby releases, waives, and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature (collectively, the “Claims”), whether known or unknown, which any of them
have, may have, or might assert at the time of the execution of this Agreement
or in the future against the Super Priority Agent the Super Priority Lenders
and/or their respective present and former parents, affiliates, participants,
officers, directors, employees, agents, attorneys, accountants, consultants,
attorney’s consultants (including, without limitation, Berkeley Research Group,
LLC), and each of their respective successors and assigns (each a “Releasee”),
directly or indirectly, which occurred, existed, were taken, permitted or begun
from the beginning of time through the date hereof, arising out of, based upon,
or in any manner connected with (a) this Agreement or any other Super Priority
Loan Document or Loan Documents (as defined in the Existing Credit Agreement)
and/or the administration thereof or the Obligations or any other obligations
created thereby, (b) any discussions, commitments, negotiations, conversations
or communications with respect to the refinancing, restructuring or collection
of any of the Obligations, or (c) any matter related to the foregoing; provided
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to any Releasee with
respect to a Claim to the extent that such Claim is determined by a court of
competent jurisdiction by final and non- appealable judgment to have resulted
from the gross negligence or willful misconduct of such Releasee. 10.18
Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Agreement and any other Super Priority Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on a Loan Party or any of
its Subsidiaries or further restricts the rights of a Loan Party or any of its
Subsidiaries or gives the Super Priority Agent or Super Priority Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect. 10.19 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Super Priority Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Super Priority Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: 101 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita110.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Super Priority Loan Document; or (iii) the variation
of the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority. [Signature pages follow.]
102 502181848 v5 1205867.00001



--------------------------------------------------------------------------------



 
[a102superprioritycredita111.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita112.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita113.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita114.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita115.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita116.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita117.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita118.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita119.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita120.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita121.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita122.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita123.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita124.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita125.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita126.jpg]
ANNEX A COMMITMENTS AND APPLICABLE PERCENTAGES Super Priority Lender Commitment
Applicable Percentage Compass Bank $5,016,558.07 64.729781550% LegacyTexas Bank
$610,662.56 7.879516903% Bank of America, N.A. $581,583.39 7.504301806% Franklin
Synergy Bank $581,583.39 7.504301806% First Tennessee Bank $581,583.39
7.504301806% BOKF, NA dba Bank of Texas $378,029.20 4.877796129% Total
$7,750,000.00 100.000000000%     502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita127.jpg]
ANNEX B MORTGAGE SUPPORT DOCUMENTS Annex B to the Existing Credit Agreement is
hereby incorporated herein by reference mutatis mutandis and shall be deemed
modified in accordance with the provisions of Section 1.2(d) of the Agreement.
502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita128.jpg]
ANNEX C GUARANTORS Loan Party Jurisdiction 1. Athas Administrative LLC Texas 2.
Athas Health LLC Texas 3. Athas Holdings LLC Texas 4. Central Dallas Management,
LLC Texas 5. Central Medical Solutions LLC Texas 6. Chandler Surgery Center, LLC
Arizona 7. Concertis, LLC Texas 8. Downtown Dallas Surgery Center, LLC Texas 9.
Hermann Drive Surgical Hospital, LP Texas 10. Houston Microsurgery Institute,
LLC Texas 11. Marsh Lane Surgical Hospital, LLC Texas 12. MPDSC, LLC Texas 13.
NHC Arizona Professional Associates, LLC Arizona 14. Nobilis Arizona Holding
Company, LLC Arizona 15. Nobilis Health Corp. British Columbia (PARENT) 16.
Nobilis Health Marketing, LLC Texas 17. Nobilis Surgical Assist, LLC Texas 18.
Nobilis Vascular Holding Company, LLC Arizona 19. Nobilis Vascular Texas, LLC
Texas 20. North Phoenix ASC Management, LLC Arizona 21. Northstar Healthcare
General Partner, L.L.C. Delaware 22. Northstar Healthcare Holdings, Inc.
Delaware (HOLDINGS) 23. Northstar Healthcare Limited Partner, L.L.C. Delaware
24. Northstar Healthcare Management Company, LLC Texas 25. Northstar Healthcare
Subco, L.L.C. Delaware 26. Northstar Healthcare Surgery Center - Houston, LLC
Texas 27. Northstar Healthcare Surgery Center – Scottsdale, LLC Arizona 28.
Oracle Surgery Center, LLC Arizona 29. Peak Neuromonitoring Associates - Texas,
LLC Texas 30. Peak Neuromonitoring Associates - Texas II, LLC Texas 31. Peak
Surgeon Innovations, LLC Texas 32. Phoenix Surgery Center, LLC Arizona 33. Plano
Surgical Management, LLC Texas 34. Premier Health Specialists, LLC Arizona 35.
PSH Management, LLC Texas 36. Southwest Freeway Surgery Center Management, LLC
Texas 37. Southwest Freeway Surgery Center, LLC Texas 38. Southwest Houston
Surgical Assist, LLC Texas 39. The Palladium for Surgery - Dallas, Ltd. Texas
502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita129.jpg]
ANNEX E CORE ASSETS 1. Plano Surgical Hospital (Hospital) 2. First Street /
Bellaire Surgical Hospital (Hospital) 3. First Street Surgical Center (ASC) 4.
Elite Hospital Management (Hospital) 5. Elite Center for Minimally Invasive
Surgery (ASC) 6. Houston Metro Orthopedic & Spine Surgery-Elite (ASC) 7. Elite
Sinus Spine & Ortho (ASC) 8. Kirby Surgical Center (Hospital) 9. Uptown Surgery
Center (ASC) 10. Piney Point Women’s Center (ASC) 11. P5 Performance (Clinic)
12. IOM / Peak Neuromonitoring (Ancillary Services) 13. Anesthesia (Ancillary
Services) 14. First Assist (Ancillary Services) 15. Scottsdale Liberty Hospital
(Hospital) 502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita130.jpg]
ANNEX F INTERCOMPANY PROMISSORY NOTES 1) Intercompany Promissory Note, effective
December 1, 2017, executed by Elite Sinus Spine and Ortho, LLC and made payable
to the order of Northstar Healthcare Surgery Center – Houston LLC, in an
aggregate principal amount of up to $500,000.00. 2) Intercompany Promissory
Note, effective December 1, 2017, executed by Elite Hospital Management, LLC and
made payable to the order of Northstar Healthcare Surgery Center – Houston LLC,
in an aggregate principal amount of up to $500,000.00. 3) Intercompany
Promissory Note, effective December 1, 2017, executed by $500,000.00 of Elite
Center for Minimally Invasive Surgery, LLC and made payable to the order of
Northstar Healthcare Surgery Center – Houston LLC, in an aggregate principal
amount of up to $500,000.00. 4) Intercompany Promissory Note, effective December
1, 2017, executed by Houston Metro Ortho and Spine Surgery Center, LLC and made
payable to the order of Northstar Healthcare Surgery Center – Houston LLC, in an
aggregate principal amount of up to $500,000.00. 502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita131.jpg]
ANNEX G LIEN FILING UCC Filing against Perimeter Road Surgical Hospital, LLC, as
Debtor, in favor of Cardinal Health, as Secured Party, filed on 2/10/16 with the
Arizona Secretary of State (Filing # 2016- 0006161). 502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita132.jpg]
ANNEX H LITIGATION MATTERS 1) Houston Metro Ortho and Spine Surgery Center LLC
v. Richard Francis, M.D., Juansrich Ltd., and Juansrich Management, LLC, Cause
No. 2015-24460, District Court of Harris County (215th Judicial District Court)
2) Leo Van ‘T Hoofd, Individually and On Behalf of All Others Similarly Situated
v. Nobilis Health Corp., Harry Fleming, David Young, and Kenneth J. Klein,
United States District Court, Southern District of Texas, Houston Division.
502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita133.jpg]
ANNEX I POST-CLOSING LOAN PARTIES 1. First Nobilis, LLC Texas 2. Bellaire
Surgical Hospital Holdings, LLC Texas 3. First Nobilis Hospital, LLC Texas 4.
First Nobilis Surgical Center, LLC Texas 5. First Nobilis Hospital Management,
LLC Texas 6. Houston Surgical Management, LLC Texas 7. Nobilis Uptown Holding,
LLC Texas 8. Perimeter Road Surgical Hospital, LLC Arizona 9. The Palladium for
Surgery - Houston, Ltd. Texas 502247812 v1 



--------------------------------------------------------------------------------



 
[a102superprioritycredita134.jpg]
EXHIBIT A FORM OF LOAN NOTICE 502232767 v1



--------------------------------------------------------------------------------



 
[a102superprioritycredita135.jpg]
FORM OF LOAN NOTICE Dated as of:_____________ Compass Bank, as Super Priority
Agent 8080 N. Central Expressway Suite 400 Dallas, TX 75206 Ladies and
Gentlemen: This irrevocable Loan Notice is delivered to you pursuant to Section
4.1(a)(i) of the Super Priority Credit Agreement dated as of May ___, 2019 (the
“Super Priority Credit Agreement”), by and among Northstar Healthcare
Acquisitions, L.L.C., a Delaware limited liability company (the “Borrower”), the
other Loan Parties party thereto, the Super Priority Lenders party thereto, and
Compass Bank, as Super Priority Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Super Priority
Credit Agreement. A. The Borrower hereby requests that the Super Priority
Lenders make a Loan to the Borrower in the aggregate principal amount of
$7,750,000 pursuant to and in accordance with Section 2.1(a) of the Super
Priority Credit Agreement. B. The Borrower hereby requests that such Loan be
made on the following Business Day: May ___, 2019. All of the conditions
precedent specified in Section 4.1 and Section 4.2 of the Super Priority Credit
Agreement have been satisfied as of the date hereof. [signature page follows]
[Signature Page to Loan Notice]



--------------------------------------------------------------------------------



 
[a102superprioritycredita136.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Loan Notice as of the day
and year first written above. NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
By:_________________________________ Name: Title: [Signature Page to Loan
Notice]



--------------------------------------------------------------------------------



 
[a102superprioritycredita137.jpg]
EXHIBIT B FORM OF PROMISSORY NOTE



--------------------------------------------------------------------------------



 
[a102superprioritycredita138.jpg]
PROMISSORY NOTE May ___, 2019 FOR VALUE RECEIVED, the undersigned, Northstar
Healthcare Acquisitions, L.L.C., a Delaware limited liability company (the
“Borrower”), promises to pay to _________________ or its registered assigns (the
“Super Priority Lender”), at the place and times provided in the Super Priority
Credit Agreement referred to below, the unpaid principal amount of the Loan made
by the Super Priority Lender pursuant to that certain Super Priority Credit
Agreement, dated as of May __, 2019 (the “Super Priority Credit Agreement”) by
and among the Borrower, the Parent, Holdings, the other Loan Parties thereto,
the Super Priority Lenders party thereto, and Compass Bank, as Super Priority
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Super Priority Credit Agreement. The unpaid
principal amount of this Promissory Note from time to time outstanding is
payable as provided in the Super Priority Credit Agreement and shall bear
interest as provided in Section 2.8 of the Super Priority Credit Agreement. All
payments of principal and interest on this Promissory Note shall be payable in
Dollars in immediately available funds as provided in the Super Priority Credit
Agreement. This Promissory Note is entitled to the benefits of, and evidences
Obligations incurred under, the Super Priority Credit Agreement, to which
reference is made for a description of the security for this Promissory Note and
for a statement of the terms and conditions on which the Borrower is permitted
and required to make prepayments and repayments of principal of the outstanding
Obligations evidenced by this Promissory Note and on which such Obligations may
be declared to be immediately due and payable. THIS PROMISSORY NOTE SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. The Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Super
Priority Credit Agreement) notice of any kind with respect to this Promissory
Note. [Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------



 
[a102superprioritycredita139.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note under seal
as of the day and year first above written. NORTHSTAR HEALTHCARE ACQUISITION,
L.L.C. By:________________________ Name: Title: [SIGNATURE PAGE - PROMISSORY
NOTE]



--------------------------------------------------------------------------------



 
[a102superprioritycredita140.jpg]
EXHIBIT C FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[a102superprioritycredita141.jpg]
COMPLIANCE CERTIFICATE Dated as of:_____________ (the “Determination Date”) The
undersigned Chief Restructuring Officer and Chief Financial Officer
(collectively, the “Officers”) of Northstar Healthcare Acquisitions, L.L.C., a
Delaware limited liability company (the “Borrower”) hereby certify to the Super
Priority Agent and the Super Priority Lenders, each as defined in the Super
Priority Credit Agreement referred to below, as follows: 1. This certificate is
delivered to you pursuant to Section 6.2(b) of the Super Priority Credit
Agreement dated as of May __, 2019 (the “Super Priority Credit Agreement”), by
and among Parent, Holdings, the Borrower, the other Loan Parties party thereto,
the Super Priority Lenders party thereto and Compass Bank, as Super Priority
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Super Priority Credit Agreement. 2. As used
herein “Measurement Period” means the period beginning [______] and ending
[_____]1 3. The Officers have reviewed the reports attached hereto as Annex 1
(the “Reports”) and hereby affirm that such Reports are (i) true, correct and
complete in all material respects as of the Determination Date and (ii) set
forth the Loan Parties’: (a) actual cash expenses and other disbursements during
the Measurement Period compared against the projected cash expenses and other
disbursements for such Measurement Period as set forth in the most recent
Approved Budget; (b) actual cash receipts during the Measurement Period compared
against the projected cash receipts for such Measurement Period as set forth in
the most recent Approved Budget; (c) the actual surgical cases performed during
the Measurement Period compared against the projected surgical cases for such
Measurement Period as set forth in the most recent Approved Budget; (d)
outstanding Disbursements as of the end of the Measurement Period compared
against the projected amount of such Disbursements as of such Determination Date
as set forth in the most recent Approved Budget; and (e) Cash Availability as of
the end of the Measurement Period compared against required Cash Availability as
of such Determination Date pursuant to the most recent Approved Budget. 1 NTD:
To be the one week period ending on the Determination Date for which this
Compliance Certificate is delivered. Exhibit C Form of Compliance Certificate
502232774 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita142.jpg]
4. The Officers hereby certify as of the Determination Date that: (a) during the
Measurement Period, the aggregate amount of the Loan Parties’ actual cash
expenses and other disbursements during such Measurement Period [were][were not]
more than 110% of the projected cash expenses and other disbursements for such
Measurement Period as set forth in the most recent Approved Budget; (b) during
the Measurement Period, the aggregate amount of Loan Parties’ actual cash
receipts during such Measurement Period [were][were not] less than 90% of the
projected cash receipts for such Measurement Period as set forth in the most
recent Approved Budget; (c) during the Measurement Period, the Loan Parties’
actual surgical cases performed during such Measurement Period [were][were not]
less than 90% of the projected surgical cases for such Measurement Period as set
forth in the most recent Approved Budget; (d) during the Measurement Period, the
Loan Parties’ outstanding Disbursements as of the Determination Date [were][were
not] more than 110% of the projected amount of such Disbursements as of the
Determination Date as set forth in the most recent Approved Budget; and (e) the
Loan Parties’ Cash Availability [is] [is not] at the level required in most
recent Approved Budget. The financial covenant calculations set forth in clauses
(a) though (e) above exclude (i) fees and expenses paid to (x) the Loan Parties’
professionals (including attorneys and financial advisors) in connection with
any restructuring, (y) the Super Priority Agent’s professionals (including
attorneys and attorney’s financial advisors) and (z) the Existing Administrative
Agent’s professionals (including attorneys and attorney’s financial advisors)
and (ii) all debt service payable to the Existing Lenders or Super Priority
Lenders. 5. The Officers have reviewed the comparison attached hereto as Annex 2
(the “Comparison”), of the actual results of the Loan Parties during the most
recent Measurement Period against each line item in the most recent Approved
Budget, and certify that such Comparison is true, correct and complete in all
material respects as of the Determination Date. [Remainder of page intentionally
left blank; signature page follows] Exhibit C Form of Compliance Certificate
502232774 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita143.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above. NORTHSTAR HEALTHCARE ACQUISITIONS,
L.L.C. By: ___________________________ Name: Daniel R. Wiggins Title: Chief
Restructuring Officer By: ___________________________ Name: Brandon Moreno
Title: Chief Financial Officer Exhibit C Form of Compliance Certificate
502232774 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita144.jpg]
ANNEX 1 TO COMPLIANCE CERTIFICATE REPORTS [see attached] Exhibit C Form of
Compliance Certificate 502232774 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita145.jpg]
ANNEX 2 TO COMPLIANCE CERTIFICATE COMPARISON [see attached] Exhibit C Form of
Compliance Certificate 502232774 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita146.jpg]
EXHIBIT D FORM OF ASSIGNMENT AND ASSUMPTION EXHIBIT D Form of Assignment and
Assumption 502232778 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita147.jpg]
ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor”) and the parties
identified on the Schedules hereto and [the] [each]1Assignee identified on the
Schedules hereto as “Assignee” or as “Assignees” (collectively, the “Assignees”
and each, an “Assignee”). [It is understood and agreed that the rights and
obligations of the Assignees hereunder are several and not joint.]2 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Super Priority Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified, the “Super Priority Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
[Assignee] [respective Assignees], and [the] [each] Assignee hereby irrevocably
purchases and assumes from the Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Super Priority Credit Agreement, as of the
Effective Date inserted by the Super Priority Agent as contemplated below (i)
all of the Assignor’s rights and obligations in its capacity as a Super Priority
Lender under the Super Priority Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilities identified below (including
without limitation any guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under Law, all claims, suits, causes of action
and any other right of the Assignor (in its capacity as a Super Priority Lender)
against any Person, whether known or unknown, arising under or in connection
with the Super Priority Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor. 1. Assignor: [INSERT NAME OF ASSIGNOR] 2. Assignee(s): See
Schedules attached hereto 3. Borrower: Northstar Healthcare Acquisitions, L.L.C.
1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language. 2 Include bracketed language if there are multiple
Assignees. EXHIBIT D Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita148.jpg]
4. Super Priority Agent: Compass Bank, as the Super Priority Agent under the
Super Priority Credit Agreement 5. Super Priority Credit Agreement: The Super
Priority Credit Agreement dated as of May __, 2019, by and among Northstar
Healthcare Acquisitions, L.L.C., as Borrower, Nobilis Health Corp., as Parent,
Northstar Healthcare Holdings, Inc., as Holdings, the other Loan Parties party
thereto, the Super Priority Lenders party thereto, and Compass Bank, as Super
Priority Agent (as amended, restated, supplemented or otherwise modified) 6.
Assigned Interest: See Schedules attached hereto 7. Trade Date:
[______________]3 [Remainder of page intentionally left blank; signature page
follows] 3 To be completed if the Assignor and the Assignees intend that the
minimum assignment amount is to be determined as of the Trade Date. EXHIBIT D
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita149.jpg]
Effective Date: _______________ ___, 20__ [TO BE INSERTED BY THE SUPER PRIORITY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR] The terms set forth in this Assignment and Assumption are
hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: ____________________________
Name: Title: ASSIGNEES See Schedules attached hereto EXHIBIT D Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita150.jpg]
[Consented to and]4 Accepted: COMPASS BANK, as Super Priority Agent By:
______________________ Name: Title: 4 To be added only if the consent of the
Super Priority Agent is required by the terms of the Super Priority Credit
Agreement. EXHIBIT D Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita151.jpg]
SCHEDULE 1 to Assignment and Assumption By its execution of this Schedule, the
Assignee identified on the signature block below agrees to the terms set forth
in the attached Assignment and Assumption. Assigned Interests: Aggregate Amount
of Percentage CUSIP Number Amount of Commitment/ Assigned of 6 Commitment/ Loans
Assigned Commitment/ 7 Loans for all Loans Super Priority 5 Lenders $ $ % $ $ %
$ $ % 8 [NAME OF ASSIGNEE] [and is an Affiliate/Approved Fund of [identify
Lender]9] By:_________________________________ Name: Title: 5 Amount to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 6 Amount to be adjusted by
the counterparties to take into account any payments or prepayments made between
the Trade Date and the Effective Date. 7 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Super PriorityLenders thereunder. 8
Add additional signature blocks, as needed. 9 Select as appropriate. EXHIBIT D
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita152.jpg]
ANNEX 1 to Assignment and Assumption STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of [the] [the relevant] Assigned Interest, (ii) [the] [such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Super Priority Credit
Agreement or any other Super Priority Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Super Priority Loan Documents or any collateral thereunder, (iii) the financial
condition of Parent, any of its Subsidiaries or Affiliates, or any other Person
obligated in respect of any Super Priority Loan Document or (iv) the performance
or observance by the Loan Parties, any of their respective Subsidiaries or
Affiliates, or any other Person of any of their respective obligations under any
Super Priority Loan Document. 1.2. Assignee[s]. [The] [Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Super
Priority Lender under the Super Priority Credit Agreement, (ii) it meets the
requirements of an Eligible Assignee under the Super Priority Credit Agreement
(subject to such consents, if any, as may be required thereunder the definition
thereof and under Section 10.6(b) of the Super Priority Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Super Priority Credit Agreement as a Super Priority Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Super Priority Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the] [such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Super Priority Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Super Priority Agent or any other
Super Priority Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Super Priority Credit Agreement
(including documentation required under Section 3.1 of the Super Priority Credit
Agreement), duly completed and executed by [the] [such] Assignee; (b) agrees
that (i) it will, independently and without reliance upon the Super Priority
Agent, [the] [any] Assignor or any EXHIBIT D Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita153.jpg]
other Super Priority Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Super Priority Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Super Priority Loan Documents are required to be performed by it as
a Super Priority Lender; and (c) appoints and authorizes the Super Priority
Agent to take such action on its behalf and to exercise such powers under the
Super Priority Credit Agreement and the other Super Priority Loan Documents as
are delegated to or otherwise conferred upon the Super Priority Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
2. Payments. From and after the Effective Date, the Super Priority Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. This Assignment and Assumption may
be executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York. EXHIBIT D Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[a102superprioritycredita154.jpg]
EXHIBIT E-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN
LENDERS) 502232790 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita155.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Reference is hereby made to the Super
Priority Credit Agreement dated as of May __, 2019 (the “Super Priority Credit
Agreement”), by and among Northstar Healthcare Acquisitions, L.L.C., a Delaware
limited liability company (the “Borrower”), Nobilis Health Corp. (the “Parent”),
Northstar Healthcare Holdings, Inc. (“Holdings”), the other Loan Parties party
thereto, the lenders who are or may become a party thereto, as Super Priority
Lenders, and Compass Bank, as Super Priority Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Super Priority Credit Agreement. Pursuant to the provisions of Section 3.1 of
the Super Priority Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent (10%) shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Super Priority Agent and the
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E
(or W-8BEN, as applicable). By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Super Priority Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Super Priority Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments. [NAME OF LENDER] By: __________________________________________ Name:
Title: Date: ________ __, 20__ EXHIBIT E-1 FORM OF U.S. TAX COMPLIANCE
CERTIFICATE (NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------



 
[a102superprioritycredita156.jpg]




--------------------------------------------------------------------------------



 
[a102superprioritycredita157.jpg]
EXHIBIT E-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN
PARTICIPANTS) 502232797 v3



--------------------------------------------------------------------------------



 
[a102superprioritycredita158.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Super Priority Credit Agreement dated as of May __, 2019 (the “Super
Priority Credit Agreement”), by and among Northstar Healthcare Acquisitions,
L.L.C., a Delaware limited liability company (the “Borrower”), Nobilis Health
Corp. (the “Parent”), Northstar Healthcare Holdings, Inc. (“Holdings”), the
other Loan Parties party thereto, the lenders who are or may become a party
thereto, as Super Priority Lenders, and Compass Bank, as Super Priority Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Super Priority Credit Agreement. Pursuant to the
provisions of Section 3.1 of the Super Priority Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Super Priority Lender with
a certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Super Priority Lender in writing and (b) the undersigned
shall have at all times furnished such Super Priority Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments. [NAME OF PARTICIPANT] By:
__________________________________________ Name: Title: Date: ________ __, 20__
EXHIBIT E-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN
PARTICIPANTS)



--------------------------------------------------------------------------------



 
[a102superprioritycredita159.jpg]
EXHIBIT E-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANT
PARTNERSHIPS) 502232800 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita160.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) Reference is hereby made to the Super
Priority Credit Agreement dated as of May __, 2019 (the “Super Priority Credit
Agreement”), by and among Northstar Healthcare Acquisitions, L.L.C., a Delaware
limited liability company (the “Borrower”), Nobilis Health Corp. (the “Parent”),
Northstar Healthcare Holdings, Inc. (“Holdings”), the other Loan Parties party
thereto, the lenders who are or may become a party thereto, as Super Priority
Lenders, and Compass Bank, as Super Priority Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Super Priority Credit Agreement. Pursuant to the provisions of Section 3.1 of
the Super Priority Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Super Priority Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W- 8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Super Priority Lender and (ii) the undersigned shall have at all times
furnished such Super Priority Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments. [NAME OF PARTICIPANT] By:
__________________________________________ Name: Title: Date: ________ __, 20__
Exhibit E-3 Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) 502232800 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita161.jpg]
EXHIBIT E-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDER
PARTNERSHIPS) 502232803 v2



--------------------------------------------------------------------------------



 
[a102superprioritycredita162.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Reference is hereby made to the Super Priority
Credit Agreement dated as of May __, 2019 (the “Super Priority Credit
Agreement”), by and among Northstar Healthcare Acquisitions, L.L.C., a Delaware
limited liability company (the “Borrower”), Nobilis Health Corp. (the “Parent”),
Northstar Healthcare Holdings, Inc. (“Holdings”), the other Loan Parties party
thereto, the lenders who are or may become a party thereto, as Super Priority
Lenders, and Compass Bank, as Super Priority Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Super Priority Credit Agreement. Pursuant to the provisions of Section 3.1 of
the Super Priority Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c) with respect to
the extension of credit pursuant to this Super Priority Credit Agreement or any
other Super Priority Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Super Priority Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Super Priority Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Super Priority Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments. [NAME OF LENDER] By:
__________________________________________ Name: Title: Date: ________ __, 20__
Exhibit E-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) 502232803 v2



--------------------------------------------------------------------------------



 